Exhibit 10.14
 
 
(J.P. MORGAN LOGO) [l39024l3902402.gif]
CREDIT AGREEMENT
dated as of
March 15, 2010
among
KENDLE INTERNATIONAL INC.
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 
J.P. MORGAN SECURITIES INC.
as Sole Bookrunner and Sole Lead Arranger
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page    
ARTICLE I Definitions
    1  
 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans and Borrowings
    30  
SECTION 1.03. Terms Generally
    30  
SECTION 1.04. Accounting Terms; GAAP
    30  
SECTION 1.05. Status of Obligations
    31  
 
       
ARTICLE II The Credits
    31  
 
       
SECTION 2.01. Commitments
    31  
SECTION 2.02. Loans and Borrowings
    31  
SECTION 2.03. Requests for Revolving Borrowings
    32  
SECTION 2.04. Determination of Dollar Amounts
    33  
SECTION 2.05. Swingline Loans
    33  
SECTION 2.06. Letters of Credit
    34  
SECTION 2.07. Funding of Borrowings
    38  
SECTION 2.08. Interest Elections
    38  
SECTION 2.09. Termination and Reduction of Commitments
    39  
SECTION 2.10. Repayment of Loans; Evidence of Debt
    40  
SECTION 2.11. Prepayment of Loans
    41  
SECTION 2.12. Fees
    41  
SECTION 2.13. Interest
    42  
SECTION 2.14. Alternate Rate of Interest
    43  
SECTION 2.15. Increased Costs
    43  
SECTION 2.16. Break Funding Payments
    44  
SECTION 2.17. Taxes
    45  
SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs
    47  
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
    49  
SECTION 2.20. Expansion Option
    50  
SECTION 2.21. Judgment Currency
    51  
SECTION 2.22. Defaulting Lenders
    51    
ARTICLE III Representations and Warranties
    53    
SECTION 3.01. Organization; Powers
    53  
SECTION 3.02. Authorization; Enforceability
    53  
SECTION 3.03. No Conflicts
    53  
SECTION 3.04. Financial Statements; Projections
    53  
SECTION 3.05. Properties
    54  
SECTION 3.06. Intellectual Property
    55  
SECTION 3.07. Equity Interests and Subsidiaries
    55  
SECTION 3.08. Litigation; Compliance with Laws
    56  
SECTION 3.09. Agreements
    57  
SECTION 3.10. Federal Reserve Regulations
    57  
SECTION 3.11. Investment Company Act
    57  





--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page    
SECTION 3.12. Use of Proceeds
    57  
SECTION 3.13. Taxes
    57  
SECTION 3.14. No Material Misstatements
    58  
SECTION 3.15. Labor Matters
    58  
SECTION 3.16. Solvency
    58  
SECTION 3.17. Employee Benefit Plans
    58  
SECTION 3.18. Environmental Matters
    59  
SECTION 3.19. Insurance
    60  
SECTION 3.20. Collateral Documents
    60  
SECTION 3.21. Anti-Terrorism Law
    61  
SECTION 3.22. FDA Compliance
    62  
SECTION 3.23. UK Financial Assistance
    63  
 
       
ARTICLE IV Conditions
    63  
 
       
SECTION 4.01. Effective Date
    63  
SECTION 4.02. Each Credit Event
    64  
 
       
ARTICLE V Affirmative Covenants
    64  
 
       
SECTION 5.01. Financial Statements, Reports, etc.
    64  
SECTION 5.02. Litigation and Other Notices
    66  
SECTION 5.03. Existence; Businesses and Properties
    67  
SECTION 5.04. Insurance
    67  
SECTION 5.05. Obligations and Taxes
    68  
SECTION 5.06. Employee Benefits
    69  
SECTION 5.07. Maintaining Records; Access to Properties and Inspections
    69  
SECTION 5.08. Use of Proceeds
    69  
SECTION 5.09. Compliance with Environmental Laws; Environmental Reports
    69  
SECTION 5.10. Initial Foreign Documents
    70  
SECTION 5.11. Additional Collateral; Additional Guarantors
    70  
SECTION 5.12. Security Interests; Further Assurances
    72  
SECTION 5.13. Information Regarding Collateral
    72  
SECTION 5.14. Affirmative Covenants with Respect to Leases
    73  
SECTION 5.15. FDA Compliance
    73  
 
       
ARTICLE VI Negative Covenants
    73  
 
       
SECTION 6.01. Indebtedness
    73  
SECTION 6.02. Liens
    75  
SECTION 6.03. Sale and Leaseback Transactions
    78  
SECTION 6.04. Investments, Loans and Advances
    78  
SECTION 6.05. Mergers and Consolidations
    79  
SECTION 6.06. Asset Sales
    80  
SECTION 6.07. Acquisitions
    81  
SECTION 6.08. Dividends
    81  
SECTION 6.09. Transactions with Affiliates
    81  

ii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page    
SECTION 6.10. Financial Covenants
    82  
SECTION 6.11. Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, etc.
    83  
SECTION 6.12. Limitation on Certain Restrictions on Subsidiaries
    83  
SECTION 6.13. Limitation on Issuance of Capital Stock
    84  
SECTION 6.14. Business
    84  
SECTION 6.15. Limitation on Accounting Changes
    84  
SECTION 6.16. Fiscal Year
    85  
SECTION 6.17. Lease Obligations
    85  
SECTION 6.18. No Further Negative Pledge
    85  
SECTION 6.19. Anti-Terrorism Law; Anti-Money Laundering
    85  
SECTION 6.20. Embargoed Person
    85  
 
       
ARTICLE VII Events of Default
    86  
 
       
SECTION 7.01. Events of Default
    86  
 
       
ARTICLE VIII The Administrative Agent
    89  
 
       
ARTICLE IX Miscellaneous
    92  
 
       
SECTION 9.01. Notices
    92  
SECTION 9.02. Waivers; Amendments
    93  
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    95  
SECTION 9.04. Successors and Assigns
    96  
SECTION 9.05. Survival
    99  
SECTION 9.06. Counterparts; Integration; Effectiveness
    99  
SECTION 9.07. Severability
    99  
SECTION 9.08. Right of Setoff
    100  
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
    100  
SECTION 9.10. WAIVER OF JURY TRIAL
    100  
SECTION 9.11. Headings
    101  
SECTION 9.12. Confidentiality
    101  
SECTION 9.13. USA PATRIOT Act
    101  
SECTION 9.14. Appointment for Perfection
    101  
 
       
ARTICLE X
    102  

iii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)
SCHEDULES:

         
Schedule 2.01
  —   Commitments
Schedule 2.02
  —   Mandatory Cost
Schedule 3.03
  —   Government Approvals; Compliance with Laws
Schedule 3.04(b)
  —   Liabilities
Schedule 3.05(b)
  —   Real Property
Schedule 3.06(a)
  —   Intellectual Property
Schedule 3.06(b)
  —   Registrations
Schedule 3.06(c)
  —   Violations or Proceedings
Schedule 3.07(a)
  —   Equity Interests; Equity Interests Note Owned by the Borrower or a Wholly
Owned Subsidiary
Schedule 3.07(a)(ii)
  —   Existing foreign pledge agreements
Schedule 3.07(c)
  —   Organizational Chart
Schedule 3.08(b)
  —   Litigation; Compliance with Laws
Schedule 3.18
  —   Environmental Matters
Schedule 3.19
  —   Insurance
Schedule 6.01(b)
  —   Existing Indebtedness
Schedule 6.02(c)
  —   Existing Liens
Schedule 6.04(b)
  —   Existing Investments
Schedule 6.04(f)
  —   Foreign Intercompany Notes

EXHIBITS:
Exhibit A — Form of Assignment and Assumption
Exhibit B — Form of Opinion of Loan Parties’ Counsel
Exhibit C — Form of Increasing Lender Supplement
Exhibit D — Form of Augmenting Lender Supplement
Exhibit E — List of Closing Documents
Exhibit F — Form of Intercompany Note

iv



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT (this “Agreement”) dated as of March 15, 2010 among
KENDLE INTERNATIONAL INC., the LENDERS from time to time party hereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.
          The parties hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to a
Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Alternate Base Rate.
          “Acquisition Consideration” means the purchase consideration for any
Permitted Acquisition and all other payments (other than any fees or expenses
associated with such Permitted Acquisition, including in connection with any
bona fine employment agreements, severance payments, roll-overs and other
payments in connection with options and similar payments) by the Borrower or any
of its Subsidiaries in exchange for, or as part of, or in connection with, any
Permitted Acquisition, whether paid in cash or by exchange of Equity Interests
or of properties or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, “earn-outs” and other agreements to make
any payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business; provided that any such future payment
that is subject to a contingency shall be considered Acquisition Consideration
only to the extent of the reserve or accrual, if any, required under GAAP at the
time of such sale to be established in respect thereof by the Borrower or any of
its Subsidiaries, and the value of any non-cash consideration shall be the fair
market value of such consideration (including any assumed liability).
          “Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the sum of (i) (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate plus, without
duplication and (ii) in the case of Loans by a Lender from its office or branch
in the United Kingdom, the Mandatory Cost.
          “Administrative Agent” means JPMorgan Chase Bank, N.A. (including its
branches and affiliates), in its capacity as administrative agent for the
Lenders hereunder.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
however, that, for purposes of Section 6.09, the term “Affiliate” shall also
include (i) any person that directly or indirectly owns more than 10% of any
class of Equity Interests of the person specified or (ii) any person that is an
executive officer or director of the person specified.

 



--------------------------------------------------------------------------------



 



          “Aggregate Commitment” means the aggregate of the Commitments of all
of the Lenders, as reduced or increased from time to time pursuant to the terms
and conditions hereof. As of the Effective Date, the Aggregate Commitment is
$35,000,000.
          “Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds
Sterling and (iv) any other freely convertible and freely traded Foreign
Currency agreed to by the Administrative Agent and each of the Lenders.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such page) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.
          “Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.21.
          “Applicable Percentage” means, with respect to any Lender, the
percentage of the Aggregate Commitment represented by such Lender’s Commitment;
provided that, in the case of Section 2.22 when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the Aggregate Commitment
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment. If the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination.
          “Applicable Rate” means, for any day, with respect to any Eurocurrency
Revolving Loan or any ABR Revolving Loan or with respect to the commitment fees
payable hereunder, as the case may be, the applicable rate per annum set forth
below under the caption “Eurocurrency Spread”, “ABR Spread” or “Commitment Fee
Rate”, as the case may be, based upon the Total Leverage Ratio applicable on
such date:

                                              Eurocurrency   ABR   Commitment  
  Total Leverage Ratio:   Spread   Spread   Fee Rate
Category 1:
  < 1.50 to 1.00     3.00 %     2.00 %     0.50 %
Category 2:
  ³ 1.50 to 1.00 but     3.25 %     2.25 %     0.50 %
 
  < 2.50 to 1.00                        
Category 3:
  ³ 2.50 to 1.00 but     3.50 %     2.50 %     0.50 %
 
  < 3.00 to 1.00                        
Category 4:
  ³ 3.00 to 1.00     3.75 %     2.75 %     0.50 %

     For purposes of the foregoing,
     (i) if at any time the Borrower fails to deliver or file as required by
Section 5.01 the Financials on or before the date the Financials are due
pursuant to Section 5.01, Category 4 shall

2



--------------------------------------------------------------------------------



 



be deemed applicable for the period commencing three (3) Business Days after the
required date of delivery and ending on the date which is three (3) Business
Days after the Financials are actually delivered, after which the Category shall
be determined in accordance with the table above as applicable;
     (ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received or is deemed
to have received the applicable Financials (it being understood and agreed that
each change in Category shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change); and
     (iii) notwithstanding the foregoing, Category 2 shall be deemed to be
applicable until the Administrative Agent’s receipt or deemed receipt of the
applicable Financials for the Borrower’s first full fiscal quarter ending after
the Effective Date and adjustments to the Category then in effect shall
thereafter be effected in accordance with the preceding paragraphs.
          “Approved Fund” has the meaning assigned to such term in Section 9.04.
          “Asset Sale” means (a) any conveyance, sale, lease, sublease,
assignment, transfer or other disposition (including by way of merger or
consolidation and including any Sale and Leaseback Transaction) of any property
excluding sales of inventory and dispositions of cash and cash equivalents, in
each case, in the ordinary course of business, by the Borrower or any of its
Subsidiaries and (b) any issuance or sale of any Equity Interests of any
Subsidiary of the Borrower, in the case of either (a) or (b), to any person
other than (i) the Borrower, (ii) any Subsidiary Guarantor, (iii) other than for
purposes of Section 6.06, in the case of any Loan Party, any other Subsidiary or
(iv) in the case of any Subsidiary which is not a Subsidiary Guarantor, any
other Subsidiary.
          “Assignment and Assumption” means an assignment and assumption
agreement entered into by a Lender and an assignee (with the consent of any
party whose consent is required by Section 9.04), and accepted by the
Administrative Agent, in the form of Exhibit A or any other form approved by the
Administrative Agent.
          “Attributable Indebtedness” means, when used with respect to any Sale
and Leaseback Transaction, as at the time of determination, the present value
(discounted at a rate equivalent to the Borrower’s then-current weighted average
cost of funds for borrowed money with respect to financing for the type of asset
subject to and with an average life approximately equal to the term of such Sale
and Leaseback as at the time of determination) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
any such Sale and Leaseback Transaction.
          “Augmenting Lender” has the meaning assigned to such term in
Section 2.20.
          “Authorization” shall have the meaning assigned to such term in
Section 3.08(b)(ii).
          “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
          “Available Revolving Commitment” means, at any time, the Aggregate
Commitment then in effect minus the Revolving Credit Exposure of all the Lenders
at such time; it being understood and agreed that, to the extent there are at
least two Lenders that are not Affiliates, any Lender’s Swingline Exposure shall
not be deemed to be a component of the Revolving Credit Exposure for purposes of
calculating the commitment fee under Section 2.12(a).

3



--------------------------------------------------------------------------------



 



          “Banking Services” means each and any of the following bank services
provided to the Borrower or any Subsidiary by any Lender or any of its
Affiliates: (a) credit cards for commercial customers (including, without
limitation, commercial credit cards and purchasing cards), (b) stored value
cards and (c) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services) and shall include,
without limitation, the Overdraft Facility.
          “Banking Services Agreement” means any agreement entered into by the
Borrower or any Subsidiary in connection with Banking Services.
          “Banking Services Obligations” means any and all obligations of the
Borrower or any Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States.
          “Board of Directors” means, with respect to any person, (i) in the
case of any corporation, the board of directors of such person, (ii) in the case
of any limited liability company, the board of managers of such person, (iii) in
the case of any partnership, the Board of Directors of the general partner of
such person and (iv) in any other case, the functional equivalent of the
foregoing.
          “Borrower” means Kendle International Inc., an Ohio corporation.
          “Borrowing” means (a) Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect or (b) a Swingline Loan.
          “Borrowing Request” means a request by the Borrower for a Revolving
Borrowing in accordance with Section 2.03.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City and, in the case of any day on
which a payment is due from the Borrower, Cincinnati, Ohio are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in the relevant Agreed Currency in the London
interbank market or the principal financial center of such Agreed Currency (and,
if the Borrowings or LC Disbursements which are the subject of a borrowing,
drawing, payment, reimbursement or rate selection are denominated in euro, the
term “Business Day” shall also exclude any day on which the TARGET payment
system is not open for the settlement of payments in euro).
          “Capital Assets” means, with respect to any person, all equipment,
fixed assets and Real Property or improvements of such person, or replacements
or substitutions therefor or additions thereto, that, in accordance with GAAP,
have been or should be reflected as additions to property, plant or equipment on
the balance sheet of such person.
          “Capital Expenditures” means, for any period, without duplication, all
expenditures made directly or indirectly by the Borrower and its Subsidiaries
during such period for Capital Assets (whether paid in cash or other
consideration, financed by the incurrence of Indebtedness or accrued as a
liability), but excluding any portion of such increase attributable solely to
acquisitions of property, plant and

4



--------------------------------------------------------------------------------



 



equipment in Permitted Acquisitions or any Sale and Leaseback Transaction
permitted by Section 6.03. For purposes of this definition, the purchase price
of equipment or other fixed assets that are purchased simultaneously with the
trade-in of existing assets or with insurance proceeds shall be included in
Capital Expenditures only to the extent of the gross amount by which such
purchase price exceeds the credit granted by the seller of such assets for the
assets being traded in at such time or the amount of such insurance proceeds, as
the case may be.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP, in each case, as GAAP is in effect on the
Effective Date.
          “Cash Equivalents” means, as to any person, (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) and securities
issued, or directly, unconditionally and fully guaranteed or insured, by any
government sponsored enterprise, including the Federal Home Loan Mortgage
Corporation, the Federal National Mortgage Association and the Federal Home Loan
Bank, rated at least AAA or the equivalent thereof by S&P or Aaa or the
equivalent thereof by Moody’s, and, in each case, having maturities of not more
than one year from the date of acquisition by such person; (b) time deposits and
certificates of deposit of any Lender or any commercial bank (i) having, or
which is the principal banking subsidiary of a bank holding company organized
under the laws of the United States, any state thereof or the District of
Columbia having, capital and surplus aggregating in excess of $500.0 million and
a rating of “A” (or such other similar equivalent rating) or higher by at least
one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act) with maturities of not more than one year
from the date of acquisition by such person or (ii) in the case of Cash
Equivalents held by a Foreign Subsidiary, organized or authorized to do business
under the laws of any other jurisdiction in which such Foreign Subsidiary is
organized or does business having capital and surplus (or the equivalent)
aggregating in excess of the equivalent at $100.0 million; (c) repurchase
obligations with a term of not more than 30 days for underlying securities of
the types described in clause (a) above entered into with any bank, or
securities intermediary which is an Affiliate of a bank, meeting the
qualifications specified in clause (b) above, which repurchase obligations are
secured by a valid perfected security interest in the underlying securities;
(d) commercial paper issued by any person incorporated in the United States
rated at least A-1 or the equivalent thereof by S&P or at least P-1 or the
equivalent thereof by Moody’s, and in each case maturing not more than one year
after the date of acquisition by such person; (e) investments in money market
funds substantially all of whose assets are comprised of securities of the types
described in clauses (a) through (d) above or with a rating of at least AA (or
such other similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization; and (f) demand deposit accounts
maintained in the ordinary course of business.
          “Casualty Event” means any involuntary loss of title, any involuntary
loss of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of the Borrower or
any of its Subsidiaries. “Casualty Event” shall include but not be limited to
any taking of all or any part of any Real Property of any person or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Requirement of Law, or by reason of the requisition of the use or occupancy
of all or any part of any Real Property of any person or any part thereof for
any period in excess of 90 days by any Governmental Authority, civil or
military, or any settlement in lieu thereof.

5



--------------------------------------------------------------------------------



 



          “CERCLA” means the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended, 42 U.S.C.ss. 9601 et seq. and all
implementing regulations.
          A “Change in Control” shall be deemed to have occurred if:
          (a) at any time a change of control occurs as defined in the Overdraft
Facility (if applicable) or the documents relating to other Indebtedness with an
aggregate outstanding principal amount exceeding $20.0 million;
          (b) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act), together with its Affiliates, other than Candace
Kendle and Christopher C. Bergen, is or becomes the beneficial owner (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act, except that for purposes of
this clause such person or group shall be deemed to have “beneficial ownership”
of all securities that such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of an amount of Equity Interests of Borrower entitled to
35% or more of the total voting power of Borrower; or
          (c) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of Borrower
(together with any new directors whose election to such Board of Directors or
whose nomination for election was approved by a vote of a majority of the
members of the Board of Directors of Borrower, which members comprising such
majority are then still in office and were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of Borrower.
          For purposes of this definition, a person shall not be deemed to have
beneficial ownership of Equity Interests subject to a stock purchase agreement,
merger agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.
          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or the Issuing
Bank (or, for purposes of Section 2.15(b), by any lending office of such Lender
or by such Lender’s or the Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
or Swingline Loans.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Collateral” means any and all property owned, leased or operated by a
Person covered by the Collateral Documents and any and all other property of any
Loan Party, now existing or hereafter acquired, that may at any time be or
become subject to a security interest or Lien in favor of Administrative Agent,
on behalf of itself and the Secured Parties, to secure the Secured Obligations.
          “Collateral Documents” means, collectively, the Security Agreement,
the Mortgages and all other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, including, without

6



--------------------------------------------------------------------------------



 



limitation, all other security agreements, pledge agreements, mortgages or deeds
of trust, now, or hereafter executed by the Borrower or any of its Subsidiaries
and delivered to the Administrative Agent.
          “Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or terminated from time to time pursuant
to Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.
          “Companies” means the Borrower and its Subsidiaries; and “Company”
means any one of them.
          “Compliance Certificate” means a certificate of a Financial Officer in
his or her official (and not individual) capacity substantially in a form
acceptable to the Administrative Agent.
          “Computation Date” is defined in Section 2.04.
          “Consolidated Amortization Expense” means, for any period, the
amortization expense of the Borrower and its Subsidiaries for such period,
calculated on a consolidated basis in accordance with GAAP.
          “Consolidated Cash Interest Expense” means, for any period,
Consolidated Interest Expense for such period, less the sum of (a) interest on
any debt paid “in kind” or by the increase in the principal amount of such debt
including by issuance of additional debt of such kind, (b) items described in
clause (c) or, other than to the extent paid in cash, clause (g) of the
definition of “Consolidated Interest Expense” and (c) in the case of any
Convertible Debt, any interest expense in excess of interest paid in cash at the
stated coupon rate, including any such interest expense pursuant to FSP ABP
14-1.
          “Consolidated Depreciation Expense” means, for any period, the
depreciation expense of the Borrower and its Subsidiaries for such period,
calculated on a consolidated basis in accordance with GAAP.
          “Consolidated EBITDA” means, for any period, Consolidated Net Income
for such period, adjusted by (x) adding thereto, in each case only to the extent
(and in the same proportion) deducted in determining such Consolidated Net
Income and without duplication:
     (a) Consolidated Interest Expense for such period,
     (b) Consolidated Amortization Expense for such period,
     (c) Consolidated Depreciation Expense for such period,
     (d) Consolidated Tax Expense for such period,
     (e) restructuring charges incurred by the Borrower and its Subsidiaries in
the second, third and fourth quarters of its 2009 fiscal year in an aggregate
amount not to exceed $10,900,000,



7



--------------------------------------------------------------------------------



 



     (f) unamortized debt issuance costs expensed by the Borrower and its
Subsidiaries in the first or second quarters of its 2010 fiscal year in an
aggregate amount not to exceed $670,000, and
     (g) the aggregate amount of all other non-cash charges reducing
Consolidated Net Income (excluding any non-cash charge that results in a reserve
for cash charges in any future period other than any such charges permitted in
the definition of Consolidated Net Income) for such period, and
(y) subtracting therefrom the aggregate amount of all non-cash items increasing
Consolidated Net Income (other than the accrual of revenue or recording of
receivables in the ordinary course of business or the reversal of any reserve so
long as the reversal of such reserve occurs not later than twelve months after
creation of such reserve) for such period.
Consolidated EBITDA shall be calculated on a Pro Forma Basis to give effect to
any Permitted Acquisition and Asset Sales (other than any dispositions in the
ordinary course of business) consummated at any time on or after the first day
of the Test Period thereof as if each such Permitted Acquisition had been
effected on the first day of such period and as if each such Asset Sale had been
consummated on the day prior to the first day of such period.
          “Consolidated Indebtedness” means, as at any date of determination,
the aggregate amount of all Indebtedness and all LC Exposure of the Borrower and
its Subsidiaries, calculated on a consolidated basis in accordance with GAAP.
          “Consolidated Interest Coverage Ratio” means, for any Test Period, the
ratio of (x) Consolidated EBITDA for such Test Period to (y) Consolidated Cash
Interest Expense for such Test Period.
          “Consolidated Interest Expense” means, for any period, the total
consolidated interest expense of the Borrower and its Subsidiaries for such
period calculated on a consolidated basis in accordance with GAAP plus, without
duplication:
     (a) imputed interest on Capital Lease Obligations and Attributable
Indebtedness of the Borrower and its Subsidiaries for such period;
     (b) commissions, discounts and other fees and charges owed by the Borrower
or any of its Subsidiaries with respect to letters of credit securing financial
obligations, bankers’ acceptance financing and receivables financings for such
period;
     (c) amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses incurred by the Borrower or any of its Subsidiaries
for such period;
     (d) cash contributions to any employee stock ownership plan or similar
trust made by the Borrower or any of its Subsidiaries to the extent such
contributions are used by such plan or trust to pay interest or fees to any
person (other than the Borrower or a Wholly Owned Subsidiary) in connection with
Indebtedness incurred by such plan or trust for such period;
     (e) all interest paid or payable with respect to discontinued operations of
the Borrower or any of its Subsidiaries for such period;
     (f) the interest portion of any deferred payment obligations of the
Borrower or any of its

8



--------------------------------------------------------------------------------



 



Subsidiaries for such period;
     (g) all interest paid or due and payable by the Borrower or any of its
Subsidiaries on any Indebtedness of the Borrower or any of its Subsidiaries of
the type described in clause (e) or (j) of the definition of “Indebtedness” for
such period;
provided that (a) to the extent directly related to the Transactions, debt
issuance costs, debt discount or premium and other financing fees and expenses
shall be excluded from the calculation of Consolidated Interest Expense and
(b) Consolidated Interest Expense shall be calculated after giving effect to all
payments made and received under Swap Agreements related to interest rates
(including associated costs), but excluding unrealized gains and losses with
respect to Swap Agreements related to interest rates. Consolidated Interest
Expense shall be calculated on a Pro Forma Basis to give effect to any
Indebtedness incurred, assumed or permanently repaid or extinguished during the
relevant Test Period in connection with any Permitted Acquisitions and Asset
Sales (other than any dispositions in the ordinary course of business) as if
such incurrence, assumption, repayment or extinguishing had been effected on the
first day of such Test Period.
          “Consolidated Net Income” means, for any period, the consolidated net
income (or loss) of the Borrower and its Subsidiaries calculated on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein),
without duplication:
     (a) the net income (or loss) of any person (other than a Subsidiary) in
which any person other than the Borrower and its Subsidiaries has an ownership
interest, except to the extent that cash in an amount equal to any such income
has actually been received by the Borrower or (subject to clause (b) below) any
of its Subsidiaries during such period;
     (b) the net income of any Subsidiary of the Borrower during such period to
the extent that the declaration or payment of dividends or similar distributions
by such Subsidiary of that income is not permitted by operation of the terms of
its Organizational Documents or any agreement, instrument or Requirement of Law
applicable to that Subsidiary during such period, except that the Borrower’s
equity in net loss of any such Subsidiary for such period shall be included in
determining Consolidated Net Income;
     (c) any gain (or loss), together with any related provisions for taxes on
any such gain (or the tax effect of any such loss), realized during such period
by the Borrower or any of its Subsidiaries upon any Asset Sale (other than any
dispositions in the ordinary course of business) by the Borrower or any of its
Subsidiaries;
     (d) unrealized gains and losses due solely to fluctuations in currency
values and the related tax effects determined in accordance with GAAP for such
period;
     (e) earnings (or losses) resulting from any reappraisal, revaluation or
write-up or write-down of assets;
     (f) unrealized gains and losses with respect to Swap Obligations or
Convertible Debt Derivative Obligations for such period; and
     (g) any extraordinary gain (or extraordinary loss), together with any
related provision for taxes on any such gain (or the tax effect of any such
loss), recorded or recognized by Borrower or any of its Subsidiaries during such
period.



9



--------------------------------------------------------------------------------



 



          “Consolidated Senior Secured Indebtedness” means, for any period, the
principal amount of the Loans of the Borrower and its Subsidiaries for such
period, calculated on a consolidated basis in accordance with GAAP.
          “Consolidated Tax Expense” means, for any period, the tax expense
(including deferred tax expense) of the Borrower and its Subsidiaries, for such
period, calculated on a consolidated basis in accordance with GAAP.
          “Contested Collateral Lien Conditions” means, with respect to any
Permitted Lien of the type described in clauses (a), (b), (e) and (f) of
Section 6.02, the following conditions:
     (a) the Borrower shall cause any proceeding instituted contesting such Lien
to stay the sale or forfeiture of any portion of the Collateral on account of
such Lien;
     (b) at the option and at the request of the Administrative Agent, to the
extent such Lien is in an amount in excess of $100,000, the appropriate Loan
Party shall maintain cash reserves in an amount sufficient to pay and discharge
such Lien and the Administrative Agent’s reasonable estimate of all interest and
penalties related thereto; and
     (c) such Lien shall in all respects subordinate in priority to the Lien and
security interest created and evidenced by the Collateral Documents, except if
and to the extent that the Requirement of Law creating, permitting or
authorizing such Lien provides that such Lien is or must be superior to the Lien
and security interest created and evidenced by the Collateral Documents.
          “Contingent Obligation” means, as to any person, any obligation,
agreement, understanding or arrangement of such person guaranteeing or intended
to guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation; (d) with respect to bankers’ acceptances,
letters of credit and similar credit arrangements, until a reimbursement
obligation arises (which reimbursement obligation shall constitute
Indebtedness); or (e) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term “Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or any product or
service warranties or any indemnity or similar obligations incurred in
connection with, or relating to, any Permitted Acquisition. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such person may be liable, whether singly or jointly,
pursuant to the terms of the instrument evidencing such Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such person is required to perform thereunder) as
determined by such person in good faith.

10



--------------------------------------------------------------------------------



 



          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Convertible Debt” means with respect to any person, Indebtedness of
such person which either at the option of the holder or such person or upon the
occurrence of any event may or must be converted to or exchanged for any Equity
Interest in such person (other than Disqualified Capital Stock).
          “Convertible Debt Derivative Obligation” means any convertible debt
hedge transaction entered into in connection with a Convertible Debt Issuance,
including any call options related thereto and any related warrant transactions.
          “Convertible Debt Issuance” means the incurrence by the Borrower or
any of its Subsidiaries of any Indebtedness after the Effective Date
constituting Convertible Debt.
          “Convertible Notes” means the Convertible Notes due July 15, 2012
issued by the Borrower.
          “Credit Event” means a Borrowing, the issuance of a Letter of Credit,
an LC Disbursement or any of the foregoing.
          “CSA” shall have the meaning assigned to such term in Section 3.22.
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Defaulting Lender” means any Lender, as determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit or Swingline Loans within three (3) Business
Days of the date required to be funded by it hereunder, (b) notified the
Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender or
any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit,
(c) failed, within three (3) Business Days after request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans, (d) otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three (3) Business Days of the date when due,
unless the subject of a good faith dispute, or (e) (i) become or is insolvent or
has a parent company that has become or is insolvent or (ii) become the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

11



--------------------------------------------------------------------------------



 



          “Disqualified Capital Stock” means any Equity Interest which, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, (a) matures (excluding
any maturity as the result of an optional redemption by the issuer thereof) or
is mandatorily redeemable, pursuant to a sinking fund obligation or otherwise,
or is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Maturity Date, (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interests referred to in (a) above, in each case
at any time on or prior to the first anniversary of the Maturity Date, or
(c) contains any repurchase obligation which may come into effect prior to
payment in full of all Obligations; provided, however, that any Equity Interests
that would not constitute Disqualified Capital Stock but for provisions thereof
giving holders thereof (or the holders of any security into or for which such
Equity Interests is convertible, exchangeable or exercisable) the right to
require the issuer thereof to redeem such Equity Interests upon the occurrence
of a change in control or an asset sale occurring prior to the first anniversary
of the Maturity Date shall not constitute Disqualified Capital Stock if such
Equity Interests provide that the issuer thereof will not redeem any such Equity
Interests pursuant to such provisions prior to the repayment in full of the
Obligations.
          “Dividend” with respect to any person means that such person has
declared or paid a dividend or returned any equity capital to the holders of its
Equity Interests or authorized or made any other distribution, payment or
delivery of property (other than Qualified Capital Stock of such person) or cash
to the holders of its Equity Interests as such, or redeemed, retired, purchased
or otherwise acquired, directly or indirectly, for consideration any of its
Equity Interests outstanding (or any options or warrants issued by such person
with respect to its Equity Interests), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for consideration any of the Equity Interests of such
person outstanding (or any options or warrants issued by such person with
respect to its Equity Interests). Without limiting the foregoing, “Dividends”
with respect to any person shall also include all payments made or required to
be made by such person with respect to any stock appreciation rights, plans,
equity incentive or achievement plans or any similar plans or setting aside of
any funds for the foregoing purposes.
          “Dollar Amount” of any currency at any date shall mean (i) the amount
of such currency if such currency is Dollars or (ii) the equivalent in such
currency of Dollars if such currency is a Foreign Currency, calculated on the
basis of the Exchange Rate for such currency, on or as of the most recent
Computation Date provided for in Section 2.04.
          “Dollars” or “$” refers to lawful money of the United States.
          “Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States.
          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
          “Embargoed Person” shall have the meaning assigned to such term in
Section 6.20.
          “Enforcement Action” shall have the meaning assigned to such term in
Section 3.22.
          “Environment” means ambient air, indoor air, surface water and
groundwater (including potable water, navigable water and wetlands), the land
surface or subsurface strata, natural resources, the workplace or as otherwise
defined in any Environmental Law.

12



--------------------------------------------------------------------------------



 



          “Environmental Claim” means any claim, notice, demand, order, action,
suit, proceeding or other communication alleging liability for or obligation
with respect to any investigation, remediation, removal, cleanup, response,
corrective action, damages to natural resources, personal injury, property
damage, fines, penalties or other costs resulting from, related to or arising
out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (ii) any violation or
alleged violation of any Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.
          “Environmental Permit” means any permit, license, approval,
registration, notification, exemption, consent or other authorization are
required by or from a Governmental Authority under Environmental Law.
          “Environmental Law” means any and all present and future treaties,
laws, statutes, ordinances, regulations, rules, decrees, orders, judgments,
consent orders, consent decrees, code or other binding requirements, and the
common law, relating to protection of public health or the Environment, the
Release or threatened Release of Hazardous Material, natural resources or
natural resource damages, or occupational safety or health, and any and all
Environmental Permits.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened Release of any Hazardous Materials into the
Environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
          “Equity Interest” means, with respect to any person, any and all
shares, interests, participations or other equivalents, including membership
interests (however designated, whether voting or nonvoting), of equity of such
person, including, if such person is a partnership, partnership interests
(whether general or limited) and any other interest or participation that
confers on a person the right to receive a share of the profits and losses of,
or distributions of property of, such partnership, whether outstanding on the
date hereof or issued after the Effective Date, but excluding debt securities
convertible or exchangeable into such equity.
          “Equivalent Amount” of any currency with respect to any amount of
Dollars at any date shall mean the equivalent in such currency of such amount of
Dollars, calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
the same may be amended from time to time.
          “ERISA Affiliate” means, with respect to any person, any trade or
business (whether or not incorporated) that, together with such person, is
treated as a single employer under Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event,” as defined in
Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Plan (other than an event for which the 30-day notice period is waived by
regulation); (b) the existence with respect to any Plan of an “accumulated

13



--------------------------------------------------------------------------------



 



funding deficiency” (as defined in Section 412 of the Code or Section 302 of
ERISA), whether or not waived; (c) the failure to make by its due date a
required installment under Section 412(m) of the Code with respect to any Plan
or the failure to make any required contribution to a Multiemployer Plan;
(d) the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (e) the incurrence by any Company or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (f) the receipt by any Company or any of its ERISA Affiliates from the
PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan, or
the occurrence of any event or condition which could reasonably be expected to
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Plan; (g) the incurrence by any Company or any of its
ERISA Affiliates of any liability with respect to the withdrawal from any Plan
or Multiemployer Plan; (h) the receipt by any Company or its ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (i) the “substantial
cessation of operations” within the meaning of Section 4062(e) of ERISA with
respect to a Plan; (j) the making of any amendment to any Plan which could
result in the imposition of a lien or the posting of a bond or other security;
and (k) the occurrence of a nonexempt prohibited transaction (within the meaning
of Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in liability to any Company in excess of $500,000.
          “EU” means the European Union.
          “euro” and/or “EUR” means the single currency of the participating
member states of the EU.
          “Eurocurrency”, when used in reference to a currency means an Agreed
Currency and when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
          “Eurocurrency Payment Office” of the Administrative Agent shall mean,
for each Foreign Currency, the office, branch, affiliate or correspondent bank
of the Administrative Agent for such currency as specified from time to time by
the Administrative Agent to the Borrower and each Lender.
          “Event of Default” has the meaning assigned to such term in
Section 7.01.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Exchange Rate” means, on any day, with respect to any Foreign
Currency, the rate at which such Foreign Currency may be exchanged into Dollars,
as set forth at approximately 11:00 a.m., Local Time, on such date on the
Reuters World Currency Page for such Foreign Currency. In the event that such
rate does not appear on any Reuters World Currency Page, the Exchange Rate with
respect to such Foreign Currency shall be determined by reference to such other
publicly available service for displaying exchange rates as may be reasonably
selected by the Administrative Agent or, in the event no such service is
available, such Exchange Rate shall instead be calculated on the basis of the
arithmetical mean of the buy and sell spot rates of exchange of the
Administrative Agent for such Foreign Currency on the London market at
11:00 a.m., Local Time, on such date for the purchase of Dollars with such
Foreign Currency, for delivery two Business Days later; provided, that if at the
time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent, after consultation with the Borrower, may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

14



--------------------------------------------------------------------------------



 



          “Excluded Intercompany Note” means any promissory note between a
Foreign Subsidiary and any Loan Party.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.19(b)), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 2.17(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.17(a) and (d) any tax,
penalty, fine or interest resulting from the failure of any such Person to
timely file and pay any relevant Tax which is either an Excluded Tax or a Tax
for which the Loan Parties have indemnified such Person in accordance with the
terms hereof.
          “Executive Order” shall have the meaning assigned to such term in
Section 3.21.
          “Existing Credit Agreement” means the Credit Agreement, dated as of
August 16, 2006, by and among the Borrower, certain of its subsidiaries, the
lenders party thereto from time to time and UBS AG, Stamford Branch, as
administrative agent, as amended, supplemented or otherwise modified prior to
the Effective Date.
          “Existing Lien” shall have the meaning assigned to such term in
Section 6.02(c).
          “FDA” shall have the meaning assigned to such term in Section 3.22.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “FFDCA” shall have the meaning assigned to such term in Section 3.22.
          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Borrower.
          “Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).
          “FIRREA” means the Federal Institutions Reform, Recovery and
Enforcement Act of 1989, as amended.

15



--------------------------------------------------------------------------------



 



          “Foreign Currencies” means Agreed Currencies other than Dollars.
          “Foreign Currency LC Exposure” means, at any time, the sum of (a) the
Dollar Amount of the aggregate undrawn and unexpired amount of all outstanding
Foreign Currency Letters of Credit at such time plus (b) the aggregate principal
Dollar Amount of all LC Disbursements in respect of Foreign Currency Letters of
Credit that have not yet been reimbursed at such time.
          “Foreign Currency Letter of Credit” means a Letter of Credit
denominated in a Foreign Currency.
          “Foreign Electing Subsidiary” means any Foreign Subsidiary which is a
direct Subsidiary of a Subsidiary Guarantor or another Foreign Electing
Subsidiary and which is disregarded as an entity separate from such Person for
U.S. federal income tax purposes.
          “Foreign Intercompany Notes” means such Foreign Intercompany Notes as
set forth on Schedule 6.04(f).
          “Foreign Lender” means any Lender that is not, for United States
federal income tax purposes, (i) an individual who is a citizen or resident of
the United States, (ii) a corporation, partnership or other entity treated as a
corporation or partnership created or organized in or under the laws of the
United States, or any political subdivision thereof, (iii) an estate whose
income is subject to U.S. federal income taxation regardless of its source or
(iv) a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
persons have the authority to control all substantial decisions of such trust.
          “Foreign Plan” means any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by any Company with
respect to employees employed outside the United States comparable in scope and
nature of liability to the Borrower and/or its Subsidiaries, as applicable, to a
Plan.
          “Foreign Subsidiary” means any Subsidiary which is not a Domestic
Subsidiary.
          “GAAP” means generally accepted accounting principles in the United
States applied on a consistent basis.
          “Governmental Authority” means the government of the United States or
any other nation, or of any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
          “Governmental Real Property Disclosure Requirements” means any
Requirement of Law of any Governmental Authority requiring notification of the
buyer, lessee, mortgagee, assignee or other transferee of any Real Property,
facility, establishment or business, or notification, registration or filing to
or with any Governmental Authority, in connection with the sale, lease,
mortgage, assignment or other transfer (including any transfer of control) of
any Real Property, facility, establishment or business, of the actual or
threatened presence or Release in or into the Environment, or the use, disposal
or handling of Hazardous Material on, at, under or near the Real Property,
facility, establishment or business to be sold, leased, mortgaged, assigned or
transferred.

16



--------------------------------------------------------------------------------



 



          “guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term “guarantee” shall not
include endorsements for collection or deposit in the ordinary course of
business.
          “Guaranteed Obligations” means the Banking Services Obligations and
the Swap Obligations.
          “Hazardous Materials” means the following: hazardous substances;
hazardous wastes; polychlorinated biphenyls (“PCBs”) or any substance or
compound containing PCBs; asbestos or any asbestos-containing materials in any
form or condition; radon or any other radioactive materials including any
source, special nuclear or by-product material; petroleum, crude oil or any
fraction thereof; and any other pollutant or contaminant or chemicals, wastes,
materials, compounds, constituents or substances, subject to regulation or which
can give rise to liability under any Environmental Laws.
          “Health Care Laws” means (i) all federal and state fraud and abuse
laws, including, but not limited to the federal Anti-Kickback Statute (42
U.S.C.ss.1320a-7b(b)), the Stark Law (42 U.S.C.ss.1395nn), the civil False
Claims Act (31 U.S.C.ss.3729 et seq.), Sections 1320a-7 and 1320a-7a of Title 42
of the United States Code and the regulations promulgated pursuant to such
statutes; (ii) the Health Insurance Portability and Accountability Act of 1996
(42 U.S.C. 1320d et seq.), the regulations promulgated thereunder and comparable
state data privacy and security laws; (iii) Medicare (Title XVIII of the Social
Security Act) and the regulations promulgated thereunder; (iv) Medicaid (Title
XIX of the Social Security Act) and the regulations promulgated thereunder;
(v) quality, safety and accreditation standards and requirements of all
applicable state laws or regulatory bodies; (vi) licensure laws and regulations;
and (vii) any and all other applicable health care laws, regulations, manual
provisions, policies and administrative guidance, each of (i) through (vii) as
may be amended from time to time and, with respect to any Loan Party or
Subsidiary, to the extent applicable to such Loan Party or Subsidiary.
          “Increasing Lender” has the meaning assigned to such term in
Section 2.20.
          “Incremental Term Loan” has the meaning assigned to such term in
Section 2.20.
          “Incremental Term Loan Amendment” has the meaning assigned to such
term in Section 2.20.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or advances; (b) all obligations
of such Person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person; (d) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable and accrued obligations
incurred in the ordinary course of business on normal trade terms and not
overdue by more than 90 days); (e) all Indebtedness of others secured by any
Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, but limited

17



--------------------------------------------------------------------------------



 



to the fair market value of such property; (f) all Capital Lease Obligations,
Purchase Money Obligations and synthetic lease obligations of such Person;
(g) all Swap Obligations and Convertible Debt Derivative Obligations to the
extent required to be reflected on a balance sheet of such Person; (h) all
Attributable Indebtedness of such Person; (i) all obligations of such Person for
the reimbursement of any obligor in respect of letters of credit, letters of
guaranty, bankers’ acceptances and similar credit transactions; and (j) all
Contingent Obligations of such Person in respect of Indebtedness or obligations
of others of the kinds referred to in clauses (a) through (i) above. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except (other than in the
case of general partner liability) to the extent that terms of such Indebtedness
expressly provide that such Person is not liable therefor.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Insurance Policies” means the insurance policies and coverages
required to be maintained by each Loan Party which is an owner of Mortgaged
Property with respect to the applicable Mortgaged Property pursuant to
Section 5.04 and all renewals and extensions thereof.
          “Insurance Requirements” means, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon each Loan Party which is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.
          “Intellectual Property” shall have the meaning assigned to such term
in Section 3.06(a).
          “Intercompany Note” means a promissory note substantially in the form
of Exhibit F.
          “Interest Election Request” means a request by the Borrower to convert
or continue a Revolving Borrowing in accordance with Section 2.08.
          “Interest Payment Date” means (a) with respect to any ABR Loan (other
than a Swingline Loan), the last day of each March, June, September and December
and the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.
          “Interest Period” means with respect to any Eurocurrency Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

18



--------------------------------------------------------------------------------



 



          “Investments” shall have the meaning assigned to such term in
Section 6.04.
          “Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(i). The Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.
          “LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
          “LC Disbursement” means a payment made by the Issuing Bank pursuant to
a Letter of Credit.
          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
Dollar Amount of all outstanding Letters of Credit at such time plus (b) the
aggregate Dollar Amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrower at such time. The LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time.
          “Leases” means any and all leases, subleases, tenancies, rental
agreements, occupancy agreements, access agreements and any other agreements
(including all amendments, extensions, replacements, renewals, modifications
and/or guarantees thereof), whether or not of record and whether now in
existence or hereafter entered into, affecting the use or occupancy of all or
any portion of any Real Property for which any consideration (whether or not
payable in cash) is paid by the lessee or received by the lessor.
          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a Lender hereunder pursuant to Section 2.20 or
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.
          “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.
          “LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate appearing on, in the case of Dollars, Reuters Screen
LIBOR01 Page and, in the case of any Foreign Currency, the appropriate page of
such service which displays British Bankers Association Interest Settlement
Rates for deposits in such Foreign Currency (or, in each case, on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in the relevant Agreed Currency in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to (or, in
the case of Loans denominated in Pounds Sterling, on the day of) the
commencement of such Interest Period, as the rate for deposits in the relevant
Agreed Currency with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurocurrency Borrowing for such Interest Period shall
be the rate at which deposits in the relevant Agreed Currency in an Equivalent
Amount of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to (or, in the case of
Loans denominated in Pounds Sterling, on the day of) the commencement of such
Interest Period.

19



--------------------------------------------------------------------------------



 



          “Lien” means, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind or any arrangement to provide
priority or preference, including any easement, right-of-way or other
encumbrance on title to Real Property, in each of the foregoing cases whether
voluntary or imposed by law, and any agreement to give any of the foregoing;
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
property; and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
          “Loan Documents” means this Agreement, any promissory notes issued
pursuant to Section 2.10(e) of this Agreement, any Letter of Credit
applications, the Collateral Documents, the Subsidiary Guaranty, and all other
agreements, instruments, documents and certificates identified in Section 4.01
executed and delivered to, or in favor of, the Administrative Agent or any
Lenders and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements and all other
written matter whether heretofore, now or hereafter executed by or on behalf of
any Loan Party, or any employee of any Loan Party, and delivered to the
Administrative Agent or any Lender in connection with the Agreement or the
transactions contemplated thereby. Any reference in the Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to the Agreement or such Loan Document as
the same may be in effect at any and all times such reference becomes operative.
          “Loan Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.
          “Loans” means the loans made by the Lenders to the Borrower pursuant
to this Agreement.
          “Local Time” means (i) New York City time in the case of a Loan,
Borrowing or LC Disbursement denominated in Dollars and (ii) local time in the
case of a Loan, Borrowing or LC Disbursement denominated in a Foreign Currency
(it being understood that such local time shall mean London, England time unless
otherwise notified by the Administrative Agent).
          “Mandatory Cost” is described in Schedule 2.02.
          “Margin Stock” shall have the meaning assigned to such term in
Regulation U.
          “Material Adverse Effect” means (a) a material adverse effect on the
business, property, operations, prospects or condition (financial or otherwise)
or material agreements of the Borrower and the Subsidiaries taken as a whole,
(b) a material impairment of the ability of the Loan Parties to fully and timely
perform any of their obligations under any Loan Document, (c) a material
impairment of the rights of or benefits or remedies available to the Lenders or
the Administrative Agent under any Loan Document or (d) a material adverse
effect on the Collateral or the Liens in favor of the Administrative Agent (for
its benefit and for the benefit of the other Secured Parties) on the Collateral
or the priority of such Liens.
          “Material Foreign Subsidiaries” means each of the following (a) any
Foreign Subsidiary which generates revenues from operations equal to or greater
than 10% of the revenues from operations of Borrower and its Subsidiaries on a
consolidated basis for the twelve-month period ended at the end of the period
covered by the financial statements set forth below; and (b) to the extent the
aggregate revenue of all Foreign Subsidiaries designated Material Foreign
Subsidiaries pursuant to subsection (a) above, plus the revenue of the Borrower
and each Subsidiary which is not a Foreign Subsidiary does not represent 80% of
the revenues from operations of Borrower and its Subsidiaries on a consolidated
basis for the

20



--------------------------------------------------------------------------------



 



twelve month period ended at the end of the period covered by the financial
statements set forth below, any combination of Foreign Subsidiaries designated
by the Borrower which, when considered together with all other Material Foreign
Subsidiaries, in the aggregate exceed such revenue thresholds. All such
determinations shall be made based on the financial statements of the Borrower
delivered pursuant to Section 5.01(a) of the Credit Agreement. Solely for the
purpose of determining the revenue of any Foreign Subsidiary for purposes of
clause (b) above, such revenue shall be determined on a consolidated basis
including the revenue of each direct or indirect Subsidiary of such Foreign
Subsidiary.
          “Material Indebtedness” means any Indebtedness (other than the Loans
and Letters of Credit), Convertible Debt Derivative Obligations or Swap
Obligations of the Borrower or any of its Subsidiaries in an aggregate
outstanding principal amount exceeding $15.0 million. For purposes of
determining Material Indebtedness, the “principal amount” in respect of any
Convertible Debt Derivative Obligations or Swap Obligations of any Loan Party at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Loan Party would be required to pay if the related
document evidencing such Convertible Debt Derivative Obligations or the related
Swap Agreement were terminated at such time.
          “Maturity Date” means (i) if five percent (5%) or more of the
aggregate outstanding principal amount of the Borrower’s Convertible Notes as of
the Effective Date has not been redeemed or repaid in full on or prior to
January 15, 2012, January 15, 2012 and (ii) if more than ninety-five percent
(95%) of the aggregate outstanding principal amount of the Borrower’s
Convertible Notes as of the Effective Date has been redeemed or repaid in full
on or prior to January 15, 2012, March 31, 2015.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Mortgage” means an agreement, including, but not limited to, a
mortgage, deed of trust or any other document, creating, conveying or evidencing
a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Secured Parties, on a Mortgaged Property, which
shall be in a form reasonably satisfactory to the Administrative Agent, in each
case, with such schedules and including such provisions as shall be necessary to
conform such document to applicable local or foreign law or as shall be
customary under applicable local or foreign law and including any amendment,
restatement, modification or supplement thereto.
          “Mortgage Instruments” means such title reports, ALTA title insurance
policies (with endorsements), evidence of zoning compliance, property insurance,
flood certifications and flood insurance, opinions of counsel, ALTA surveys,
appraisals, flood certifications (and, if applicable FEMA form acknowledgements
of insurance), environmental assessments and reports, mortgage tax affidavits
and declarations and other similar information and related certifications as are
requested by, and in form and substance reasonably acceptable to, the
Administrative Agent from time to time.
          “Mortgaged Property” means each Real Property, if any, which shall be
subject to a Mortgage delivered after the Effective Date pursuant to
Section 5.11(c).
          “Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding five
plan years made contributions; or (c) with respect to which any Company could
incur liability.
          “Obligations” means all unpaid principal of and accrued and unpaid
interest on the Loans, all LC Exposure, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and

21



--------------------------------------------------------------------------------



 



other obligations and indebtedness (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
obligations and liabilities of any of the Borrower and its Subsidiaries to any
of the Lenders, the Administrative Agent, the Issuing Bank or any indemnified
party, individually or collectively, existing on the Effective Date or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, in each case, arising or incurred
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans made or reimbursement or other obligations incurred or any of the
Letters of Credit or other instruments at any time evidencing any thereof.
          “OFAC” shall have the meaning assigned to such term in Section 3.21.
          “Officers’ Certificate” means a certificate executed by the chairman
of the Board of Directors (if an officer) of the Borrower, the chief executive
officer of the Borrower or the president of the Borrower or one of the Financial
Officers, each in his or her official (and not individual) capacity.
          “Organizational Documents” means, with respect to any person, (i) in
the case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.
          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of this Agreement or any other Loan Document.
          “Overdraft Facility” means each overdraft facility by and between any
Foreign Subsidiaries of the Borrower and a financial institution that is a
Lender or an Affiliate of a Lender and the guaranty by the Borrower and each
other Subsidiary Guarantor of the obligations of such Foreign Subsidiary
thereunder pursuant to Article X hereof and the Subsidiary Guaranty, as
applicable.
          “Overnight Foreign Currency Rate” means, for any amount payable in a
Foreign Currency, the rate of interest per annum as determined by the
Administrative Agent at which overnight or weekend deposits in the relevant
currency (or if such amount due remains unpaid for more than three (3) Business
Days, then for such other period of time as the Administrative Agent may elect)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for the relevant currency as determined above and in
an amount comparable to the unpaid principal amount of the related Credit Event,
plus any taxes, levies, imposts, duties, deductions, charges or withholdings
imposed upon, or charged to, the Administrative Agent by any relevant
correspondent bank in respect of such amount in such relevant currency.
          “Participant” has the meaning set forth in Section 9.04.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Permitted Acquisition” means any transaction or series of related
transactions for the direct or indirect (a) acquisition of all or substantially
all of the property of any person, or of any business

22



--------------------------------------------------------------------------------



 



or division of any person; (b) acquisition of all of the Equity Interests of any
person not then owned by the Borrower or any Subsidiary, and otherwise causing
such person to become a Subsidiary of such person; or (c) merger or
consolidation or any other combination with any person, if each of the following
conditions is met:
     (i) no Default then exists or would result therefrom;
     (ii) after giving effect to such transaction on a Pro Forma Basis, the
Borrower shall be in compliance with all covenants set forth in Section 6.10 as
of the most recent Test Period (assuming, for purposes of Section 6.10, that
such transaction, and all other Permitted Acquisitions consummated since the
first day of the relevant Test Period for each of the financial covenants set
forth in Section 6.10 ending on or prior to the date of such transaction, had
occurred on the first day of such relevant Test Period);
     (iii) the person or business to be acquired shall be, or shall be engaged
in, a business of the type that the Borrower and the Subsidiaries are permitted
to be engaged in under Section 6.14 and except as otherwise permitted hereby the
property acquired in connection with any such transaction shall be made subject
to the Lien of the Collateral Documents and shall be free and clear of any
Liens, other than Permitted Collateral Liens;
     (iv) the Board of Directors of the person to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);
     (v) all transactions in connection therewith shall be consummated in
accordance with all applicable Requirements of Law;
     (vi) with respect to any transaction involving Acquisition Consideration of
more than $25.0 million, unless the Administrative Agent shall otherwise agree,
the Borrower shall have provided the Administrative Agent and the Lenders with
(A) historical financial statements (which shall not be required to be prepared
in accordance with GAAP) for the last three fiscal years (or, if less, the
number of years since formation) of the person or business to be acquired
(audited if available without undue cost or delay) and unaudited financial
statements thereof for the most recent interim period which are available, (B)
reasonably detailed projections prepared by the Borrower for the succeeding five
years pertaining to the person or business to be acquired and updated
projections for the Borrower after giving effect to such transaction and (C) a
reasonably detailed description of all material information relating thereto and
copies of all material documentation pertaining to such transaction;
     (vii) with respect to any transaction involving Acquisition Consideration
of more than $25.0 million, at least 10 Business Days prior to the proposed date
of consummation of the transaction, the Borrower shall have delivered to the
Administrative Agent and the Lenders an Officers’ Certificate certifying that
such transaction complies with this definition (which shall have attached
thereto reasonably detailed backup data and calculations showing such
compliance); and
     (viii) the Acquisition Consideration for such acquisition shall not exceed
$70.0 million, and the aggregate amount of the Acquisition Consideration for all
Permitted Acquisitions since the Effective Date shall not exceed $100.0 million;
provided that any Equity Interests constituting all or a portion of such
Acquisition Consideration shall (A) be excluded from the foregoing amounts and
(B) not have a cash dividend requirement on or prior to the Maturity Date.



23



--------------------------------------------------------------------------------



 



          “Permitted Collateral Liens” means (a) in the case of Collateral other
than Mortgaged Property, the Liens described in clauses (a), (b), (c), (d), (e),
(f), (g), (h), (i), (j), (k), (l), (m), (p), (q), (r) and (t) of Section 6.02,
(b) in the case of Mortgaged Property, “Permitted Collateral Liens” means the
Liens described in clauses (a), (b), (d), (e), (g), (h), (i), (k), (l), (m),
(p), (q), (r) and (t) of Section 6.02 and (c) as otherwise described in Schedule
3.07(a)(ii) hereto.
          “Permitted Liens” shall have the meaning assigned to such term in
Section 6.02.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA which is maintained or
contributed to by any Company or its ERISA Affiliate or with respect to which
any Company could incur liability (including under Section 4069 of ERISA).
          “Pledged Foreign Subsidiary” means each Foreign Subsidiary in respect
of which at least 65% (or to the extent, and for so long as, such Foreign
Subsidiary is a Foreign Electing Subsidiary, 100%) of the Voting Stock thereof
has been pledged pursuant to a pledge agreement, share mortgage, charge and/or
comparable instruments and documents, in each case (i) governed by the
applicable local law in respect of such Foreign Subsidiary, (ii) in favor of the
Administrative Agent for the benefit of the Secured Parties to secure the
Secured Obligations under this Agreement and (iii) in form and substance
reasonably satisfactory to the Administrative Agent.
          “Pounds Sterling” means the lawful currency of the United Kingdom.
          “Premises” shall have the meaning assigned thereto, or to any similar
term, in the applicable Mortgage.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at
its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
          “Pro Forma Basis” means on a basis in accordance with GAAP and
Regulation S-X or otherwise reasonably satisfactory to the Administrative Agent.
          “Purchase Money Obligation” means, for any person, the obligations of
such person in respect of Indebtedness (including Capital Lease Obligations)
incurred for the purpose of financing all or any part of the purchase price of
any property (including Equity Interests of any person) or the cost of
installation, construction or improvement of any property and any refinancing
thereof; provided, however, that (i) such Indebtedness is incurred within one
year after such acquisition, installation, construction or improvement of such
property by such person and (ii) the amount of such Indebtedness does not exceed
100% of the cost of such acquisition, installation, construction or improvement,
as the case may be.
          “Qualified Capital Stock” of any person means any Equity Interests of
such person that are not Disqualified Capital Stock.
          “Real Property” means, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or

24



--------------------------------------------------------------------------------



 



operated by any person, whether by lease, license or other means, together with,
in each case, all easements, hereditaments and appurtenances relating thereto,
all improvements and appurtenant fixtures and equipment, all general intangibles
and contract rights and other property and rights incidental to the ownership,
lease or operation thereof.
          “Register” has the meaning set forth in Section 9.04.
          “Regulation D” means Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
          “Regulation S-X” means Regulation S-X promulgated under the Securities
Act.
          “Regulation T” means Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
          “Regulation U” means Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
          “Regulation X” means Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
          “Regulatory Laws” shall have the meaning assigned to such term in
Section 3.22.
          “Regulatory Permits” shall have the meaning assigned to such term in
Section 3.22.
          “Reimbursement Obligations” means the Borrower’s obligations under
Section 2.06(e) to reimburse LC Disbursements.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Release” means any spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, depositing, dispersing, emanating or migrating of any Hazardous
Material in, into, onto or through the Environment.
          “Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time.
          “Requirements of Law” means, collectively, any and all requirements of
any Governmental Authority including any and all laws, judgments, orders,
decrees, ordinances, rules, regulations, statutes or case law.
          “Response” means (a) “response” as such term is defined in CERCLA, 42
U.S.C. ss. 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, or to determine the necessity of the activities
described in, clause (i) or (ii) above.

25



--------------------------------------------------------------------------------



 



          “Responsible Officer” of any person means any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.
          “Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans and its LC Exposure and Swingline Exposure at such time.
          “Revolving Loan” means a Loan made pursuant to Section 2.01.
          “S&P” means Standard & Poor’s Ratings Group, a division of the McGraw
Hill Corporation.
          “Sale and Leaseback Transaction” has the meaning assigned to such term
in Section 6.03.
          “Sarbanes-Oxley Act” means the United States Sarbanes-Oxley Act of
2002, as amended, and all rules and regulations promulgated thereunder.
          “SEC” means the United States Securities and Exchange Commission.
          “Secured Obligations” means all Obligations, together with all Swap
Obligations and Banking Services Obligations owing to one or more Lenders or
their respective Affiliates.
          “Secured Parties” means the holders of the Secured Obligations from
time to time and shall include (i) each Lender and the Issuing Bank in respect
of its Loans and LC Exposure respectively, (ii) the Administrative Agent, the
Issuing Bank and the Lenders in respect of all other present and future
obligations and liabilities of the Borrower and each Subsidiary of every type
and description arising under or in connection with this Agreement or any other
Loan Document, (iii) each Lender and affiliate of such Lender in respect of Swap
Agreements and Banking Services Agreements entered into with such Person by the
Borrower or any Subsidiary, (iv) each indemnified party under Section 9.03 in
respect of the obligations and liabilities of the Borrower to such Person
hereunder and under the other Loan Documents, and (v) their respective
successors and (in the case of a Lender, permitted) transferees and assigns.
          “Securities Act” means the Securities Act of 1933, as amended.
          “Security Agreement” means that certain Pledge and Security Agreement
(including any and all supplements thereto), dated as of the date hereof,
between the Loan Parties and the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, as the same may be amended,
restated or otherwise modified from time to time.
          “Senior Secured Leverage Ratio” means, at any date of determination,
the ratio of Consolidated Senior Secured Indebtedness on such date to
Consolidated EBITDA for the Test Period then most recently ended.
          “Statutory Reserve Rate” means, with respect to any currency, a
fraction (expressed as a decimal), the numerator of which is the number one and
the denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal. Such
reserve, liquid asset,

26



--------------------------------------------------------------------------------



 



fees or similar requirements shall, in the case of Dollar denominated Loans,
include those imposed pursuant to Regulation D of the Board. Eurocurrency Loans
shall be deemed to be subject to such reserve, liquid asset, fee or similar
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under any applicable law,
rule or regulation, including Regulation D of the Board. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve, liquid asset or similar requirement.
          “Subordinated Indebtedness” means any Indebtedness of the Borrower or
any Subsidiary the payment of which is subordinated to payment of the
obligations under the Loan Documents.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, Controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent. For the avoidance of
doubt, as of the Effective Date and for so long as (x) none of the Borrower or
its Subsidiaries owns more than 50% of the Equity Interests of Beijing Kendle
Wits Medical Consulting Co., Ltd. and (y) the Organizational Documents of such
entity are not amended to provide the Borrower or any of its Subsidiaries with
additional rights or powers that would constitute Control of such entity,
Beijing Kendle Wits Medical Consulting Co., Ltd. shall not constitute a
Subsidiary of the Borrower.
          “Subsidiary” means any subsidiary of the Borrower.
          “Subsidiary Guarantor” means each Domestic Subsidiary and each Foreign
Electing Subsidiary that is party to the Subsidiary Guaranty. The Subsidiary
Guarantors on the Effective Date are identified as such in Schedule 3.07(a)
hereto.
          “Subsidiary Guaranty” means that certain Guaranty dated as of the
Effective Date (including any and all supplements thereto) and executed by each
Subsidiary Guarantor party thereto, and, in the case of any guaranty by a
Foreign Subsidiary, any other guaranty agreements as are requested by the
Administrative Agent and its counsel, in each case as amended, restated,
supplemented or otherwise modified from time to time.
          “Survey” means a survey of any Mortgaged Property (and all
improvements thereon) which is (a) (i) prepared by a surveyor or engineer
licensed to perform surveys in the jurisdiction where such Mortgaged Property is
located, (ii) dated (or re-dated) not earlier than six months prior to the date
of delivery thereof unless there shall have occurred within six months prior to
such date of delivery any exterior construction on the site of such Mortgaged
Property or any easement, right of way or other interest in the Mortgaged
Property has been granted or become effective through operation of law or
otherwise with respect to such Mortgaged Property which, in either case, can be
depicted on a survey, in which events, as applicable, such survey shall be dated
(or re-dated) after the completion of such construction or if such construction
shall not have been completed as of such date of delivery, not earlier than
20 days prior to such date of delivery, or after the grant or effectiveness of
any such easement, right of way or other interest in the Mortgaged Property,
(iii) certified by the surveyor (in a manner reasonably acceptable to the
Administrative Agent) to the Administrative Agent and the Title Company,
(iv) complying in all respects with the minimum detail requirements of the
American Land Title Association as such requirements are in effect on the date
of preparation of such survey and (v) sufficient for the Title

27



--------------------------------------------------------------------------------



 



Company to remove all standard survey exceptions from the title insurance policy
(or commitment) relating to such Mortgaged Property and issue the endorsements
of the type required by the definition of “Title Policy” or (b) otherwise
acceptable to the Administrative Agent.
          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.
          “Swap Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction; provided, however, that any obligations
of the Borrower or any Subsidiary under the Convertible Debt Derivative
Obligation shall not constitute Swap Obligations for any purposes hereof.
          “Swingline Exposure” means, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
          “Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as
lender of Swingline Loans hereunder.
          “Swingline Loan” means a Loan made pursuant to Section 2.05.
          “TARGET” means the Trans-European Automated Real-time Gross Settlement
Express Transfer (TARGET) payment system (or, if such payment system ceases to
be operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.
          “Tax Return” means all returns, statements, filings, attachments and
other documents or certifications required to be filed in respect of Taxes.
          “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
          “Test Period” means, at any time, the four consecutive fiscal quarters
of the Borrower then last ended (in each case taken as one accounting period).
          “Third Party Payor Program” means any state or federal government
health care program, including, without limitation, Medicare, Medicaid, and
TRICARE, managed care plans, private insurance, or any other public or private
third party payor program.
          “Title Company” means any nationally recognized title insurance
company as shall be retained by the Borrower.

28



--------------------------------------------------------------------------------



 



          “Title Policy” means, with respect to each Mortgage, a policy of title
insurance (or marked up title insurance commitment having the effect of a policy
of title insurance) insuring the Lien of such Mortgage as a valid first mortgage
Lien on the Mortgaged Property and fixtures described therein in the amount
equal to not less than 100% of the fair market value of such Mortgaged Property
and fixtures, which policy (or such marked-up commitment) shall (A) be issued by
the Title Company, (B) to the extent necessary, include such reinsurance
arrangements (with provisions for direct access, if necessary) as shall be
reasonably acceptable to the Administrative Agent, (C) contain a “tie-in” or
“cluster” endorsement, if available under applicable law (i.e., policies which
insure against losses regardless of location or allocated value of the insured
property up to a stated maximum coverage amount), (D) have been supplemented by
such endorsements (or where such endorsements are not available, opinions of
special counsel, architects or other professionals reasonably acceptable to the
Administrative Agent) as shall be reasonably requested by the Administrative
Agent (including endorsements on matters relating to usury (to the extent
reasonably available at a reasonably cost), first loss, last dollar (if
applicable), zoning, contiguity, revolving credit, doing business,
non-imputation, public road access, survey, variable rate, environmental lien
(to the extent reasonably available at a reasonable cost), subdivision, mortgage
recording tax, separate tax lot, and so-called comprehensive coverage over
covenants and restrictions), and (E) contain no exceptions to title other than
Permitted Liens and other exceptions acceptable to the Administrative Agent.
          “Total Leverage Ratio” means, at any date of determination, the ratio
of Consolidated Indebtedness on such date to Consolidated EBITDA for the Test
Period then most recently ended.
          “Transactions” means the execution, delivery and performance by the
Loan Parties of this Agreement and the other Loan Documents, the borrowing of
Loans and other credit extensions, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.
          “UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
          “UK Guarantor” means Kendle Clinical Development Services Limited, a
company organized under the law of Scotland.
          “United States” means the United States of America.
          “Unliquidated Obligations” means, at any time, any Secured Obligations
(or portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
(iii) an obligation to provide collateral to secure any of the foregoing types
of obligations; or (iv) any Swap Obligations and Banking Services Obligations to
the extent not due and payable.
          “Voting Stock” means, with respect to any person, any class or classes
of Equity Interests pursuant to which the holders thereof have the general
voting power under ordinary circumstances to elect at least a majority of the
Board of Directors of such person.

29



--------------------------------------------------------------------------------



 



          “Wholly Owned Subsidiary” means, as to any person, (a) any corporation
100% of whose capital stock (other than directors’ qualifying shares) is at the
time owned by such person and/or one or more Wholly Owned Subsidiaries of such
person and (b) any partnership, association, joint venture, limited liability
company or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% Equity Interest at such time.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Borrowing”).
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be

30



--------------------------------------------------------------------------------



 



construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein.
          SECTION 1.05. Status of Obligations. In the event that the Borrower or
any other Loan Party shall at any time issue or have outstanding any other
Subordinated Indebtedness, the Borrower shall take or cause such other Loan
Party to take all such actions as shall be necessary to cause the Secured
Obligations to constitute senior indebtedness (however denominated) in respect
of such Subordinated Indebtedness and to enable the Administrative Agent and the
Lenders to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such other Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.
ARTICLE II
The Credits
          SECTION 2.01. Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Borrower in
Agreed Currencies from time to time during the Availability Period in an
aggregate principal amount that will not result in (a) subject to Sections 2.04
and 2.11(b), the Dollar Amount of such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment or (b) subject to Sections 2.04 and 2.11(b),
the sum of the Dollar Amount of the total Revolving Credit Exposures exceeding
the Aggregate Commitment. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.
          SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan (other
than a Swingline Loan) shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.
          (b) Subject to Section 2.14, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower may
request in accordance herewith; provided that each ABR Loan shall only be made
in Dollars. Each Swingline Loan shall be an ABR Loan. Each Lender at its option
may make any Eurocurrency Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.

31



--------------------------------------------------------------------------------



 



          (c) At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 (or, if such Borrowing is denominated in a Foreign
Currency, 500,000 units of such currency) and not less than the lesser of (i)
$1,000,000 (or, if such Borrowing is denominated in a Foreign Currency 1,000,000
units of such currency) or (ii) the remaining amount of the Aggregate
Commitment. At the time that each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $500,000; provided that an ABR Revolving Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
Aggregate Commitment or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Each Swingline Loan shall be in
an amount that is an integral multiple of $500,000 and not less than $500,000.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of six (6)
Eurocurrency Revolving Borrowings outstanding.
          (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.
          SECTION 2.03. Requests for Revolving Borrowings. To request a
Revolving Borrowing (other than a Swingline Loan), the Borrower shall notify the
Administrative Agent of such request (a) by irrevocable written notice (via a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower, promptly followed by telephonic confirmation of such
request) in the case of a Eurocurrency Borrowing, not later than 12:00 noon,
Local Time, three (3) Business Days (in the case of a Eurocurrency Borrowing
denominated in Dollars) or by irrevocable written notice (via a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower) not later than four (4) Business Days (in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency), in each case before
the date of the proposed Borrowing or (b) by telephone in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, one (1) Business Day
before the date of the proposed Borrowing; provided that any such notice of an
ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 12:00 noon, New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
     (iv) in the case of a Eurocurrency Borrowing, the Agreed Currency and
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and
     (v) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars, the requested Revolving Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Revolving Borrowing, then the Borrower

32



--------------------------------------------------------------------------------



 



shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
          SECTION 2.04. Determination of Dollar Amounts. The Administrative
Agent will determine the Dollar Amount of:
          (a) each Eurocurrency Borrowing as of the date two (2) Business Days
prior to the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,
          (b) the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit, and
          (c) all outstanding Credit Events on and as of the last Business Day
of each calendar quarter and, during the continuation of an Event of Default, on
any other Business Day elected by the Administrative Agent in its discretion or
upon instruction by the Required Lenders.
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.
          SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions
set forth herein, the Swingline Lender agrees to make Swingline Loans in Dollars
to the Borrower from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$5,000,000 or (ii) the Dollar Amount of the total Revolving Credit Exposures
exceeding the Aggregate Commitment; provided that the Swingline Lender shall not
be required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
          (b) To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12:00 noon, New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.
          (c) The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire

33



--------------------------------------------------------------------------------



 



participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.
          SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in Agreed Currencies for its own account, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the Agreed Currency applicable thereto, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension
(i) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the LC Exposure
shall not exceed $10,000,000 and (ii) subject to Sections 2.04 and 2.11(b), the
sum of the Dollar Amount of the total Revolving Credit Exposures shall not
exceed the Aggregate Commitment.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or (A) in the case of any renewal or
extension thereof, one year after such renewal or extension and (B) in the case
of

34



--------------------------------------------------------------------------------



 



any issuance, renewal or extension of a Letter of Credit on a date that is less
than one year preceding the Maturity Date, such shorter period prior to the
Maturity Date) and (ii) the date that is five (5) Business Days prior to the
Maturity Date.
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate Dollar Amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by the Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent in Dollars the Dollar Amount
equal to such LC Disbursement, calculated as of the date the Issuing Bank made
such LC Disbursement (or if the Issuing Bank shall so elect in its sole
discretion by notice to the Borrower, in such other Agreed Currency which was
paid by the Issuing Bank pursuant to such LC Disbursement in an amount equal to
such LC Disbursement) not later than 12:00 noon, Local Time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, Local Time, on the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or 2.05 that such payment be financed with an ABR
Revolving Borrowing or Swingline Loan in an equivalent Dollar Amount of such LC
Disbursement and, to the extent so financed, the Borrower’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement. If the Borrower’s reimbursement of, or
obligation to reimburse, any amounts in any Foreign Currency would subject the
Administrative Agent, the Issuing Bank or any Lender to any Other Tax that would
not be payable if such

35



--------------------------------------------------------------------------------



 



reimbursement were made or required to be made in Dollars, the Borrower shall,
at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, the Issuing Bank or the relevant Lender or (y) reimburse
each LC Disbursement made in such Foreign Currency in Dollars, in an amount
equal to the Equivalent Amount, calculated using the applicable exchange rates,
on the date such LC Disbursement is made, of such LC Disbursement.
          (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of or constitute a
waiver by the Borrower of any claim for any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
          (g) Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.
          (h) Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at

36



--------------------------------------------------------------------------------



 



the rate per annum then applicable to ABR Revolving Loans (or in the case such
LC Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Rate
with respect to Eurocurrency Revolving Loans); provided that, if the Borrower
fails to reimburse such LC Disbursement within three (3) Business Days of the
date when due pursuant to paragraph (e) of this Section, then Section 2.13(c)
shall apply. Interest accrued pursuant to this paragraph shall be for the
account of the Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to paragraph (e) of this Section to reimburse
the Issuing Bank shall be for the account of such Lender to the extent of such
payment.
          (i) Replacement of Issuing Bank. The Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 105% of the
Dollar Amount of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that (i) the portions of such amount attributable to
undrawn Foreign Currency Letters of Credit or LC Disbursements in a Foreign
Currency that the Borrower is not late in reimbursing shall be deposited in the
applicable Foreign Currencies in the actual amounts of such undrawn Letters of
Credit and LC Disbursements and (ii) the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
Sections 7.01(g) and 7.01(h). For the purposes of this paragraph, the Foreign
Currency LC Exposure shall be calculated using the applicable Exchange Rate on
the date notice demanding cash collateralization is delivered to the Borrower.
The Borrower also shall deposit cash collateral pursuant to this paragraph as
and to the extent required by Section 2.11(b). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account and the
Borrower hereby grants the Administrative Agent a security interest in the LC
Collateral Account. Other than any interest earned on the investment of such
deposits, which investments shall be made in Cash Equivalents at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater

37



--------------------------------------------------------------------------------



 



than 50% of the total LC Exposure), be applied to satisfy other Secured
Obligations. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three (3) Business Days after all Events of Default have been cured or waived.
          SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
12:00 noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 12:00 noon, Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency;
provided that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
Issuing Bank.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency) or (ii) in the case of the Borrower, the interest rate applicable to
such Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
          SECTION 2.08. Interest Elections. (a) Subject to the last paragraph of
Section 2.03, each Revolving Borrowing initially shall be of the Type specified
in the applicable Borrowing Request and, in the case of a Eurocurrency Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.
          (b) To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election (by telephone or irrevocable
written notice in the case of a Borrowing denominated in Dollars or by
irrevocable written notice (via an Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower) in the case of a
Borrowing denominated in a Foreign Currency) by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such

38



--------------------------------------------------------------------------------



 



election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower. Notwithstanding any contrary provision herein, this Section shall
not be construed to permit the Borrower to (i) change the currency of any
Borrowing, (ii) elect an Interest Period for Eurocurrency Loans that does not
comply with Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of a
Type not available under such Borrowing.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
     (iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (e) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Revolving Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in a Foreign Currency
in respect of which the Borrower shall have failed to deliver an Interest
Election Request prior to the third (3rd) Business Day preceding the end of such
Interest Period, such Borrowing shall automatically continue as a Eurocurrency
Borrowing in the same Agreed Currency with an Interest Period of one month
unless such Eurocurrency Borrowing is or was repaid in accordance with Section
2.11. Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Revolving Borrowing may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Revolving Borrowing shall be converted to an ABR Borrowing (and any such
Eurocurrency Revolving Borrowing denominated in a Foreign Currency shall be
redenominated in Dollars at the time of such conversion) at the end of the
Interest Period applicable thereto.
          SECTION 2.09. Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.

39



--------------------------------------------------------------------------------



 



          (b) The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $500,000 and not less than
$1,000,000 and (ii) the Borrower shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.11, the Dollar Amount of the sum of the Revolving Credit
Exposures would exceed the Aggregate Commitment.
          (c) The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
          SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Revolving Loan
on the Maturity Date in the currency of such Loan and (ii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Maturity Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two (2) Business Days
after such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class, Agreed Currency
and Type thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be

40



--------------------------------------------------------------------------------



 



represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).
          SECTION 2.11. Prepayment of Loans.
          (a) The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with the provisions of this Section 2.11(a). The Borrower shall
notify the Administrative Agent (and, in the case of prepayment of a Swingline
Loan, the Swingline Lender) by telephone (confirmed by telecopy) of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Revolving
Borrowing, not later than 11:00 a.m., Local Time, three (3) Business Days (in
the case of a Eurocurrency Borrowing denominated in Dollars) or four
(4) Business Days (in the case of a Eurocurrency Borrowing denominated in a
Foreign Currency), in each case before the date of prepayment, (ii) in the case
of prepayment of an ABR Revolving Borrowing, not later than 12:00 noon, New York
City time, one (1) Business Day before the date of prepayment or (iii) in the
case of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied first to the ABR Loans included in the prepaid Borrowing unless
otherwise specified by the Borrower. Prepayments shall be accompanied by (i)
accrued interest to the extent required by Section 2.13 and (ii) break funding
payments pursuant to Section 2.16.
          (b) If at any time, (i) other than as a result of fluctuations in
currency exchange rates, the sum of the aggregate principal Dollar Amount of all
of the Revolving Credit Exposures (calculated, with respect to those Credit
Events denominated in Foreign Currencies, as of the most recent Computation Date
with respect to each such Credit Event) exceeds the Aggregate Commitment or (ii)
solely as a result of fluctuations in currency exchange rates, the sum of the
aggregate principal Dollar Amount of all of the outstanding Revolving Credit
Exposures (so calculated), as of the most recent Computation Date with respect
to each such Credit Event, exceeds 105% of the Aggregate Commitment, the
Borrower shall in each case immediately repay Borrowings or cash collateralize
LC Exposure in an account with the Administrative Agent pursuant to
Section 2.06(j), as applicable, in an aggregate principal amount sufficient to
cause the aggregate Dollar Amount of all Revolving Credit Exposures (so
calculated) to be less than or equal to the Aggregate Commitment.
          SECTION 2.12. Fees. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Rate (Commitment Fee Rate) on the average daily
amount of the Available Revolving Commitment of such Lender during the period
from and including the Effective Date to but excluding the date on which such
Commitment terminates; provided that, if such Lender continues to have any
Revolving Credit Exposure after its Commitment terminates, then such commitment
fee shall continue to accrue on the daily amount of such Lender’s Revolving
Credit Exposure from and including the date on which its Commitment terminates
to but excluding the date on which such Lender ceases to have any Revolving
Credit Exposure. Accrued commitment fees shall be payable in arrears on the last
day of March, June, September and December of each year and on the date on which
the Commitments terminate, commencing on the first such date to occur after the
date hereof; provided that any commitment fees accruing after the date on which
the

41



--------------------------------------------------------------------------------



 



Commitments terminate shall be payable on demand. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
          (b) The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily Dollar Amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure and (ii) to the Issuing Bank for its own account a fronting
fee, which shall accrue at the rate of 0.25% per annum on the average daily
Dollar Amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by the
Issuing Bank during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Unless otherwise
specified above, participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third (3rd) Business Day following such last day, commencing
on the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand. Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within ten (10) days after demand. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
          (c) The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
          (d) All fees payable hereunder shall be paid on the dates due, in
Dollars (except as otherwise expressly provided in this Section 2.12) and
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Absent manifest error,
fees paid shall not be refundable under any circumstances.
          SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
          (b) The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.
          (c) Notwithstanding the foregoing, during the occurrence and
continuance of an Event of Default, the Administrative Agent or the Required
Lenders may, at their option, by notice to the Borrower (which notice may be
revoked at the option of the Required Lenders notwithstanding any provision of
Section 9.02 requiring the consent of “each Lender directly affected thereby”
for reductions in interest rates), declare that (i) all Loans shall bear
interest at 2% plus the rate otherwise applicable to such Loans as provided in
the preceding paragraphs of this Section or (ii) in the case of any other
Obligations hereunder, such amount shall accrue interest at 2% plus the rate
then applicable to ABR Borrowings from the date such Obligations are due and
payable.

42



--------------------------------------------------------------------------------



 



          (d) Accrued interest on each Revolving Loan shall be payable in
arrears on each Interest Payment Date for such Revolving Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest (i) computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) for Borrowings denominated in Pounds Sterling shall be computed on the
basis of a year of 365 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
          SECTION 2.14. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurocurrency Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
     (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing shall be
ineffective and any such Eurocurrency Borrowing shall be repaid on the last day
of the then current Interest Period applicable thereto, and (ii) if any
Borrowing Request requests a Eurocurrency Revolving Borrowing in Dollars, such
Borrowing shall be made as an ABR Borrowing (and if any Borrowing Request
requests a Eurocurrency Revolving Borrowing denominated in a Foreign Currency,
such Borrowing Request shall be ineffective); provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.
          SECTION 2.15. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing
Bank; or

43



--------------------------------------------------------------------------------



 



     (ii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or of maintaining its
obligation to make any such Loan (including, without limitation, pursuant to any
conversion of any Borrowing denominated in an Agreed Currency into a Borrowing
denominated in any other Agreed Currency) or to increase the cost to such Lender
or the Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency) or to reduce the amount of any sum received or receivable
by such Lender or the Issuing Bank hereunder, whether of principal, interest or
otherwise (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency), then the Borrower will pay to such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.
          (b) If any Lender or the Issuing Bank determines that any Change in
Law affecting such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company, if any, regarding capital requirements has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.
          (c) A certificate of a Lender or the Issuing Bank setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
          (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 120 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 120-day period referred to above shall be extended to include the period of
retroactive effect thereof.
          SECTION 2.16. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurocurrency Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or as a result of any prepayment pursuant to Section 2.11), (b) the conversion
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable

44



--------------------------------------------------------------------------------



 



thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.
          SECTION 2.17. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes imposed on or
incurred by the Administrative Agent, a Lender or the Issuing Bank to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within ten (10) days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided that Borrower shall
not be required to indemnify the Administrative Agent, any Lender, or the
Issuing Bank for any loss, cost or expense (including any penalty or interest)
arising out of any failure by the Administrative Agent, such Lender of the
Issuing Bank to timely pay or file a return relating to an Indemnified Tax or
Other Tax if either Borrower has paid the amount of such Tax to the
Administrative Agent, such Lender or the Issuing Bank or the Administrative
Agent, such Lender or the Issuing Bank has failed to demand such payment within
120 days of becoming aware of any such Indemnified Tax or Other Tax. A
certificate setting forth in reasonable detail the amount of such payment or
liability delivered to the Borrower by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.

45



--------------------------------------------------------------------------------



 



          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate. In addition, any Foreign Lender,
if requested by the Borrower of the Administrative Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Foreign Lender is subject
to backup withholding of information reporting requirements.
          Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States, any Foreign Lender shall deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN or any
successor form claiming eligibility for benefits of an income tax treaty to
which the United States is a party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI or any
successor form certifying that the income receivable pursuant to this Agreement
is effectively connected with the conduct of a trade or business in the United
States,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (3) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (B) duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor form) certifying that the Foreign Lender is not a United States
Person, or
     (iv) any other form including Internal Revenue Service Form W-8IMY as
applicable prescribed by applicable law as a basis for claiming exemption from
or a reduction in United States Federal withholding tax duly completed together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made.
          In addition, upon reasonable request of the Borrower or the
Administrative Agent, each Foreign Lender shall deliver such forms promptly upon
the expiration or invalidity of any form previously delivered by such Foreign
Lender, provided it is legally able to do so at the time. Each Foreign Lender
shall promptly notify the Borrower and the Administrative Agent at any time the
chief tax officer of such Foreign Lender becomes aware that it no longer
satisfies the legal requirements to provide any

46



--------------------------------------------------------------------------------



 



previously delivered form or certificate to the Borrower (or any other form of
certification adopted by the U.S. or other taxing authorities for such purpose).
          (f) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.
          SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata
Treatment; Sharing of Set-offs.
          (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to (i) in the case of payments denominated in Dollars, 2:00
p.m., New York City time and (ii) in the case of payments denominated in a
Foreign Currency, 2:00 p.m., Local Time, in the city of the Administrative
Agent’s Eurocurrency Payment Office for such currency, in each case on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made (or where such currency has been converted to euro, in euro) and (ii) to
the Administrative Agent at its offices at 10 South Dearborn Street, 7th Floor,
Chicago, Illinois 60603 or, in the case of a Credit Event denominated in a
Foreign Currency, the Administrative Agent’s Eurocurrency Payment Office for
such currency, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Notwithstanding the foregoing provisions of this
Section, if, after the making of any Credit Event in any Foreign Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Credit
Event was made (the “Original Currency”) no longer exists or the Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Original Currency, then all payments to be made by the Borrower
hereunder in such currency shall instead be made when due in Dollars in an
amount equal to the Dollar Amount (as of the date of repayment) of such payment
due, it being the intention of the parties hereto that the Borrower takes all
risks of the imposition of any such currency control or exchange regulations.
          (b) Any proceeds of Collateral received by the Administrative Agent
(i) not constituting a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall

47



--------------------------------------------------------------------------------



 



be applied as specified by the Borrower) or (ii) after an Event of Default has
occurred and is continuing and the Administrative Agent so elects or the
Required Lenders so direct, such funds shall be applied to the Secured
Obligations ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from the Borrower, second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower, third, to pay interest
then due and payable on the Loans ratably, fourth, to prepay principal on the
Loans and unreimbursed LC Disbursements and any other amounts owing with respect
to Banking Services Obligations and Swap Obligations ratably, fifth, to pay an
amount to the Administrative Agent equal to one hundred five percent (105%) of
the aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid LC Disbursements, to be held as cash collateral
for such Obligations pursuant to Section 2.06(j), and sixth, to the payment of
any other Secured Obligation due to the Administrative Agent or any Lender by
the Borrower. Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by the Borrower, or unless a Default is in
existence, none of the Administrative Agent or any Lender shall apply any
payment which it receives to any Eurocurrency Loan of a Class, except (a) on the
expiration date of the Interest Period applicable to any such Eurocurrency Loan
or (b) in the event, and only to the extent, that there are no outstanding ABR
Loans of the same Class and, in any event, the Borrower shall pay the break
funding payment required in accordance with Section 2.16. The Administrative
Agent and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments pursuant to the
foregoing clause (ii) to any portion of the Secured Obligations.
          (c) At the election of the Administrative Agent, all payments of
principal, interest, LC Disbursements, fees, premiums, reimbursable expenses
(including, without limitation, all reimbursement for fees and expenses pursuant
to Section 9.03), and other sums payable under the Loan Documents, may be paid
from the proceeds of Borrowings made hereunder whether made following a request
by the Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Administrative Agent. The Borrower hereby irrevocably authorizes
(i) the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans (including Swingline Loans) and that all such Borrowings
shall be deemed to have been requested pursuant to Sections 2.03, 2.04 or 2.05,
as applicable and (ii) the Administrative Agent to charge any deposit account of
the Borrower maintained with the Administrative Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.
          (d) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the

48



--------------------------------------------------------------------------------



 



Borrower or any Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply). The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
          (e) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (including without limitation the Overnight Foreign Currency Rate
in the case of Loans denominated in a Foreign Currency).
          (f) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.
          SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If
(i) any Lender requests compensation under Section 2.15, or (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or (iii) any
Lender becomes a Defaulting Lender, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
          (b) If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be

49



--------------------------------------------------------------------------------



 



withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
          SECTION 2.20. Expansion Option. The Borrower may from time to time
elect to increase the Commitments or enter into one or more tranches of term
loans (each an “Incremental Term Loan”), in each case in minimum increments of
$5,000,000 so long as, after giving effect thereto, the aggregate amount of such
increases and all such Incremental Term Loans does not exceed $15,000,000. The
Borrower may arrange for any such increase or tranche to be provided by one or
more Lenders (each Lender so agreeing to an increase in its Commitment, or to
participate in such Incremental Term Loans, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”), to increase
their existing Commitments, or to participate in such Incremental Term Loans, or
extend Commitments, as the case may be; provided that (i) each Augmenting
Lender, shall be subject to the approval of the Borrower and the Administrative
Agent and (ii) (x) in the case of an Increasing Lender, the Borrower and such
Increasing Lender execute an agreement substantially in the form of Exhibit C
hereto, and (y) in the case of an Augmenting Lender, the Borrower and such
Augmenting Lender execute an agreement substantially in the form of Exhibit D
hereto. No consent of any Lender (other than the Lenders participating in the
increase or any Incremental Term Loan) shall be required for any increase in
Commitments or Incremental Term Loan pursuant to this Section 2.20. Increases
and new Commitments and Incremental Term Loans created pursuant to this
Section 2.20 shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in the Commitments (or in the Commitment of any
Lender) or tranche of Incremental Term Loans shall become effective under this
paragraph unless, (i) on the proposed date of the effectiveness of such increase
or Incremental Term Loans, (A) the conditions set forth in paragraphs (a) and
(b) of Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Borrower and (B) the Borrower
shall be in compliance (on a Pro Forma Basis reasonably acceptable to the
Administrative Agent) with the covenants contained in Section 6.12 and (ii) the
Administrative Agent shall have received documents consistent with those
delivered on the Effective Date as to the corporate power and authority of the
Borrower to borrow hereunder after giving effect to such increase. On the
effective date of any increase in the Commitments or any Incremental Term Loans
being made, (i) each relevant Increasing Lender and Augmenting Lender shall make
available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Revolving Loans of all the Lenders to
equal its Applicable Percentage of such outstanding Revolving Loans, and
(ii) except in the case of any Incremental Term Loans, the Borrower shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase in the Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the Borrower, in accordance with the requirements of
Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurocurrency Loan, shall
be subject to indemnification by the Borrower pursuant to the provisions of

50



--------------------------------------------------------------------------------



 



Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods. The Incremental Term Loans (a) shall rank pari passu
in right of payment with the Revolving Loans, (b) shall not mature earlier than
the Maturity Date (but may have amortization prior to such date) and (c) shall
be treated substantially the same as (and in any event no more favorably than)
the Revolving Loans; provided that (i) the terms and conditions applicable to
any tranche of Incremental Term Loans maturing after the Maturity Date may
provide for material additional or different financial or other covenants or
prepayment requirements applicable only during periods after the Maturity Date
and (ii) the Incremental Term Loans may be priced differently than the Revolving
Loans. Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Increasing
Lender and each Augmenting Lender participating in such tranche, if any, and the
Administrative Agent. The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 2.20.
          SECTION 2.21. Judgment Currency. If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due from the Borrower
hereunder in the currency expressed to be payable herein (the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the specified currency with such other currency at the
Administrative Agent’s main New York City office on the Business Day preceding
that on which final, non-appealable judgment is given. The obligations of the
Borrower in respect of any sum due to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the Borrower.
          SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:
          (a) fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.12(a);
          (b) the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 9.02); provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender;

51



--------------------------------------------------------------------------------



 



          (c) if any Swingline Exposure or LC Exposure exists at the time a
Lender becomes a Defaulting Lender then:
     (i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments and (y) the conditions set forth in Section 4.02 are
satisfied at such time;
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize such Defaulting Lender’s LC Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.06(j) for so long as such
LC Exposure is outstanding;
     (iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.22(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
     (iv) if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to Section 2.22(c), then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or
     (v) if any Defaulting Lender’s LC Exposure is neither cash collateralized
nor reallocated pursuant to Section 2.22(c), then, without prejudice to any
rights or remedies of the Issuing Bank or any Lender hereunder, all letter of
credit fees payable under Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Bank until such LC Exposure
is cash collateralized and/or reallocated; and
          (d) so long as any Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.22(c), and participating interests in any
such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.22(c)(i) (and Defaulting Lenders shall not participate therein).
In the event that the Administrative Agent, the Borrower, the Issuing Bank and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

52



--------------------------------------------------------------------------------



 



ARTICLE III
Representations and Warranties
          Each Loan Party represents and warrants to the Administrative Agent,
the Issuing Bank and each of the Lenders (with references to the Companies being
references thereto after giving effect to the Transactions unless otherwise
expressly stated) that:
          SECTION 3.01. Organization; Powers. Each Company (a) is duly organized
and validly existing under the laws of the jurisdiction of its organization,
(b) has all requisite power and authority to carry on its business as now
conducted and to own and lease its property and (c) is qualified and in good
standing (to the extent such concept is applicable in the applicable
jurisdiction) to do business in every jurisdiction where such qualification is
required, except in such jurisdictions where the failure to so qualify or be in
good standing, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. There is no existing default
under any Organizational Document of any Loan Party or any event which, with the
giving of notice or passage of time or both, would constitute a default by any
party thereunder which, in the case of any Foreign Subsidiary, could reasonably
be expected to have a Material Adverse Effect.
          SECTION 3.02. Authorization; Enforceability. The Transactions to be
entered into by each Loan Party are within such Loan Party’s powers and have
been duly authorized by all necessary action on the part of such Loan Party.
This Agreement has been duly executed and delivered by each Loan Party and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
          SECTION 3.03. No Conflicts. Except as set forth on Schedule 3.03, the
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except (i) such
as have been obtained or made and are in full force and effect, (ii) filings
necessary to perfect Liens created by the Loan Documents and (iii) consents,
approvals, registrations, filings, permits or actions the failure to obtain or
perform which could not reasonably be expected to result in a Material Adverse
Effect, (b) will not violate the Organizational Documents of any Company,
(c) will not violate any Requirement of Law, except for violations that could
not reasonably be expected to result in a Material Adverse Effect, (d) will not
violate or result in a default or require any consent or approval under any
indenture, agreement or other instrument binding upon any Company or its
property, or give rise to a right thereunder to require any payment to be made
by any Company, except for violations, defaults or the creation of such rights
that could not reasonably be expected to result in a Material Adverse Effect,
and (e) will not result in the creation or imposition of any Lien on any
property of any Company, except Liens created by the Loan Documents and
Permitted Liens.
          SECTION 3.04. Financial Statements; Projections.
     (a) Historical Financial Statements. The Lenders have obtained from
publicly available sources the consolidated balance sheets and related
statements of income and cash flows (i) of the Borrower as of and for the fiscal
year ended December 31, 2008, audited by and accompanied by the unqualified
opinion of Deloitte & Touche LLP, independent public accountants and (ii) of the
Borrower as of and for each fiscal quarter of the current fiscal year ended more
than 40 days prior to the Effective Date, in each case certified by the chief
financial officer of the Borrower (as to which certification there shall be no
personal liability). Such financial statements and the

53



--------------------------------------------------------------------------------



 



financial statements delivered pursuant to Sections 5.01(a) and (b) have been
prepared in accordance with GAAP (except as noted therein) and present fairly
and accurately in all material respects the financial condition and results of
operations and cash flows of the Borrower as of the dates and for the periods to
which they relate.
     (b) No Liabilities. Except as set forth in the financial statements
referred to in Section 3.04(a) or on Schedule 3.04(b), as of the Effective Date
there are no liabilities of any Company of any kind, whether accrued,
contingent, absolute, determined, determinable or otherwise, which could
reasonably be expected to result in a Material Adverse Effect, and there is no
existing condition, situation or set of circumstances which could reasonably be
expected to result in such a liability, other than liabilities under the Loan
Documents. Since December 31, 2008, there has been no event, change,
circumstance or occurrence that, individually or in the aggregate, has had or
could reasonably be expected to result in a Material Adverse Effect other than
any effect resulting from the Transactions.
     (c) Forecasts. The Borrower has heretofore delivered to the Lenders the
forecasts of financial performance of the Borrower and its Subsidiaries (x) for
the period of fiscal year 2010 through and including fiscal year 2014, on an
annual basis and (y) on a quarterly basis, through fiscal year 2010, which, in
each case, have been prepared in good faith by the Borrower and based on
assumptions believed by the Borrower to be reasonable (as of the date thereof
and as of the Effective Date).
          SECTION 3.05. Properties.
     (a) Generally. Each Company has good title to, or valid leasehold interests
in, all its property material to its business, free and clear of all Liens
except for, in the case of Collateral, Permitted Collateral Liens and, in the
case of all other material property, Permitted Liens and minor irregularities or
deficiencies in title that, individually or in the aggregate, do not interfere
with its ability to conduct its business as currently conducted or to utilize
such property for its intended purpose. The property of the Companies, taken as
a whole, (i) is in good operating order, condition and repair (ordinary wear and
tear and obsolescence excepted) and (ii) constitutes all the property which is
required for the business and operations of the Companies as presently
conducted.
     (b) Real Property. Schedule 3.05(b) contains a true and complete list of
each interest in Real Property (i) owned by any Loan Party as of the date hereof
and describe the type of interest therein held by such Loan Party and whether
such owned Real Property is leased and if leased whether the underlying Lease
contains any option to purchase all or any portion of such Real Property or any
interest therein or contains any right of first refusal relating to any sale of
such Real Property or any portion thereof or interest therein and (ii) leased,
subleased or otherwise occupied or utilized by any Loan Party, as lessee,
sublessee, franchisee or licensee, as of the date hereof and describes the type
of interest therein held by such Loan Party.
     (c) No Casualty Event. No Company has received any notice of, nor has any
knowledge of, the occurrence or pendency or contemplation of any Casualty Event
affecting all or any material portion of its property. If at any time any Loan
Party owns Real Property, no Mortgage will encumber improved Real Property that
is located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards within the meaning of
the National Flood Insurance Act of 1968, as amended, unless flood insurance
available under such Act has been obtained in accordance with Section 5.04.

54



--------------------------------------------------------------------------------



 



     (d) Collateral. Each Company owns or has rights to use all of the
Collateral and all rights with respect to any of the foregoing used in,
necessary for or material to each Company’s business as currently conducted
subject only to Permitted Collateral Liens. The use by each Company of such
Collateral and all such rights with respect to the foregoing do not infringe on
the rights of any person other than such infringement which could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. No claim has been made and remains outstanding that any
Company’s use of any Collateral does or may violate the rights of any third
party that could, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.
          SECTION 3.06. Intellectual Property.
     (a) Ownership/No Claims. Each Loan Party owns, or is licensed to use, all
Patents, Trademarks and Copyrights (as such terms are defined in the Security
Agreement) for which registration is pending or registered under United States
federal law or foreign federal law, patent applications, trade names, service
marks, technology, trade secrets, proprietary information, domain names,
know-how and processes necessary for the conduct of its business as currently
conducted (the “Intellectual Property”) listed on Schedule 3.06(a), except for
those the failure to own or license which, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. To the
Borrower’s knowledge, no claim has been asserted and is pending by any person
challenging or questioning the use of any such Intellectual Property or the
validity or effectiveness of any such Intellectual Property, nor does any Loan
Party know of any valid basis for any such claim, and the use of such
Intellectual Property by each Loan Party does not infringe the rights of any
person, except for such claims and infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
     (b) Registrations. Except pursuant to licenses and other user agreements
entered into by each Loan Party in the ordinary course of business or that are
listed in Schedule 3.06(b) and for the Intellectual Property listed on
Schedule 3.06(a), on and as of the date hereof (i) each Loan Party owns and
possesses the right to use, and has done nothing to authorize or enable any
other person to use, any Copyright, Patent or Trademark (as such terms are
defined in the Security Agreement) listed in Schedule 3.06(a) and (ii) all
registrations listed in Schedule 3.06(b) are valid and in full force and effect.
     (c) No Violations or Proceedings. To each Loan Party’s knowledge, on and as
of the date hereof, there is no material violation by others of any right of
such Loan Party with respect to any Copyright, Patent or Trademark listed in
Schedule 3.06(a), pledged by it under the name of such Loan Party except as may
be set forth on Schedule 3.06(c).
          SECTION 3.07. Equity Interests and Subsidiaries.
     (a) Equity Interests. Schedule 3.07(a) sets forth a list of (i) all
Subsidiaries of each Loan Party and their jurisdictions of organization as of
the Effective Date and whether any such Subsidiary is a Foreign Electing
Subsidiary or a Material Foreign Subsidiary and (ii) the percentage of each
class of outstanding Equity Interests owned by each Loan Party on the Effective
Date. All Equity Interests of the Borrower and each such Subsidiary are duly and
validly issued and are fully paid and non-assessable (to the extent such
concepts are applicable to such Equity Interests in any applicable
jurisdiction), and, other than the Equity Interests of the Borrower and except
as otherwise specified on Schedule 3.07(a), are owned by the Borrower, directly
or indirectly through Wholly Owned Subsidiaries. Each Loan Party is the record
and beneficial owner of, and has good and marketable title to, the Equity
Interests pledged by it under

55



--------------------------------------------------------------------------------



 



the Collateral Documents, free of any and all Liens, rights or claims of other
persons, except the security interest created by the Collateral Documents and
any other Permitted Collateral Lien that is non-consensual in nature or as
otherwise described in Schedule 3.07(a)(ii), and except as specified in
Schedule 3.07(a), there are no outstanding warrants, options or other rights to
purchase, or shareholder, voting trust or similar agreements outstanding with
respect to, or property that is convertible into, or that requires the issuance
or sale of, any such Equity Interests.
     (b) No Consent of Third Parties Required. No consent of any person
including any other general or limited partner, any other member of a limited
liability company, any other shareholder or any other trust beneficiary is
necessary in connection with the creation, perfection or first priority status
of the security interest of the Administrative Agent in any Equity Interests
pledged to the Administrative Agent for the benefit of the Secured Parties under
the Security Agreement and the other Collateral Documents or the exercise by the
Administrative Agent of the voting or other rights provided for in any of the
Collateral Documents or the exercise of remedies in respect thereof other than
any consents which have been obtained.
     (c) Organizational Chart. An accurate organizational chart, showing the
ownership structure of the Borrower and each Subsidiary on the Effective Date,
and after giving effect to the Transactions, is set forth on Schedule 3.07(c).
          SECTION 3.08. Litigation; Compliance with Laws. (a) Except as
otherwise specified on Schedule 3.08 or as described in a filing by the Borrower
with the SEC prior to the Effective Date, there are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority now
pending or, to the knowledge of any Company, threatened against or affecting any
Company or any business, property or rights of any Company (i) that involve any
Loan Document or any of the Transactions or (ii) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect. Except for matters covered by Section 3.18,
no Company or any of its property is in violation of, nor will the continued
operation of its property as currently conducted violate, any Requirements of
Law (including any zoning or building ordinance, code or approval or any
building permits) or any restrictions of record or agreements affecting any
Company’s Real Property or is in default with respect to any Requirement of Law,
where such violation or default, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.
     (b) Without limiting the generality of clause (a) above:
     (i) To the extent applicable to any Loan Party, each Loan Party is, and at
all times has been, in compliance with all applicable Health Care Laws, except
where any such violation would not have a Material Adverse Effect.
     (ii) Each Loan Party has (A) all licenses, consents, certificates, permits,
authorizations, approvals, registrations and qualifications from, and has made
all declarations and filings with, all applicable Governmental Authorities
(each, an “Authorization”) necessary to engage in the business conducted by it,
except for such Authorizations with respect to which the failure to obtain would
not have a Material Adverse Effect and (B) not received notice and has no
knowledge that any Governmental Authority is considering limiting, suspending,
adversely amending or revoking any such Authorization, except for such
Authorizations with respect to which such revocation would not have a Material
Adverse Effect. Other than as referred to in clause (B), all such Authorizations
are valid and in full force and effect and each Loan Party and its Subsidiaries
is in compliance with the terms and conditions of all such Authorizations and
with the rules and regulations of the regulatory authorities having jurisdiction
with respect to such

56



--------------------------------------------------------------------------------



 



Authorizations, except where failure to be in such compliance for an
Authorization to be valid and in full force and effect would not have a Material
Adverse Effect.
     (iii) No Loan Party receives payments from any Third Party Payor Program.
     (iv) Each Loan Party has received and maintains accreditation in good
standing and without limitation or impairment by all applicable accrediting
organizations, to the extent required by law (including any foreign law or
equivalent regulation), except where the failure to have or maintain such
accreditation would not have a Material Adverse Effect.
          SECTION 3.09. Agreements. No Company is a party to any agreement or
instrument or subject to any corporate or other constitutional restriction that
has resulted or could reasonably be expected to result in a Material Adverse
Effect. No Company is in default in any manner under any provision of any
indenture or other agreement or instrument evidencing Indebtedness, or any other
agreement or instrument to which it is a party or by which it or any of its
property is or may be bound, and no condition exists which, with the giving of
notice or the lapse of time or both, would constitute such a default, in each
case, where such default could reasonably be expected to result in a Material
Adverse Effect. To the extent required by the Exchange Act, all material
agreements to which any Company is a party which are in effect on the date
hereof in connection with the operation of the business conducted thereby have
been filed with the SEC, and all such agreements are in full force and effect
except as otherwise specified in such filings.
          SECTION 3.10. Federal Reserve Regulations. No Company is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock. No part of the
proceeds of any Loan or any Letter of Credit will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
regulations of the Board, including Regulation T, U or X. The pledge of any
securities pursuant to the Collateral Documents does not violate such
regulations.
          SECTION 3.11. Investment Company Act. No Company is an “investment
company” or a company “controlled” by an “investment company”, as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended.
          SECTION 3.12. Use of Proceeds. The Borrower will use the proceeds of
Loans after the Effective Date for general corporate purposes (including to
effect Permitted Acquisitions).
          SECTION 3.13. Taxes. Each Company has (a) timely filed or caused to be
timely filed or has sought and received an extension on a timely basis with
respect to all federal Tax Returns and all material state, local and foreign Tax
Returns or materials required to have been filed by it and all such Tax Returns
are true and correct in all material respects and (b) duly and timely paid,
collected or remitted or caused to be duly and timely paid, collected or
remitted all Taxes (whether or not shown on any Tax Return) due and payable,
collectible or remittable by it and all assessments received by it, except Taxes
or Tax Returns (i) that are being contested in good faith by appropriate
proceedings and for which such Company has set aside on its books adequate
reserves in accordance with GAAP and (ii) which could not, individually or in
the aggregate, have a Material Adverse Effect. Each Company has made adequate
provision in accordance with GAAP for all Taxes not yet due and payable. Each
Company is unaware of any proposed or pending tax assessments, deficiencies or
audits that could be reasonably expected to, individually or in the aggregate,
result in a Material Adverse Effect. No Company has ever been a party to any
understanding or arrangement constituting a “tax shelter” within the meaning of
Section 6111(c), Section 6111(d) or Section 6662(d)(2)(C)(iii) of the Code, or
has ever “participated” in a

57



--------------------------------------------------------------------------------



 



“reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4, except as could not be reasonably expected to,
individually or in the aggregate, result in a Material Adverse Effect.
          SECTION 3.14. No Material Misstatements. No information, report,
financial statement, certificate, Borrowing Request, exhibit or schedule
furnished by or on behalf of any Company to the Administrative Agent or any
Lender in connection with the negotiation of any Loan Document or included
therein or delivered pursuant thereto, taken as a whole, contained or contains
any material misstatement of fact or omitted or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were or are made, not misleading as of the date such
information is dated or certified; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, each Company represents only that it acted
in good faith and utilized reasonable assumptions and due care in the
preparation of such information, report, financial statement, exhibit or
schedule.
          SECTION 3.15. Labor Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Company pending or, to the knowledge
of any Company, threatened which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. The hours worked by
and payments made to employees of any Company have not been in violation of the
Fair Labor Standards Act of 1938, as amended, or any other applicable federal,
state, local or foreign law dealing with such matters in any manner which could
reasonably be expected to result in a Material Adverse Effect. All payments due
from any Company, or for which any claim may be made against any Company, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of such Company except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. The consummation of the Transactions will not give rise
to any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which any Company is bound.
          SECTION 3.16. Solvency. Immediately after the consummation of the
Transactions to occur on the Effective Date and immediately following the making
of each Loan and after giving effect to the application of the proceeds of each
Loan and after giving effect to any right of contribution and any limitation on
the amount of any guarantee set forth in any agreement governing such guarantee,
(a) the fair value of the properties of each Loan Party (individually and on a
consolidated basis with its Subsidiaries) will exceed its debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of each Loan Party (individually and on a consolidated basis with
its Subsidiaries) will be greater than the amount that will be required to pay
the probable liability of its debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) each Loan Party (individually and on a consolidated basis with its
Subsidiaries) will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) each Loan Party (individually and on a consolidated basis with
its Subsidiaries) will not have unreasonably small capital with which to conduct
its business in which it is engaged as such business is now conducted and is
proposed to be conducted following the Effective Date.
          SECTION 3.17. Employee Benefit Plans. Each Plan is in compliance in
all material respects with the applicable provisions of ERISA and the Code and
the regulations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in material liability of any Company or
any of its ERISA Affiliates or the imposition of a Lien on any of the property
of any Company. The present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$250,000 the fair market value

58



--------------------------------------------------------------------------------



 



of the property of all such underfunded Plans. Using actuarial assumptions and
computation methods consistent with subpart I of subtitle E of Title IV of
ERISA, the aggregate liabilities of each Company or its ERISA Affiliates to all
Multiemployer Plans in the event of a complete withdrawal therefrom, as of the
close of the most recent fiscal year of each such Multiemployer Plan, could not
reasonably be expected to result in a Material Adverse Effect. To the extent
applicable, each Foreign Plan has been maintained in compliance in all material
respects with its terms and with the requirements of any and all applicable
Requirements of Law and has been maintained, where required, in good standing
with applicable regulatory authorities. No Company has incurred any material
obligation in connection with the termination of or withdrawal from any Foreign
Plan. The present value of the accrued benefit liabilities (whether or not
vested) under each Foreign Plan which is funded, determined as of the end of the
most recently ended fiscal year of the respective Company on the basis of
actuarial assumptions, each of which is reasonable, did not exceed by more than
$250,000 the current value of the property of such Foreign Plan, and for each
Foreign Plan which is not funded, the obligations of such Foreign Plan are
properly accrued.
          SECTION 3.18. Environmental Matters.
     (a) Except as set forth in Schedule 3.18 and except as, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect:
     (i) The Companies and their businesses, operations and Real Property are in
compliance with, and the Companies have no liability under, any applicable
Environmental Law; and under the currently effective business plan of the
Companies, the Companies do not expect to incur expenditures or make operational
adjustments in order to comply with applicable Environmental Laws during the
next five years;
     (ii) The Companies have obtained all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their property, under Environmental Law, all such Environmental Permits are
valid and in good standing and, under the currently effective business plan of
the Companies, the Companies do not expect to incur expenditures or make
operational adjustments in order to renew or modify such Environmental Permits
during the next five years;
     (iii) The Companies are not responsible for, and to the knowledge of the
Borrower, there has been no Release or threatened Release of Hazardous Material
on, at, under or from any Real Property or facility presently or formerly owned,
leased or operated by the Companies or their predecessors in interest that could
result in liability by the Companies under any applicable Environmental Law;
     (iv) There is no Environmental Claim pending or, to the knowledge of the
Companies, threatened against the Companies, or relating to the Real Property
currently or formerly owned, leased or operated by the Companies or their
predecessors in interest or relating to the operations of the Companies, in each
case, where a Company has been named as a party or threatened to be named as a
party, and there are no actions, activities, circumstances, conditions, events
or incidents that could form the basis of such an Environmental Claim against a
Company; and
     (v) No person with an indemnity or contribution obligation to the Companies
relating to compliance with or liability under Environmental Law is in default
with respect to such obligation.
     (b) Except as set forth in Schedule 3.18:

59



--------------------------------------------------------------------------------



 



     (i) No Company is obligated to perform any action or otherwise incur any
expense under Environmental Law pursuant to any order, decree, judgment or
agreement by which it is bound or has assumed by contract, agreement or
operation of law, and no Company is conducting or financing any Response
pursuant to any Environmental Law with respect to any Real Property or any other
location;
     (ii) No Real Property or facility owned, operated or leased by the
Companies and, to the knowledge of the Companies, no Real Property or facility
formerly owned, operated or leased by the Companies or any of their predecessors
in interest is (i) listed or proposed for listing on the National Priorities
List promulgated pursuant to CERCLA or (ii) listed on the Comprehensive
Environmental Response, Compensation and Liability Information System
promulgated pursuant to CERCLA or (iii) included on any similar list maintained
by any Governmental Authority including any such list relating to petroleum;
     (iii) No Lien has been recorded or, to the knowledge of any Company,
threatened under any Environmental Law with respect to any Real Property owned
by a Company or other assets of the Companies; and
     (iv) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other applicable Environmental Law.
          SECTION 3.19. Insurance. Schedule 3.19 sets forth a true, complete and
correct description of all insurance maintained by each Company as of the
Effective Date. All insurance maintained by the Companies is in full force and
effect, all premiums have been duly paid, no Company has received notice of
violation or cancellation thereof, the Premises, and the use, occupancy and
operation thereof, comply in all material respects with all Insurance
Requirements, and there exists no default under any Insurance Requirement. Each
Company has insurance in such amounts and covering such risks and liabilities as
are customary for companies of a similar size engaged in similar businesses in
similar locations.
          SECTION 3.20. Collateral Documents.
     (a) Collateral Documents. Each of the Security Agreement and the other
Collateral Documents is effective to create in favor of the Administrative Agent
for the benefit of the Secured Parties, legal, valid and enforceable Liens on,
and security interests in, the Collateral described therein and, when
(i) financing statements and other filings in appropriate form are filed in the
offices specified on Exhibit E to the Security Agreement and (ii) upon the
taking of possession or control by the Administrative Agent of the Collateral
with respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Administrative Agent
to the extent possession or control by the Administrative Agent is required by
any Collateral Document), the Liens created by the relevant Collateral Documents
shall constitute fully perfected Liens on, and security interests in, all right,
title and interest of the grantors in the Collateral (other than such Collateral
in which a security interest cannot be perfected under the UCC as in effect at
the relevant time in the relevant jurisdiction), in each case subject to no
Liens other than Permitted Collateral Liens.
     (b) PTO Filing; Copyright Office Filing. When the Security Agreement or a
short form thereof is filed in the United States Patent and Trademark Office and
the United States Copyright Office and the financing statements referred to in
Section 3.20(a) are filed, the Liens created by

60



--------------------------------------------------------------------------------



 



such Security Agreement shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the grantors thereunder in
Patents (as defined in the Security Agreement) and Trademarks (as defined in the
Security Agreement) registered or applied for with the United States Patent and
Trademark Office or Copyrights (as defined in such Security Agreement)
registered or applied for with the United States Copyright Office, as the case
may be, in each case subject to no Liens other than Permitted Collateral Liens.
     (c) Mortgages. When executed and delivered, each Mortgage will be effective
to create, in favor of the Administrative Agent, for its benefit and the benefit
of the Secured Parties, legal, valid and enforceable first priority Liens on,
and security interests in, all of the Loan Parties’ right, title and interest in
and to the Mortgaged Properties thereunder and the proceeds thereof, subject
only to Permitted Collateral Liens or other Liens acceptable to the
Administrative Agent, and when the Mortgages are filed in the offices specified
in the local counsel opinion delivered with respect thereto in accordance with
the provisions of Sections 5.11 and 5.12, the Mortgages shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, in each
case prior and superior in right to any other person, other than Liens permitted
by such Mortgage.
     (d) Valid Liens. Each Collateral Document delivered pursuant to
Sections 5.11 and 5.12 will, upon execution and delivery thereof, be effective
to create in favor of the Administrative Agent, for the benefit of the Secured
Parties, legal, valid and enforceable Liens on, and security interests in, all
of the Loan Parties’ right, title and interest in and to the Collateral
thereunder, and (i) when all appropriate filings or recordings (including
financing statements) are made in the appropriate offices as may be required
under applicable law and (ii) upon the taking of possession or control by the
Administrative Agent of such Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Administrative Agent to the extent required by any
Collateral Document), the Lien created under such Collateral Document will
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the Loan Parties in such Collateral, in each case (other than
any Collateral subject to perfection under the UCC in which a security interest
cannot be perfected under the UCC as in effect at the relevant time in the
relevant jurisdiction) subject to no Liens other than the applicable Permitted
Collateral Liens.
          SECTION 3.21. Anti-Terrorism Law. (a) No Loan Party and, to the
knowledge of the Loan Parties, none of its Affiliates is in violation of any
Requirement of Law relating to terrorism or money laundering (“Anti-Terrorism
Laws”), including Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), and the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56.
     (b) No Loan Party and to the knowledge of the Loan Parties, no Affiliate or
broker or other agent of any Loan Party acting or benefiting in any capacity in
connection with the Loans is any of the following:
     (i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
     (ii) a person owned or controlled by, or acting for or on behalf of, any
person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;

61



--------------------------------------------------------------------------------



 



     (iii) a person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
     (iv) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
     (v) a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.
     (c) No Loan Party and, to the knowledge of the Loan Parties, no broker or
other agent of any Loan Party acting in any capacity in connection with the
Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any person
described in paragraph (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
          SECTION 3.22. FDA Compliance. Each Loan Party is in compliance with
all certificates, licenses, approvals, waivers, consents, authorizations and
permits issued by, and have made all declarations and filings with, the
appropriate federal, state, provincial, local or foreign regulatory authorities
reasonably necessary to conduct its business, including, without limitation, all
those that may be required by the United States Food and Drug Administration
(the “FDA”), the Drug Enforcement Administration or any other federal, state,
local or foreign agencies or bodies engaged in the regulation of
pharmaceuticals, biologics, or biohazardous materials (“Regulatory Permits”),
except for any noncompliance which could not reasonably be expected to have a
Material Adverse Effect. Each Loan Party is and at all times has been in
compliance with all federal, state, local, provincial, or foreign statutes,
rules, regulations, ordinances, orders, decrees, policies, directives and
guidances applicable to the ownership, testing, development, manufacture,
packaging, processing, recordkeeping, reporting, use, distribution, marketing,
labeling, promotion, sale, offer for sale, storage, import, export or disposal
of any product or product candidate, including, without limitation, the United
States Federal Food, Drug and Cosmetic Act (“FFDCA”) and implementing
regulations and the United States Controlled Substances Act (“CSA”) and
implementing regulations (“Regulatory Laws”), except for any noncompliance which
could not reasonably be expected to have a Material Adverse Effect. All
analyses, studies, tests and preclinical and clinical trials conducted by or on
behalf of each Loan Party are being and were, if completed, conducted in
compliance with experimental protocols, procedures and controls pursuant to
accepted professional scientific standards and applicable local, state,
provincial and federal laws, rules, regulations, policies, directives and
guidances, including, but not limited to, the FFDCA and its implementing
regulations at 21 C.F.R. Parts 11, 50, 54, 56, 58, 312 and 314 and the CSA and
its implementing regulations, except for any noncompliance which could not
reasonably be expected to have a Material Adverse Effect. Each of the Loan
Parties and its Subsidiaries and to their knowledge all entities and individuals
acting on their behalf have not received formal or informal notice from a
Governmental Authority or clinical trial sponsor that any Governmental Authority
is considering any claim, notice, charge, complaint, action, investigation,
enforcement, proceeding, hearing or other action (each an “Enforcement Action”),
to limit, revoke, suspend or modify any Regulatory Permit, nor do they have any
knowledge of any reasonable basis for such Enforcement Action. Further, the Loan
Parties have not received any notices, correspondence or other communication
from the FDA or other Governmental Authority relating to any action or inaction
of such Loan Party (and not the manufacturer or sponsor of

62



--------------------------------------------------------------------------------



 



any test, study or trial) requiring the termination, suspension or material
modification of any study, test or clinical or preclinical trial currently being
conducted by, or on behalf of, the Loan Parties.
          SECTION 3.23. UK Financial Assistance. Neither the execution, delivery
and performance of any of the Loan Documents nor the incurrence of any
obligations or liabilities (actual or contingent) thereunder by the UK Guarantor
constitutes or will constitute unlawful financial assistance for the purposes of
sections 677 to 683 (inclusive) of the United Kingdom Companies Act 2006 (as
amended or otherwise re-enacted from time to time).
ARTICLE IV
Conditions
          SECTION 4.01. Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):
     (a) The Administrative Agent (or its counsel) shall have received from
(i) each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) duly executed copies of the Loan Documents and such
other legal opinions, certificates, documents, instruments and agreements in
connection with the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit E.
     (b) The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Keating Muething & Klekamp PLL, counsel for the Loan Parties,
substantially in the form of Exhibit B, and covering such other matters relating
to the Loan Parties, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinion.
     (c) The Administrative Agent shall have received such documents and
certificates relating to the organization, existence and good standing of the
initial Loan Parties, the authorization of the Transactions and any other legal
matters relating to such Loan Parties, the Loan Documents or the Transactions,
all in form and substance satisfactory to the Administrative Agent and its
counsel and as further described in the list of closing documents attached as
Exhibit E.
     (d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
     (e) The Administrative Agent shall have received evidence satisfactory to
it that the Existing Credit Agreement shall have been terminated and cancelled
and all indebtedness thereunder shall have been fully repaid (except to the
extent being so repaid with the initial Revolving Loans) and any and all liens
thereunder shall have been terminated.

63



--------------------------------------------------------------------------------



 



     (f) The Administrative Agent shall have received evidence reasonably
satisfactory to it that all governmental and third party approvals necessary or,
in the discretion of the Administrative Agent, advisable in connection with the
Transactions and the continuing operations of the Borrower and its Subsidiaries
have been obtained and are in full force and effect.
     (g) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
          SECTION 4.02. Each Credit Event. The obligation of each Lender to make
a Loan on the occasion of any Borrowing, and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:
     (a)The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable except to the extent such representation or warranty expressly
related to an earlier date in which case such representation and warranty shall
have been true and correct as of such earlier date.
     (b)At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V
Affirmative Covenants
          Each Loan Party warrants, covenants and agrees with each Lender that
so long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, each Loan Party will, and will cause
each of its Subsidiaries to:
          SECTION 5.01. Financial Statements, Reports, etc. Furnish to the
Administrative Agent (for distribution to each Lender):
     (a) Annual Reports. Within 90 days (or such earlier date on which the
Borrower is required to file a Form 10-K under the Exchange Act) after the end
of each fiscal year, beginning with the fiscal year ended December 31, 2009,
(i) the consolidated balance sheet of the Borrower as of the end of such fiscal
year and related consolidated statements of income, cash flows and

64



--------------------------------------------------------------------------------



 



stockholders’ equity for such fiscal year, in comparative form with such
financial statements as of the end of, and for, the preceding fiscal year, and
notes thereto, all prepared in accordance with Regulation S-X and accompanied by
an opinion of Deloitte & Touche LLP or other independent public accountants of
recognized national standing satisfactory to the Administrative Agent (which
opinion shall not be qualified as to scope or contain any going concern or other
qualification), stating that such financial statements fairly present, in all
material respects, the consolidated financial condition, results of operations
and cash flows of the Borrower as of the dates and for the periods specified in
accordance with GAAP, and (ii) a narrative report and management’s discussion
and analysis, in a form reasonably satisfactory to the Administrative Agent
(provided, any such report in compliance with the requirements of Form 10-K
under the Exchange Act shall be satisfactory to the Administrative Agent), of
the financial condition and results of operations of the Borrower for such
fiscal year, as compared to amounts for the previous fiscal year (it being
understood that the information required by this Section 5.01(a) may be
furnished in the form of a Form 10-K);
     (b) Quarterly Reports. Within 45 days (or such earlier date on which the
Borrower is required to file a Form 10-Q under the Exchange Act) after the end
of each of the first three fiscal quarters of each fiscal year, beginning with
the fiscal quarter ending March 31, 2010, (i) the consolidated balance sheet of
the Borrower as of the end of such fiscal quarter and related consolidated
statements of income and cash flows for such fiscal quarter and for the then
elapsed portion of the fiscal year, in comparative form with the consolidated
statements of income and cash flows for the comparable periods in the previous
fiscal year, and notes thereto, all prepared in accordance with Regulation S-X
under the Securities Act and accompanied by a certificate of a Financial Officer
(as to which there shall be no personal, as opposed to entity, liability)
stating that such financial statements fairly present, in all material respects,
the consolidated financial condition, results of operations and cash flows of
the Borrower as of the date and for the periods specified in accordance with
GAAP consistently applied, and on a basis consistent with audited financial
statements referred to in clause (a) of this Section, subject to normal year-end
audit adjustments, and (ii) a narrative report and management’s discussion and
analysis, in a form reasonably satisfactory to the Administrative Agent
(provided, any such report in compliance with the requirements of Form 10-Q
under the Exchange Act shall be satisfactory to the Administrative Agent), of
the financial condition and results of operations for such fiscal quarter and
the then elapsed portion of the fiscal year, as compared to the comparable
periods in the previous fiscal year (it being understood that the information
required by this Section 5.01(b) may be furnished in the form of a Form 10-Q);
     (c) Financial Officer’s Certificate. (i) Concurrently with any delivery or
deemed delivery of financial statements under Section 5.01(a) or (b), a
Compliance Certificate (A) certifying that no Default has occurred or, if such a
Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto,
(B) beginning with the fiscal quarter ending March 31, 2010, setting forth
computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with the covenants contained in Sections 6.07(e) and
6.10 and (C) showing a reconciliation of Consolidated EBITDA to the net income
set forth on the statement of income; and (ii) concurrently with any delivery of
financial statements under Section 5.01(a) above, beginning with the fiscal year
ending December 31, 2010, a report of the accounting firm opining on or
certifying such financial statements stating that in the course of its regular
audit of the financial statements of the Borrower and its Subsidiaries, which
audit was conducted in accordance with generally accepted auditing standards,
such accounting firm obtained no knowledge that any Default insofar as it
relates to financial or accounting matters has occurred or, if in the opinion of
such accounting firm such a Default has occurred, specifying the nature and
extent thereof;

65



--------------------------------------------------------------------------------



 



     (d) Financial Officer’s Certificate Regarding Collateral. Concurrently with
any delivery or deemed delivery of financial statements under Section 5.01(a), a
certificate of a Financial Officer setting forth the information required
pursuant to the Security Agreement or confirming that there has been no change
in such information since the date of the previously delivered information
pursuant to the Security Agreement;
     (e) Public Reports. Promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements and other materials
filed by any Company with the SEC, or any Governmental Authority succeeding to
any or all of the functions of the SEC, or with any national securities
exchange, or distributed to holders of its Indebtedness pursuant to the terms of
the documentation governing such Indebtedness (or any trustee, agent or other
representative therefor), as the case may be;
     (f) Management Letters. Promptly after the receipt thereof by any Company,
a copy of any “management letter” received by any such person from its certified
public accountants and the management’s responses thereto;
     (g) Budgets. Within the earlier of 75 days after the beginning of each
fiscal year and two Business Days of approval by the Board of Directors of the
Borrower, a budget for the Borrower in form reasonably satisfactory to the
Administrative Agent, but to include statements of income, for such fiscal year,
with appropriate presentation and discussion of the principal assumptions upon
which such budgets are based, accompanied by the statement of a Financial
Officer of the Borrower (as to which there shall be no personal, as opposed to
entity, liability) to the effect that the budget of the Borrower is a reasonable
estimate for the periods covered thereby and, promptly when available, any
significant revisions of such budget;
     (h) Organizational Documents. Promptly provide copies of any Organizational
Documents of any Loan Party that have been amended or modified in accordance
with the terms hereof and deliver a copy of any notice of default given or
received by any Loan Party under any Organizational Document within 30 days
after such Loan Party gives or receives such notice; and
     (i) Other Information. Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any
Company, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to clauses (a), (b) and (e) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the compliance certificates required by
clause (c) of this Section 5.01 to the Administrative Agent.
          SECTION 5.02. Litigation and Other Notices. Furnish to the
Administrative Agent and each Lender written notice of the following promptly
(and, in any event, within five Business Days of the occurrence thereof):
     (a) any Default, specifying the nature and extent thereof and the
corrective action (if any) taken or proposed to be taken with respect thereto;
     (b) the filing or commencement of any action, suit, litigation or
proceeding, whether at law or in equity by or before any Governmental Authority,
(i) against any Company or any

66



--------------------------------------------------------------------------------



 



Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect or (ii) with respect to any Loan Document;
     (c)any development that has resulted in, or could reasonably be expected to
result in a Material Adverse Effect;
     (d)the occurrence of a Casualty Event involving any damage expected to
result in costs and expenses in excess of $1,000,000; and
     (e)(i) the incurrence of any material Lien (other than Permitted Collateral
Liens) on, or claim asserted against any of the Collateral or (ii) the
occurrence of any other event which could materially affect the value of the
Collateral.
          SECTION 5.03. Existence; Businesses and Properties. (a) Do or cause to
be done all things necessary to preserve, renew and maintain in full force and
effect its legal existence, except as otherwise expressly permitted under
Section 6.05 or Section 6.06 or, in the case of any Subsidiary, where the
failure to perform such obligations, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
          (b) Do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect the rights, licenses, permits,
privileges, franchises, authorizations, patents, copyrights, trademarks and
trade names material to the conduct of its business; maintain and operate such
business in substantially the manner in which it is presently conducted and
operated; comply with all applicable Requirements of Law (including any and all
zoning, building, Environmental Law, ordinance, code or approval or any building
permits or any restrictions of record or agreements affecting the Real Property)
and decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; pay and perform its obligations under all Leases and Loan Documents; and
at all times maintain, preserve and protect all property material to the conduct
of such business and keep such property in good repair, working order and
condition (other than wear and tear and obsolescence occurring in the ordinary
course of business) and from time to time make, or cause to be made, all needful
and proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times; provided that nothing in this Section 5.03(b)
shall prevent (i) sales of property, consolidations or mergers by or involving
any Company in accordance with Section 6.05 or Section 6.06; (ii) the withdrawal
by any Company of its qualification as a foreign corporation in any jurisdiction
where such withdrawal, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect; or (iii) the abandonment by any
Company of any rights, franchises, licenses, trademarks, trade names, copyrights
or patents that such person reasonably determines are not useful to its business
or no longer commercially desirable.
          SECTION 5.04. Insurance.
     (a) Generally. Keep its insurable property adequately insured at all times
by financially sound and reputable insurers including (i) physical hazard
insurance on an “all risk” basis, (ii) commercial general liability against
claims for bodily injury, death or property damage covering any and all
insurable claims, (iii) explosion insurance in respect of any boilers, machinery
or similar apparatus constituting Collateral, (iv) business interruption
insurance, and (v) worker’s compensation insurance and such other insurance as
may be required by any Requirement of Law (such policies to be in such form and
amounts and having such coverage as may be customary with companies in the same
or similar business).

67



--------------------------------------------------------------------------------



 



     (b) Requirements of Insurance. All such insurance shall (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 30 days after receipt by the
Administrative Agent of written notice thereof, (ii) name the Administrative
Agent as mortgagee (in the case of property insurance) or additional insured on
behalf of the Secured Parties (in the case of liability insurance) or loss payee
(in the case of property insurance), as applicable, and (iii) if reasonably
requested by the Administrative Agent, include a breach of warranty clause.
     (c) Notice to Administrative Agent. Notify the Administrative Agent
immediately whenever any separate insurance concurrent in form or contributing
in the event of loss with that required to be maintained under this Section 5.04
is taken out by any Company; and promptly deliver to the Administrative Agent a
duplicate original copy of such policy or policies.
     (d) Flood Insurance. With respect to each Mortgaged Property, obtain flood
insurance in an amount not less than the fair market value of the improvements
on such Mortgaged Property, if at any time the area in which any improvements
located on any Mortgaged Property is designated a “flood hazard area” in any
Flood Insurance Rate Map published by the Federal Emergency Management Agency
(or any successor agency), and otherwise comply with the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973, as
amended from time to time.
     (e) Broker’s Report. Deliver to the Administrative Agent and the Lenders a
report of a reputable insurance broker with respect to such insurance and such
supplemental reports with respect thereto as the Administrative Agent may from
time to time reasonably request.
     (f) Mortgaged Properties. No Loan Party that is an owner of Mortgaged
Property shall take any action that is reasonably likely to be the basis for
termination, revocation or denial of any insurance coverage required to be
maintained under such Loan Party’s respective Mortgage or that could be the
basis for a defense to any claim under any Insurance Policy maintained in
respect of the Premises, and each Loan Party shall otherwise comply in all
material respects with all Insurance Requirements in respect of the Premises;
provided, however, that each Loan Party may, at its own expense and after
written notice to the Administrative Agent, (i) contest the applicability or
enforceability of any such Insurance Requirements by appropriate legal
proceedings, the prosecution of which does not constitute a basis for
cancellation or revocation of any insurance coverage required under this
Section 5.04 or (ii) cause the Insurance Policy containing any such Insurance
Requirement to be replaced by a new policy complying with the provisions of this
Section 5.04.
          SECTION 5.05. Obligations and Taxes.
     (a) Payment of Obligations. Pay its Indebtedness and other obligations
promptly and in accordance with their terms, cause its Foreign Subsidiaries to
make payments on Indebtedness permitted under Section 6.04(f)(iii) in a manner
and in an amount to ensure that the Borrower has sufficient cash to make
payments on the Loans required hereunder and pay and discharge promptly when due
all Taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims for labor,
services, materials and supplies or otherwise that, if unpaid, might give rise
to a Lien other than a Permitted Lien upon such properties or any part thereof;
provided that such payment and discharge shall not be required with respect to
any such Tax, assessment, charge, levy or claim so long as (x)(i) the validity
or amount thereof shall be contested in good faith by appropriate proceedings
timely instituted and diligently conducted

68



--------------------------------------------------------------------------------



 



and the applicable Company shall have set aside on its books adequate reserves
or other appropriate provisions with respect thereto in accordance with GAAP,
(ii) such contest operates to suspend collection of the contested obligation,
Tax, assessment or charge and enforcement of a Lien other than a Permitted Lien
and (iii) in the case of Collateral, the applicable Company shall have otherwise
complied with the Contested Collateral Lien Conditions and (y) the failure to
pay could not reasonably be expected to result in a Material Adverse Effect.
     (b) Filing of Returns. Except as otherwise provided herein, timely and
correctly file all material Tax Returns required to be filed by it and withhold,
collect and remit all Taxes that it is required to collect, withhold or remit.
          SECTION 5.06. Employee Benefits. (a) With respect to each Plan, comply
in all material respects with the applicable provisions of ERISA and the Code
and (b) furnish to the Administrative Agent (x) as soon as possible after, and
in any event within 5 days after any Responsible Officer of any Company or any
ERISA Affiliates of any Company knows or has reason to know that, any ERISA
Event has occurred that, alone or together with any other ERISA Event could
reasonably be expected to result in liability of the Companies or any of their
ERISA Affiliates in an aggregate amount exceeding $500,000 or the imposition of
a Lien, a statement of a Financial Officer of the Borrower setting forth details
as to such ERISA Event and the action, if any, that the Companies propose to
take with respect thereto, and (y) upon request by the Administrative Agent,
copies of (i) each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) filed by any Company or any ERISA Affiliate with the Internal
Revenue Service with respect to each Plan; (ii) the most recent actuarial
valuation report for each Plan; (iii) all notices received by any Company or any
ERISA Affiliate from a Multiemployer Plan sponsor or any governmental agency
concerning an ERISA Event; and (iv) such other documents or governmental reports
or filings relating to any Plan as the Administrative Agent shall reasonably
request.
          SECTION 5.07. Maintaining Records; Access to Properties and
Inspections. Keep proper books of record and account in which full, true and
correct entries in conformity with GAAP (or, in the case of any Foreign
Subsidiary, such other accounting system or standard as is customarily employed
in the jurisdiction of such Foreign Subsidiary) and all Requirements of Law are
made of all dealings and transactions in relation to its business and
activities. Each Company will permit any representatives designated by the
Administrative Agent or any Lender to visit and inspect the financial records
and the property of such Company (so long as such Lender’s representatives
coordinate through the Administrative Agent and all such representatives of the
Administrative Agent and each Lender conduct such visit and inspection at the
same time) at reasonable times and on reasonable prior notice (not more often
than once per year so long as no Event of Default has occurred and is
continuing) and to make extracts from and copies of such financial records, and
permit any representatives designated by the Administrative Agent or any Lender
to discuss the affairs, finances, accounts and condition of any Company with the
officers and employees thereof and advisors therefor, including independent
accountants (so long as such Lender’s representatives coordinate through the
Administrative Agent and all such representatives of the Administrative Agent
and each Lender conduct such discussion at the same time).
          SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans only for
the purposes set forth in Section 3.12.
          SECTION 5.09. Compliance with Environmental Laws; Environmental
Reports.
     (a) Comply, and cause all lessees and other persons occupying Real Property
owned, operated or leased by any Company to comply, in all material respects
with all Environmental

69



--------------------------------------------------------------------------------



 



Laws and Environmental Permits applicable to its operations and Real Property;
obtain and renew all material Environmental Permits applicable to its operations
and Real Property; and conduct all Responses required by, and in accordance
with, Environmental Laws; provided that no Company shall be required to
undertake any Response to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP.
     (b) If a Default caused by reason of a breach of Section 3.18 or
Section 5.09(a) shall have occurred and be continuing for more than 20 days
without the Companies commencing activities reasonably likely to cure such
Default in accordance with Environmental Laws, at the written request of the
Administrative Agent or the Required Lenders through the Administrative Agent,
provide to the Lenders within 45 days after such request, at the expense of the
Borrower, an environmental assessment report regarding the matters which are the
subject of such Default, including, where appropriate, soil and/or groundwater
sampling, prepared by an environmental consulting firm and, in form and
substance, reasonably acceptable to the Administrative Agent and indicating the
presence or absence of Hazardous Materials and the estimated cost of any
compliance or Response to address them.
          SECTION 5.10. Initial Foreign Documents. The Borrower will cause
(i) the UK Guarantor to enter into the Subsidiary Guaranty and (ii) Subject to
Section 5.11(b), each of the UK Guarantor and Kendle GmbH to be Pledged Foreign
Subsidiaries, in each case by no later than June 30, 2010 (or such later date as
the Administrative Agent may agree in the exercise of its reasonable discretion
with respect thereto) and accompanied by appropriate resolutions, other legal
documentation and legal opinions in form and substance reasonably satisfactory
to the Administrative Agent.
          SECTION 5.11. Additional Collateral; Additional Guarantors.
(a) Subject to this Section 5.11, with respect to any property acquired after
the Effective Date by any Loan Party that is intended to be subject to the Lien
created by any of the Collateral Documents but is not so subject, promptly (and
in any event within 30 days after the acquisition thereof) (i) execute and
deliver to the Administrative Agent such amendments or supplements to the
relevant Collateral Documents or such other documents as the Administrative
Agent shall deem necessary or advisable to grant to the Administrative Agent,
for its benefit and for the benefit of the other Secured Parties, a Lien on such
property subject to no Liens other than Permitted Collateral Liens, and
(ii) take all actions necessary to cause such Lien to be duly perfected to the
extent required by such Collateral Document in accordance with all applicable
Requirements of Law, including the filing of financing statements in such
jurisdictions as may be reasonably requested by the Administrative Agent. The
Borrower shall otherwise take such actions and execute and/or deliver to the
Administrative Agent such documents as the Administrative Agent shall require to
confirm the validity, perfection and priority of the Lien of the Collateral
Documents on such after-acquired properties.
          (b) With respect to any person that is a Subsidiary or becomes a
Subsidiary after the Effective Date, promptly (and in any event within 30 days
after such person becomes a Subsidiary) (i) deliver to the Administrative Agent
the certificates, if any, representing all of the Equity Interests of such
Subsidiary, together with undated stock powers or other appropriate instruments
of transfer executed and delivered in blank by a duly authorized officer of the
holder(s) of such Equity Interests, and all intercompany notes owing from such
Subsidiary to any Loan Party together with instruments of transfer executed and
delivered in blank by a duly authorized officer of such Loan Party and
(ii) cause such new Subsidiary that is a Domestic Subsidiary or a Foreign
Electing Subsidiary (A) to execute a Subsidiary Guaranty, or a a joinder
agreement or such comparable documentation to become a Subsidiary Guarantor

70



--------------------------------------------------------------------------------



 



and a joinder agreement to the Security Agreement, substantially in the form
annexed thereto and (B) to take all actions reasonably necessary or advisable in
the opinion of the Administrative Agent to cause the Lien created by the
Collateral Documents to be duly perfected to the extent required by such
agreement in accordance with all applicable Requirements of Law, including the
filing of financing statements in such jurisdictions as may be reasonably
requested by the Administrative Agent. Notwithstanding the foregoing or any
other provision herein or in any other Loan Document, (1) the pledge
requirements of this Section 5.11(b) shall not apply to the granting of a
security interest by any Foreign Subsidiary other than a Foreign Electing
Subsidiary; provided that this exception shall not apply to (A) Voting Stock of
any Subsidiary which is a controlled foreign corporation (as defined in Section
957(a) of the Code) directly held by any Subsidiary Guarantor representing not
more than 65% of the total voting power of all outstanding Voting Stock of such
Subsidiary and (B) 100% of the Equity Interests not constituting Voting Stock of
any Subsidiary directly held by any Subsidiary Guarantor, except that any such
Equity Interests constituting “stock entitled to vote” within the meaning of
Treasury Regulation Section 1.956-2(c)(2) shall be treated as Voting Stock for
purposes of this Section 5.11(b), (2) the Equity Interests in a Foreign
Subsidiary required to be pledged or delivered hereunder shall only be required
to the extent such Foreign Subsidiary is a Material Foreign Subsidiary (it being
understood and agreed that the Material Foreign Subsidiaries as of the Effective
Date are the UK Guarantor and Kendle GmbH) and (3) no pledge agreement in
respect of the Equity Interests of a Material Foreign Subsidiary shall be
required hereunder (i) until June 30, 2010 or such later date as the
Administrative Agent may agree in the exercise of its reasonable discretion with
respect thereto and (ii) to the extent the Administrative Agent shall reasonably
determine that the costs of obtaining such a pledge are excessive in relation to
the value of the security to be afforded thereby. Immediately as of the date any
Foreign Subsidiary ceases to be a Foreign Electing Subsidiary, (a) such Foreign
Subsidiary shall cease to be a Subsidiary Guarantor and shall be released from
its Obligations under the Subsidiary Guaranty and (b) any Collateral (including
any Equity Interests) pledged by such Foreign Subsidiary shall be released from
the Lien of the Administrative Agent. The Administrative Agent shall take such
actions and execute such documents and instruments as the Borrower may
reasonably request (and at the Borrower’s expense) to evidence such release.
          (c) Promptly grant to the Administrative Agent, within 30 days of the
acquisition thereof, a security interest in and Mortgage on each Real Property
owned in fee by such Loan Party as is acquired by such Loan Party after the
Effective Date and that, together with any improvements thereon, individually
has a fair market value of at least $1,000,000. Such Mortgages shall be granted
pursuant to documentation reasonably satisfactory in form and substance to the
Administrative Agent and shall constitute valid and enforceable perfected Liens
subject only to Permitted Collateral Liens or other Liens acceptable to the
Administrative Agent. The Mortgages or Mortgage Instruments related thereto
shall be duly recorded or filed in such manner and in such places as are
required by law to establish, perfect, preserve and protect the Liens in favor
of the Administrative Agent required to be granted pursuant to the Mortgages and
all taxes, fees and other charges payable in connection therewith shall be paid
in full. Such Loan Party shall otherwise take such actions and execute and/or
deliver to the Administrative Agent such documents as the Administrative Agent
shall reasonably require to confirm the validity, perfection and priority of the
Lien of any existing Mortgage or new Mortgage against such after-acquired Real
Property (including a Title Policy, a Survey, a local counsel opinion (in form
and substance reasonably satisfactory to the Administrative Agent) in respect of
such Mortgage, such consents, approvals, amendments, supplements, estoppels,
tenant subordination agreements or other instruments as necessary in order for
the owner or holder of the fee or leasehold interest constituting such Mortgaged
Property to grant the Lien contemplated by the Mortgage with respect to such
Mortgaged Property, such affidavits, certificates, information (including
financial data) and instruments of indemnification (including a so-called “gap”
indemnification) as shall be required to induce the Title Company to issue the
Title Policies, evidence reasonably acceptable to the Administrative Agent of
payment by the Borrower of all Title Policy premiums, search and examination
charges, escrow charges and related charges, mortgage recording taxes, fees,
charges, costs and expenses required for the recording of the Mortgages and

71



--------------------------------------------------------------------------------



 



issuance of the Title Policies, copies of all Leases in which the Borrower or
any Subsidiary holds the lessor’s interest or other agreements relating to
possessory interests, if any, and to the extent any of the foregoing affect any
Mortgaged Property, such agreements shall be subordinate to the Lien of the
Mortgage to be recorded against such Mortgaged Property, either expressly by its
terms or pursuant to a subordination, non-disturbance and attornment agreement,
and shall otherwise be acceptable to the Administrative Agent, a completed
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Mortgaged Property and any other Mortgage Instrument reasonably
required by the Administrative Agent).
          SECTION 5.12. Security Interests; Further Assurances. Promptly, upon
the reasonable request of the Administrative Agent, at the Borrower’s expense,
execute, acknowledge and deliver, or cause the execution, acknowledgment and
delivery of, and thereafter register, file or record, or cause to be registered,
filed or recorded, in an appropriate governmental office, any document or
instrument supplemental to or confirmatory of the Collateral Documents or
otherwise deemed by the Administrative Agent reasonably necessary or desirable
for the continued validity, perfection and priority of the Liens on the
Collateral covered thereby subject to no other Liens except as permitted
hereunder or by the applicable Collateral Document, or obtain any consents or
waivers as may be necessary or appropriate in connection therewith. Deliver or
cause to be delivered to the Administrative Agent from time to time such other
documentation, consents, authorizations, approvals and orders in form and
substance reasonably satisfactory to the Administrative Agent as the
Administrative Agent shall reasonably deem necessary to perfect or maintain the
Liens on the Collateral pursuant to the Collateral Documents. Upon the exercise
by the Administrative Agent of any power, right, privilege or remedy pursuant to
any Loan Document which requires any consent, approval, registration,
qualification or authorization of any Governmental Authority execute and deliver
all applications, certifications, instruments and other documents and papers
that the Administrative Agent may require. If the Administrative Agent or the
Required Lenders determine that they are required by a Requirement of Law to
have appraisals prepared in respect of the Real Property of any Loan Party
constituting Collateral, the Borrower shall provide to the Administrative Agent
appraisals that satisfy the applicable requirements of the Real Estate Appraisal
Reform Amendments of FIRREA and are otherwise in form and substance reasonably
satisfactory to the Administrative Agent.
          SECTION 5.13. Information Regarding Collateral. Not effect any change
(i) in any Loan Party’s legal name, (ii) in the location of any Loan Party’s
chief executive office, (iii) in any Loan Party’s identity or organizational
structure, (iv) in any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number, if any, or (v) in any Loan Party’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), until (A) it shall have given the
Administrative Agent not less than 30 days’ prior written notice (in the form of
an Officers’ Certificate), or such lesser notice period agreed to by the
Administrative Agent, of its intention so to do, clearly describing such change
and providing such other information in connection therewith as the
Administrative Agent may reasonably request and (B) it shall have taken all
action reasonably satisfactory to the Administrative Agent to maintain the
perfection and priority of the security interest of the Administrative Agent for
the benefit of the Secured Parties in the Collateral, if applicable. Each Loan
Party agrees to promptly provide the Administrative Agent with certified
Organizational Documents reflecting any of the changes described in the
preceding sentence. Each Loan Party also agrees to promptly notify the
Administrative Agent of any change in the location of any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral is located (including the establishment of any such
new office or facility), other than changes in location to a Mortgaged Property.

72



--------------------------------------------------------------------------------



 



          SECTION 5.14. Affirmative Covenants with Respect to Leases. With
respect to each Lease pursuant to which any Loan Party is named as lessor or
landlord, the respective Loan Party shall perform all the obligations imposed
upon the landlord under such Lease and enforce all of the tenant’s obligations
thereunder, except where the failure to so perform or enforce could not
reasonably be expected to result in a Material Adverse Effect with respect to
the relevant Mortgaged Property.
          SECTION 5.15. FDA Compliance. Each Loan Party shall and shall cause
its employees and entities acting on its behalf to (a) maintain all material
Regulatory Permits in material compliance with all Regulatory Laws and shall
conduct all studies, tests and preclinical and clinical trials in compliance
with all applicable protocols, procedures and controls pursuant to professional
and scientific standards and Requirements of Law; (b) notify the Administrative
Agent promptly after such Loan Party or any of its Subsidiaries becomes aware of
any violation of Requirements of Law, Regulatory Permits, or study protocols,
procedures or controls which could reasonably be expected to cause a Material
Adverse Effect; and (c) promptly forward to the Administrative Agent a copy of
any formal or informal notice or other information from a Governmental Authority
or clinical trial sponsor that any Governmental Authority is considering an
Enforcement Action to limit, revoke, suspend or modify any Regulatory Permit or
to terminate, suspend, or materially modify any study, test, or clinical or
pre-clinical trials currently being conducted by, or on behalf of a Loan Party
(including, without limitation, providing copies to the Administrative Agent of
all FDA Form 483 inspection reports where a potential non-compliance or risk has
been identified, and FDA warning letters and untitled letters received by such
Loan Party).
ARTICLE VI
Negative Covenants
          Each Loan Party warrants, covenants and agrees with each Lender that,
so long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, no Loan Party will, nor will they cause or permit
any Subsidiaries to:
          SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist,
directly or indirectly, any Indebtedness, except:
     (a) Indebtedness incurred under this Agreement and the other Loan
Documents;
     (b)(i) Indebtedness outstanding on the Effective Date and listed on
Schedule 6.01(b) and (ii) refinancings or renewals thereof; provided that
(A) any such refinancing Indebtedness is in an aggregate principal amount not
greater than the aggregate principal amount of the Indebtedness being renewed or
refinanced, plus the amount of any premiums required to be paid thereon and
reasonable fees and expenses associated therewith, (B) such refinancing
Indebtedness has a later or equal final maturity and longer or equal weighted
average life than the Indebtedness being renewed or refinanced and (C) the
covenants, events of default, subordination and other provisions thereof
(including any guarantees thereof) shall be, in the aggregate, no less favorable
to the Lenders than those contained in the Indebtedness being renewed or
refinanced;

73



--------------------------------------------------------------------------------



 



     (c) Indebtedness under Convertible Debt Derivative Obligations or Swap
Obligations with respect to interest rates, foreign currency exchange rates or
commodity prices, in each case not entered into for speculative purposes;
provided that if such Swap Obligations relate to interest rates, (i) such Swap
Obligations relate to payment obligations on Indebtedness otherwise permitted to
be incurred by the Loan Documents and (ii) the notional principal amount of such
Swap Obligations at the time incurred does not exceed the principal amount of
the Indebtedness to which such Swap Obligations relate;
     (d) Indebtedness permitted by Section 6.04(f);
     (e)(i) Indebtedness incurred after the Effective Date in respect of
Purchase Money Obligations and Capital Lease Obligations, and refinancings or
renewals thereof, in an aggregate amount not to exceed $40.0 million at any time
outstanding and (ii) Attributable Indebtedness incurred after the Effective Date
in an aggregate amount not to exceed €40.0 million (or the equivalent in any
currency other than Dollars) at any time outstanding;
     (f)(i) Indebtedness incurred by Foreign Subsidiaries in connection with the
Overdraft Facility; provided that the total of all such Indebtedness shall not
exceed an aggregate principal amount of $5.0 million or the equivalent amount of
any currency other than dollars, (ii) Indebtedness incurred by Foreign
Subsidiaries under the Foreign Intercompany Notes or other intercompany
Indebtedness to the extent contemplated by Section 6.04(f) and (iii) other
Indebtedness incurred by Foreign Subsidiaries in an aggregate amount not to
exceed $40.0 million at any time outstanding;
     (g) Indebtedness in respect of bid, performance or surety bonds, workers’
compensation claims, self-insurance obligations and bankers acceptances issued
for the account of any Company in the ordinary course of business, including
guarantees or obligations of any Company with respect to letters of credit
supporting such bid, performance or surety bonds, workers’ compensation claims,
self-insurance obligations and bankers acceptances or issued in lieu of security
deposits relating to Leases (in each case other than for an obligation for money
borrowed);
     (h) (i) Contingent Obligations of any Loan Party or any other Subsidiary in
respect of (A) Indebtedness otherwise permitted under this Section 6.01 or
(B) Leases permitted by Section 6.17 or (C) Indebtedness and other obligations
of Affiliates that are not Subsidiaries, which, in the case of clause (C), do
not to exceed an aggregate amount of $10.0 million at any time outstanding and
(ii) Contingent Obligations under “comfort letters” or similar undertaking
delivered by the Borrower with respect to any of its Subsidiaries in the
ordinary course of business;
     (i) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence;
     (j) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;
     (k) Indebtedness assumed in connection with any Permitted Acquisition so
long as such Indebtedness (i) was not created in anticipation of such Permitted
Acquisition, (ii) is either unsecured or secured solely by the assets and
property acquired or owned by the entity or entities

74



--------------------------------------------------------------------------------



 



acquired and (iii) does not exceed $20.0 million at any time outstanding in
connection with all such Permitted Acquisitions;
     (l) unsecured Indebtedness incurred after the Effective Date of any Company
in an aggregate amount not to exceed $40.0 million at any time outstanding which
such Indebtedness is in addition to any other Indebtedness permitted hereby and
may be incurred for any general corporate purpose;
     (m) solely in connection with a Permitted Acquisition, Indebtedness
consisting of obligations for deferred purchase price, “earn-outs” or other
agreements to make any payment the amount of which is, or the terms of payment
of which are, in any respect subject to or contingent upon the revenues, income,
cash flow or profits (or the like) of any person or business, in an amount not
in excess of $25.0 million at any time outstanding for all Permitted
Acquisitions; provided however that, for the avoidance of doubt, nothing in this
Section 6.01(m) shall be deemed to increase the maximum amount of Acquisition
Consideration permitted under clause (ix) of the definition of “Permitted
Acquisition”; and
     (n) (i) Indebtedness under the Convertible Notes and (ii) any other
Indebtedness (“Replacement Note Indebtedness”) under senior unsecured notes of
the Borrower (including any other Convertible Debt similar in nature to the
Convertible Notes) that are issued to refinance or replace the Indebtedness
under the Convertible Notes so long as (1) both immediately prior to and after
giving effect (including pro forma effect) thereto, no Default or Event Default
shall exist or would result therefrom, (2) the Replacement Note Indebtedness
matures after, and does not require any scheduled amortization or other
scheduled payments of principal prior to, the date that is 181 days after the
Revolving Loan Termination Date (it being understood that any provision
requiring an offer to purchase the Replacement Note Indebtedness as a result of
change of control or asset sale shall not violate the foregoing restriction),
(3) the Replacement Note Indebtedness is not guaranteed by any Subsidiary of the
Borrower other than the Subsidiary Guarantors, (4) the covenants, events of
default and other provisions thereof (including guarantees thereof) applicable
to the Replacement Note Indebtedness are on then-market terms for such type of
senior unsecured notes and (5) the aggregate principal amount of such
Replacement Note Indebtedness does not exceed $200,000,000.
          SECTION 6.02. Liens. Create, incur, assume or permit to exist,
directly or indirectly, any Lien on any property now owned or hereafter acquired
by it or on any income or revenues or rights in respect of any thereof or file
or authorize any filing of any financing statement under the UCC or any other
similar notice of lien under any similar notice or recording statute of any
Governmental Authority, except the following (collectively, the “Permitted
Liens”):
     (a) inchoate Liens for taxes, assessments or governmental charges or levies
not yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which (i) are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings or appeal or similar bonds posted in connection therewith) have
the effect of preventing the forfeiture or sale of the property subject to any
such Lien, and (ii) in the case of any such charge or claim which has or may
become a Lien against any of the Collateral, such Lien and the contest thereof
shall satisfy the Contested Collateral Lien Conditions;
     (b) Liens in respect of property of any Company imposed by Requirements of
Law, which were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed

75



--------------------------------------------------------------------------------



 



money, such as carriers’, warehousemen’s, materialmen’s, landlords’, workmen’s,
suppliers’, repairmen’s and mechanics’ Liens and other similar Liens arising in
the ordinary course of business, and (i) which do not in the aggregate
materially detract from the value of the property of the Companies, taken as a
whole, and do not materially impair the use thereof in the operation of the
business of the Companies, taken as a whole, (ii) which, if they secure
obligations that are then due and unpaid, are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings or appeal or similar bonds posted in connection therewith) have
the effect of preventing the forfeiture or sale of the property subject to any
such Lien, and (iii) in the case of any such Lien which has or may become a Lien
against any of the Collateral, such Lien and the contest thereof shall satisfy
the Contested Collateral Lien Conditions;
     (c) any Lien in existence on the Effective Date and set forth on
Schedule 6.02(c) and any Lien granted as a replacement or substitute therefor;
provided that any such replacement or substitute Lien (i) except as permitted by
Section 6.01(b)(ii)(A), does not secure an aggregate amount of Indebtedness, if
any, greater than that secured on the Effective Date and (ii) does not encumber
any property other than the property subject thereto on the Effective Date (any
such Lien, an “Existing Lien”);
     (d) easements, rights-of-way, restrictions (including zoning restrictions),
covenants, licenses, encroachments, protrusions and other similar charges or
encumbrances, and minor title deficiencies on or with respect to any Real
Property, in each case whether now or hereafter in existence, not (i) securing
Indebtedness, (ii) individually or in the aggregate materially impairing the
value or marketability of such Real Property or (iii) individually or in the
aggregate materially interfering with the ordinary conduct of the business of
the Companies at such Real Property;
     (e) Liens arising out of judgments, attachments or awards not resulting in
a Default and in respect of which such Company shall in good faith be
prosecuting an appeal or proceedings for review in respect of which there shall
be secured a subsisting stay of execution pending such appeal or proceedings
and, in the case of any such Lien which has or may become a Lien against any of
the Collateral, such Lien and the contest thereof shall satisfy the Contested
Collateral Lien Conditions;
     (f) Liens (other than any Lien imposed by ERISA) (x) imposed by
Requirements of Law or deposits made in connection therewith in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other types of social security legislation, (y) incurred in the
ordinary course of business to secure the performance of tenders, statutory
obligations (other than excise taxes), surety, stay, customs and appeal bonds,
statutory bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money) or (z) arising by virtue of
deposits made in the ordinary course of business to secure liability for
premiums to insurance carriers; provided that (i) with respect to clauses (x),
(y) and (z) of this paragraph (f), such Liens are for amounts not yet due and
payable or delinquent or, to the extent such amounts are so due and payable,
such amounts are being contested in good faith by appropriate proceedings for
which adequate reserves have been established in accordance with GAAP, which
proceedings for orders entered in connection with such proceedings have the
effect of preventing the forfeiture or sale of the property subject to any such
Lien, (ii) to the extent such Liens are not imposed by Requirements of Law, such
Liens shall in no event encumber any property other than cash and Cash
Equivalents, (iii) in the case of any such Lien against any of the Collateral,
such Lien and the contest thereof shall satisfy the Contested Collateral Lien

76



--------------------------------------------------------------------------------



 



Conditions and (iv) the aggregate amount of deposits at any time pursuant to
clause (y) and clause (z) of this paragraph (f) shall not exceed $1,000,000 in
the aggregate;
     (g) Leases of the properties of any Company, in each case entered into in
the ordinary course of such Company’s business and such Leases do not,
individually or in the aggregate, (i) interfere in any material respect with the
ordinary conduct of the business of any Company or (ii) to the extent any
Company intends to use such property, materially impair the use (for its
intended purposes) or the value of the property subject thereto;
     (h) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Company in the
ordinary course of business in accordance with the past practices of such
Company;
     (i) Liens securing Indebtedness incurred pursuant to Section 6.01(e);
provided that any such Liens attach only to the property being financed pursuant
to such Indebtedness and do not encumber any other property of any Company;
     (j) bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by any Company, in each case granted in the ordinary course
of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to cash management
and operating account arrangements, including those involving pooled accounts
and netting arrangements; provided that, unless such Liens are non-consensual
and arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness;
     (k) Liens on property of a person existing at the time such person is
acquired or merged with or into or consolidated with any Company to the extent
permitted hereunder (and not created in anticipation or contemplation thereof);
provided that such Liens do not extend to property not subject to such Liens at
the time of acquisition (other than improvements thereon);
     (l) Liens granted pursuant to the Collateral Documents to secure the
Secured Obligations and as otherwise described in Schedule 3.07(a)(ii);
     (m) licenses of Intellectual Property granted by any Company in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of business of the Companies;
     (n) any interest or title of a lessor or owner and/or the filing of UCC
financing statements solely as a precautionary measure in connection with
operating leases or consignment of goods;
     (o) Liens securing Indebtedness incurred pursuant to Section 6.01(f)(ii) or
(iii); provided that such Liens do not extend to, or encumber, property which
constitutes Collateral;
     (p) Liens securing Indebtedness permitted by Section 6.01(k);
     (q) Liens securing Indebtedness permitted by Section 6.01(h) to the extent
such Lien would be permitted if the Loan Party or other Subsidiary liable for
such Contingent Obligation was the primary obligor;

77



--------------------------------------------------------------------------------



 



     (r) Liens on cash and Cash Equivalents pledged to secure Indebtedness
permitted under Section 6.01(g);
     (s) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business; and
     (t) Liens incurred in the ordinary course of business of any Company with
respect to obligations that do not in the aggregate exceed $10.0 million for all
Companies at any time outstanding, so long as such Liens, to the extent covering
any Collateral, are junior to the Liens granted pursuant to the Collateral
Documents; provided, however, that no consensual Liens shall be permitted to
exist, directly or indirectly, on any investment property or instruments, other
than Liens granted pursuant to the Collateral Documents.
          SECTION 6.03. Sale and Leaseback Transactions. Enter into any
arrangement, directly or indirectly, with any person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property which it intends to use for substantially the same purpose or
purposes as the property being sold or transferred (a “Sale and Leaseback
Transaction”) unless (i) the sale of such property is permitted by Section 6.06,
(ii) the Attributable Indebtedness relating to such property is permitted by
Section 6.01(e) and (iii) any Liens arising in connection with its use of such
property are permitted by Section 6.02. In connection with any Sale and
Leaseback Transaction permitted by this Section 6.03, the Administrative Agent
shall take such actions as the Borrower shall reasonably request in order to
release its Lien on any property which is the subject of such Sale and Leaseback
Transaction.
          SECTION 6.04. Investments, Loans and Advances. Directly or indirectly,
lend money or credit (by way of guarantee or otherwise) or make advances to any
person, or purchase or acquire any stock, bonds, notes, debentures or other
obligations or securities of, or any other interest in, or make any capital
contribution to, any other person, or purchase or own a futures contract or
otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract other than, in
any case, investments in Cash Equivalents in the ordinary course of business
(all of the foregoing, collectively, “Investments”), except that the following
shall be permitted:
     (a) the Companies may consummate the Transactions in accordance with the
provisions of the Loan Documents on or after the Effective Date;
     (b)Investments outstanding on the Effective Date and identified on
Schedule 6.04(b);
     (c) the Companies may (i) acquire and hold accounts receivable owing to any
of them if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary terms, (ii) invest in, acquire and
hold cash and Cash Equivalents, (iii) endorse negotiable instruments held for
collection in the ordinary course of business or (iv) make lease, utility and
other similar deposits in the ordinary course of business;
     (d) Swap Obligations or Convertible Debt Derivative Obligations incurred
pursuant to Section 6.01(c);
     (e) loans and advances to directors, employees and officers of the Borrower
and the Subsidiaries for bona fide business purposes and to purchase Equity
Interests of the Borrower, in aggregate amount not to exceed $1.0 million at any
time outstanding; provided that no loans in violation of Section 402 of the
Sarbanes-Oxley Act shall be permitted hereunder;

78



--------------------------------------------------------------------------------



 



     (f) Investments made after the Effective Date (i) by any Company in the
Borrower or any Subsidiary Guarantor, (ii) by a Subsidiary that is not a
Subsidiary Guarantor in any other Subsidiary that is not a Subsidiary Guarantor,
(iii) by any Company in any Foreign Subsidiary that are evidenced by the Foreign
Intercompany Notes, (iv) by any Loan Party in any Foreign Subsidiary (other than
a Pledged Foreign Subsidiary) in aggregate amount not to exceed $40.0 million
for all Loan Parties at any time outstanding and (v) by any Loan Party in any
Pledged Foreign Subsidiary in an aggregate amount together with Investments made
pursuant to Section 6.04(f)(iv) not to exceed $60.0 million for all Loan Parties
at any time outstanding; provided that, in the case of each of the foregoing
clauses, any Investment in the form of a loan or advance to a Loan Party shall
be evidenced by the Intercompany Note and, in the case of a loan or advance by a
Loan Party to any other Loan Party, pledged by such Loan Party as Collateral
pursuant to the Collateral Documents;
     (g) Investments in securities of trade creditors or customers in the
ordinary course of business received upon foreclosure or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;
     (h) Investments made by the Borrower or any Subsidiary as a result of
consideration received in connection with an Asset Sale made in compliance with
Section 6.06;
     (i) Investments made in compliance with Section 6.07;
     (j) subject to the terms of this Agreement, the creation of any Subsidiary;
     (k) Investments in Affiliates which do not constitute Subsidiaries as in
effect on the Effective Date and additional Investments in such Affiliates which
do not constitute Subsidiaries in an aggregate amount not to exceed
$20.0 million at any time outstanding; and
     (l) other Investments made after the Effective Date in an aggregate amount
not to exceed $10.0 million at any time outstanding which such Investments are
in addition to any other Indebtedness permitted hereby and may be made for any
purpose.
          SECTION 6.05. Mergers and Consolidations. Wind up, liquidate or
dissolve its affairs or enter into any transaction of merger or consolidation
(or agree to do any of the foregoing at any future time), except that the
following shall be permitted:
     (a) the Transactions as contemplated by the Loan Documents;
     (b) Asset Sales in compliance with Section 6.06;
     (c) acquisitions in compliance with Section 6.07;
     (d) any Company may merge or consolidate with or into the Borrower or any
Subsidiary Guarantor (as long as the Borrower is the surviving person in the
case of any merger or consolidation involving the Borrower and a Subsidiary
Guarantor is the surviving person and remains a Wholly Owned Subsidiary of the
Borrower in any other case); provided that the Lien on and security interest in
such property granted or to be granted in favor of the Administrative Agent
under the Collateral Documents shall be maintained or created in accordance with
the provisions of Section 5.11 or Section 5.12, as applicable;

79



--------------------------------------------------------------------------------



 



     (e) any Subsidiary which is not a Subsidiary Guarantor may merge with any
other Subsidiary which is not a Subsidiary Guarantor; and
     (f) any Subsidiary may dissolve, liquidate or wind up its affairs at any
time; provided that such dissolution, liquidation or winding up, as applicable,
could not reasonably be expected to have a Material Adverse Effect.
To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 6.05 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 6.05, such Collateral
(unless sold to a Loan Party) shall be sold free and clear of the Liens created
by the Collateral Documents, and, so long as the Borrower shall have provided
the Administrative Agent such certifications or documents as the Administrative
Agent shall reasonably request in order to demonstrate compliance with this
Section 6.05, the Administrative Agent shall take all actions it deems
appropriate and all actions reasonably required by the Borrower, and solely at
the Borrower’s expense, in order to effect the foregoing.
          SECTION 6.06. Asset Sales. Effect any Asset Sale, or agree to effect
any Asset Sale, except that the following shall be permitted:
     (a) disposition of used, worn out, obsolete or surplus property by any
Company in the ordinary course of business and the abandonment or other
disposition of Intellectual Property that is, in the reasonable judgment of the
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Companies taken as a whole;
     (b) Asset Sales; provided that (i) the aggregate consideration received in
respect of all Asset Sales in connection with Sale and Leaseback Transactions
shall not exceed the amounts permitted by Section 6.01(e) and (ii) the aggregate
consideration received in respect of all other Asset Sales pursuant to this
clause (b) shall not exceed $10.0 million in any four consecutive fiscal
quarters of the Borrower;
     (c) Leases of real or personal property in the ordinary course of business
and in accordance with the applicable Collateral Documents;
     (d) mergers and consolidations in compliance with Section 6.05 and the
issuance or grant of stock options or stock awards in accordance with
Section 6.09(c);
     (e) Investments in compliance with Section 6.04;
     (f) involuntary sales resulting from an exercise of a put or call option
pursuant to any joint venture agreement entered into after the Effective Date
and otherwise permitted under this Agreement;
     (g) Asset Sales of Equity Interests in the Borrower in connection with the
exercise of any conversion, put or call right pursuant to the terms of the
Convertible Notes; and
     (h) the sale of the real property owned by Kendle International, Ltd. in
Ely, England.
To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 6.06 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 6.06, such Collateral
(unless sold to a Loan Party) shall be sold free and clear of the Liens created
by the Collateral Documents, and, so long as the Borrower shall have provided
the Administrative Agent such

80



--------------------------------------------------------------------------------



 



certifications or documents as the Administrative Agent shall reasonably request
in order to demonstrate compliance with this Section 6.06, the Administrative
Agent shall take all actions it deems appropriate and all actions reasonably
requested by the Borrower, and solely at the Borrower’s expense, in order to
effect the foregoing.
          SECTION 6.07. Acquisitions. Purchase or otherwise acquire (in one or a
series of related transactions) any part of the property (whether tangible or
intangible) of any person (or agree to do any of the foregoing at any future
time), except that the following shall be permitted:
     (a) Capital Expenditures by the Borrower and the Subsidiaries shall be
permitted to the extent permitted by Section 6.10(d);
     (b) purchases and other acquisitions of inventory, materials, equipment and
intangible property in the ordinary course of business;
     (c) Investments in compliance with Section 6.04;
     (d) Leases of real or personal property in the ordinary course of business
and in accordance with the applicable Collateral Documents;
     (e) Permitted Acquisitions; and
     (f) mergers and consolidations in compliance with Section 6.05;
provided that the Lien on and security interest in such property granted or to
be granted in favor of the Administrative Agent under the Collateral Documents
shall be maintained or created in accordance with the provisions of Section 5.11
or Section 5.12, as applicable.
          SECTION 6.08. Dividends. Authorize, declare or pay, directly or
indirectly, any Dividends with respect to any Company, except that the following
shall be permitted:
     (a) Dividends by any Company to the Borrower or any Wholly Owned Subsidiary
of the Borrower;
     (b) the repurchase or redemption of Qualified Capital Stock of the Borrower
held by officers, directors or employees or former officers, directors or
employees (or their transferees, estates or beneficiaries under their estates)
of any Company; provided that the aggregate cash consideration paid for all such
redemptions and payments shall not exceed, in any fiscal year, $5.0 million; and
     (c) Dividends payable by the Borrower in connection with any Convertible
Debt Derivative Obligation (including any payment required to terminate all or
any portion of such Convertible Debt Derivative Obligation).
          SECTION 6.09. Transactions with Affiliates. Enter into, directly or
indirectly, any transaction or series of related transactions, whether or not in
the ordinary course of business, with any Affiliate of any Company (other than
between or among the Borrower and one or more Subsidiary Guarantors or between
or among Subsidiaries which are not Subsidiary Guarantors), other than on terms
and conditions at least as favorable to such Company as would reasonably be
obtained by such Company at that time in a comparable arm’s-length transaction
with a person other than an Affiliate, except that the following shall be
permitted:

81



--------------------------------------------------------------------------------



 



     (a) Dividends permitted by Section 6.08 and transactions permitted by
Sections 6.05(d) and (e);
     (b) Investments permitted by Sections 6.04(e) and (f);
     (c) reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option, stock grants and other benefit plans) and indemnification arrangements,
which, in the case of any executive officer, are approved or authorized to be
established by the Board of Directors of the Borrower;
     (d) transactions with respect to work performed by or on behalf of
customers, clients, suppliers, joint venture partners or purchasers or sellers
of goods and services, in each case in the ordinary course of business and
otherwise not prohibited by the Loan Documents;
     (e) the existence of, and the performance by any Loan Party of its
obligations under the terms of, any limited liability company, limited
partnership or other Organizational Document or securityholders agreement
(including any registration rights agreement or purchase agreement related
thereto) to which it is a party on the Effective Date and which has been
disclosed to the Lenders as in effect on the Effective Date, and similar
agreements that it may enter into thereafter; provided, however, that the
existence of, or the performance by any Loan Party of obligations under, any
amendment to any such existing agreement or any such similar agreement entered
into after the Effective Date shall only be permitted by this Section 6.09(e) to
the extent not more adverse to the interest of the Lenders in any material
respect, when taken as a whole, than any of such documents and agreements as in
effect on the Effective Date;
     (f) sales of Qualified Capital Stock of the Borrower to Affiliates of the
Borrower not otherwise prohibited by the Loan Documents and the granting of
registration and other customary rights in connection therewith and repurchases
of Qualified Capital Stock permitted by Section 6.08(b); and
     (g) any transaction with an Affiliate where the only consideration paid by
any Loan Party is Qualified Capital Stock of the Borrower.
          SECTION 6.10. Financial Covenants.
     (a) Maximum Total Leverage Ratio. Permit the Total Leverage Ratio, for
(i) the Test Period ending on March 31, 2010, to exceed 4.25 to 1.00, (ii) for
the Test Periods ending on June 30, 2010, September 30, 2010 or December 31,
2010, to exceed 4.50 to 1.00 and (iii) for any Test Period ending on or after
March 31, 2011, to exceed 4.25 to 1.00.
     (b)Minimum Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio, for any Test Period ending during on or after March 31,
2010, to be less than 2.75 to 1.00.
     (c) Maximum Senior Secured Leverage Ratio. Permit the Senior Secured
Leverage Ratio, for any Test Period ending on or after March 31, 2010, to exceed
2.00 to 1.00.
     (d) Limitation on Capital Expenditures. Permit the aggregate amount of
Capital Expenditures made in any fiscal year of the Borrower to exceed the
Applicable CapEx Amount; provided, however, that (x) if the aggregate amount of
Capital Expenditures made in any fiscal year shall be less than the maximum
amount of Capital Expenditures permitted under this Section

82



--------------------------------------------------------------------------------



 



6.10(d) for such fiscal year (before giving effect to any carryover), then an
amount of such shortfall not exceeding 50% of such maximum amount may be added
to the amount of Capital Expenditures permitted under this Section 6.10(d) for
the immediately succeeding (but not any other) fiscal year, and (y) in
determining whether any amount is available for carryover, the amount expended
in any fiscal year shall first be deemed to be from the amount allocated to such
fiscal year (before giving effect to any carryover). For the purposes of this
Section 6.10(d), the term “Applicable CapEx Amount” means (i) $25.0 million for
each of the fiscal years of the Borrower ending on or about December 31, 2010
and on or about December 31, 2011, (ii) $27.0 million for each of the fiscal
years of the Borrower ending on or about December 31, 2012 and on or about
December 31, 2013 and (iii) $30.0 million for each fiscal year of the Borrower
thereafter.
          SECTION 6.11. Prepayments of Other Indebtedness; Modifications of
Organizational Documents and Other Documents, etc. Directly or indirectly:
     (a) make (or give any notice in respect thereof) any voluntary or optional
payment or prepayment on or redemption or acquisition for value of, or any
prepayment or redemption as a result of any asset sale, change of control or
similar event of, any Subordinated Indebtedness, except as otherwise permitted
by this Agreement; and
     (b)terminate, amend or modify any of its Organizational Documents
(including (x) by the filing or modification of any certificate of designation
and (y) any election to treat any securities pledged under the Security
Agreement or any other Collateral Document as a “security” under Section 8-103
of the UCC other than concurrently with the delivery of certificates
representing such pledged securities to the Administrative Agent) or any
agreement to which it is a party with respect to its Equity Interests (including
any stockholders’ agreement), or enter into any new agreement with respect to
its Equity Interests, other than any such amendments or modifications or such
new agreements which are not adverse in any material respect to the interests of
the Lenders; provided that the Borrower may (i) issue such Equity Interests, so
long as such issuance is not prohibited by Section 6.13 or any other provision
of this Agreement, and may amend or modify its Organizational Documents to
authorize any such Equity Interests and (ii) amend or extend the Stockholder
Rights Agreement dated August 14, 2009 between the Borrower and American Stock
Transfer & Trust Company, LLC, as Rights Agent, or enter into any other
document, agreement or instrument with a similar purpose or effect as such
Shareholders Rights Agreement, so long as such amendment or extension does not
materially change the terms of such Shareholders Rights Agreement or, if such
amendment or extension involves a material change in such terms, such amendment
or extension would not be materially disadvantageous to Lenders;
     provided, however, that the Borrower may redeem or repurchase any
Convertible Notes or any Replacement Note Indebtedness, including pursuant to
one or more open-market purchases so long as after giving effect to such
repurchase no Default or Event of Default has occurred and is continuing or
would arise after giving effect (including pro forma effect) thereto.
          SECTION 6.12. Limitation on Certain Restrictions on Subsidiaries.
Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to
(a) pay dividends or make any other distributions on its capital stock or any
other interest or participation in its profits owned by the Borrower or any
Subsidiary, or pay any Indebtedness owed to the Borrower or a Subsidiary,
(b) make loans or advances to the Borrower or any Subsidiary or (c) transfer any
of its properties to the Borrower or any Subsidiary, except for such
encumbrances or restrictions existing under or by reason of (i) applicable
Requirements of Law; (ii) this Agreement and the other Loan Documents;
(iii) customary provisions restricting subletting or assignment

83



--------------------------------------------------------------------------------



 



of any lease governing a leasehold interest of a Subsidiary; (iv) customary
provisions restricting assignment of any agreement entered into by a Subsidiary
in the ordinary course of business; (v) any holder of a Lien permitted by
Section 6.02 restricting the transfer of the property subject thereto;
(vi) customary restrictions and conditions contained in any agreement relating
to the sale of any property permitted under Section 6.06 pending the
consummation of such sale; (vii) any agreement in effect at the time such
Subsidiary becomes a Subsidiary of the Borrower, so long as such agreement was
not entered into in connection with or in contemplation of such person becoming
a Subsidiary of the Borrower; (viii) without affecting the Loan Parties’
obligations under Section 5.11, customary provisions in partnership agreements,
limited liability company organizational governance documents, asset sale and
stock sale agreements and other similar agreements that restrict the transfer of
ownership interests in such partnership, limited liability company or similar
person; (ix) restrictions on cash or other deposits or net worth imposed by
suppliers or landlords under contracts entered into in the ordinary course of
business; (x) any instrument governing Indebtedness assumed in connection with
any Permitted Acquisition, which encumbrance or restriction is not applicable to
any person, or the properties or assets of any person, other than the person or
the properties or assets of the person so acquired; (xi) in the case of any
joint venture which is not a Loan Party in respect of any matters referred to in
clauses (b) and (c) above, restrictions in such person’s Organizational
Documents or pursuant to any joint venture agreement or stockholders agreements
solely to the extent of the Equity Interests of or property held in the subject
joint venture or other entity; or (xii) any encumbrances or restrictions imposed
by any amendments or refinancings that are otherwise permitted by the Loan
Documents of the contracts, instruments or obligations referred to in clause
(vii) or (x) above; provided that such amendments or refinancings are no more
materially restrictive with respect to such encumbrances and restrictions than
those prior to such amendment or refinancing.
          SECTION 6.13. Limitation on Issuance of Capital Stock.
     (a) With respect to the Borrower, issue any Equity Interest that is not
Qualified Capital Stock; it being understood that the Borrower may issue
Qualified Capital Stock pursuant to a Convertible Debt Issuance.
     (b) With respect to any Subsidiary, issue any Equity Interest (including by
way of sales of treasury stock) or any options or warrants to purchase, or
securities convertible into, any Equity Interest, except (i) for stock splits,
stock dividends and additional issuances of Equity Interests which do not
decrease the percentage ownership of the Borrower or any Subsidiaries in any
class of the Equity Interest of such Subsidiary; and (ii) Subsidiaries of the
Borrower formed after the Effective Date may issue Equity Interests to the
Borrower or the Subsidiary of the Borrower which is to own such Equity
Interests. All Equity Interests issued in accordance with this Section 6.13(b)
shall, to the extent required by Sections 5.11 and 5.12 or any Collateral
Document, be delivered to the Administrative Agent for pledge pursuant to the
applicable Collateral Document.
          SECTION 6.14. Business. Engage (directly or indirectly) in any
business other than those businesses in which the Borrower and its Subsidiaries
are engaged on the Effective Date (or, in the good faith judgment of the Board
of Directors, which are substantially related thereto or are reasonable
extensions thereof).
          SECTION 6.15. Limitation on Accounting Changes. Make or permit any
change in accounting policies or reporting practices, without the consent of the
Required Lenders, which consent shall not be unreasonably withheld, except
changes that are required or permitted by GAAP (including any non-material
changes permitted by GAAP to reconcile accounting policies and reporting
practices of the Borrower and its Subsidiaries) or, in the case of any Foreign
Subsidiary, any other accounting or reporting system customarily employed in
such Foreign Subsidiary’s jurisdiction.

84



--------------------------------------------------------------------------------



 



          SECTION 6.16. Fiscal Year. Change the fiscal year-end for the Borrower
(on a consolidated basis) to a date other than December 31.
          SECTION 6.17. Lease Obligations. Create, incur, assume or suffer to
exist any obligations as lessee for the rental or hire of real or personal
property of any kind under leases or agreements to lease (which are not required
to be capitalized pursuant to GAAP as in effect on the Effective Date) having an
original term of one year or more that would cause the direct and contingent
liabilities of the Borrower and its Subsidiaries, on a consolidated basis, in
respect of all such obligations to exceed $40.0 million payable in any period of
12 consecutive months.
          SECTION 6.18. No Further Negative Pledge. Enter into any agreement,
instrument, deed or lease which prohibits or limits the ability of any Loan
Party to create, incur, assume or suffer to exist any Lien upon any of their
respective properties or revenues, whether now owned or hereafter acquired, or
which requires the grant of any security for an obligation if security is
granted for another obligation, except the following: (1) this Agreement and the
other Loan Documents; (2) covenants in documents creating Liens permitted by
Section 6.02 prohibiting further Liens on the properties encumbered thereby;
(3) any other agreement that does not restrict in any manner (directly or
indirectly) Liens created pursuant to the Loan Documents on any Collateral
securing the Secured Obligations and does not require the direct or indirect
granting of any Lien securing any Indebtedness or other obligation by virtue of
the granting of Liens on or pledge of property of any Loan Party to secure the
Secured Obligations; (4) any prohibition or limitation (on then market terms)
imposed by any agreement relating to the Convertible Notes or the Replacement
Note Indebtedness; and (5) any prohibition or limitation that (a) exists
pursuant to applicable Requirements of Law, (b) consists of customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 6.06 pending the consummation of such sale,
(c) restricts subletting or assignment of any lease governing a leasehold
interest of the Borrower or a Subsidiary, (d) exists in any agreement in effect
at the time such Subsidiary becomes a Subsidiary of the Borrower, so long as
such agreement was not entered into in contemplation of such person becoming a
Subsidiary or (e) is imposed by any amendments or refinancings that are
otherwise permitted by the Loan Documents of the contracts, instruments or
obligations referred to in clause (5)(d); provided that such amendments and
refinancings are no more materially restrictive with respect to such
prohibitions and limitations than those prior to such amendment or refinancing.
          SECTION 6.19. Anti-Terrorism Law; Anti-Money Laundering.
     (a) Directly or indirectly, (i) knowingly conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any person described in Section 3.21, (ii) knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Loan Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 6.19).
     (b) Cause or permit any of the funds of such Loan Party that are used to
repay the Loans to be derived from any unlawful activity with the result that
the making of the Loans would be in violation of any Requirement of Law.
          SECTION 6.20. Embargoed Person. Cause or permit (a) any of the funds
or properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned

85



--------------------------------------------------------------------------------



 



directly or indirectly by, any person subject to sanctions or trade restrictions
under United States law (“Embargoed Person” or “Embargoed Persons”) that is
identified on (1) the “List of Specially Designated Nationals and Blocked
Persons” maintained by OFAC and/or on any other similar list maintained by OFAC
pursuant to any authorizing statute including, but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C.ss.ss. 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Order or
Requirement of Law promulgated thereunder, with the result that the investment
in the Loan Parties (whether directly or indirectly) is prohibited by a
Requirement of Law, or the Loans made by the Lenders would be in violation of a
Requirement of Law, or (2) the Executive Order, any related enabling legislation
or any other similar Executive Orders or (b) any Embargoed Person to have any
direct or indirect interest, of any nature whatsoever in the Loan Parties, with
the result that the investment in the Loan Parties (whether directly or
indirectly) is prohibited by a Requirement of Law or the Loans are in violation
of a Requirement of Law.
ARTICLE VII
Events of Default
          SECTION 7.01. Events of Default. Upon the occurrence and during the
continuance of the following events (“Events of Default”):
     (a) default shall be made in the payment of any principal of any Loan or
any Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment (whether
voluntary or mandatory) thereof or by acceleration thereof or otherwise;
     (b) default shall be made in the payment of any interest on any Loan or any
fee or any other amount (other than an amount referred to in paragraph
(a) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of three
Business Days;
     (c) any representation or warranty made or deemed made in or in connection
with any Loan Document or the Borrowings or issuances of Letters of Credit
hereunder, or any representation, warranty, statement or information contained
in any report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;
     (d) default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in Section 5.02(a),
5.03(a) or 5.08, in Article VI or in Article X;
     (e) default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in any Loan Document
(other than those specified in paragraphs (a), (b) or (d) immediately above) and
such default shall continue unremedied or shall not be waived for a period of
30 days after written notice thereof from the Administrative Agent or any Lender
to the Borrower;
     (f) any Company shall (i) fail to pay any principal or interest, regardless
of amount, due in respect of any Material Indebtedness (other than the
Obligations), when and as the same shall become due and payable beyond any
applicable grace period, or (ii) fail to observe or perform

86



--------------------------------------------------------------------------------



 



any other term, covenant, condition or agreement contained in any agreement or
instrument evidencing or governing any such Material Indebtedness if the effect
of any failure referred to in this clause (ii) is to cause, or to permit the
holder or holders of such Material Indebtedness or a trustee or other
representative on its or their behalf (with or without the giving of notice, the
lapse of time or both) to cause, such Material Indebtedness to become due prior
to its stated maturity or become subject to a mandatory offer to purchase by the
obligor; provided that, in the case of Convertible Debt Derivative Obligations
or Swap Obligations, the amount counted to determine if such Convertible Debt
Derivative Obligations or Swap Obligations constitute Material Indebtedness
shall be the amount payable by all Companies if such Convertible Debt Derivative
Obligations or Swap Obligations, as applicable, were terminated at such time;
          (g) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of any Company, or of a substantial part of the property of any
Company, under Title 11 of the U.S. Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law; (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Company or for
a substantial part of the property of any Company; or (iii) the winding-up or
liquidation of any Company; and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
          (h) (A) any Company shall (i) voluntarily commence any proceeding or
file any petition seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (g) above;
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Company or for a
substantial part of the property of any Company; (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding;
(v) make a general assignment for the benefit of creditors; (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due; (vii) take any action for the purpose of effecting any of the foregoing; or
(B) except as otherwise permitted hereunder, any Loan Party shall wind up or
liquidate;
          (i)one or more judgments, orders or decrees for the payment of money
in an aggregate amount in excess of $15.0 million shall be rendered against any
Company or any combination thereof and the same shall remain undischarged,
unvacated or unbonded for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to levy upon properties of any Company to enforce any such
judgment;
          (j)one or more ERISA Events or a similar event imposing comparable
liability with respect to Foreign Plans shall have occurred that when taken
together with all other such ERISA Events and noncompliance with respect to
Foreign Plans that have occurred, could reasonably be expected to result in
liability to any Company in excess of $500,000 or in the imposition of a Lien on
any properties of a Company;
          (k)any security interest and Lien purported to be created by any
Collateral Document covering Collateral with a value in excess of $100,000 for
any individual Collateral or $1,000,000 in the aggregate shall cease to be in
full force and effect, or shall cease to give the Administrative Agent, for the
benefit of the Secured Parties, the Liens, rights, powers and privileges
purported to

87



--------------------------------------------------------------------------------



 



be created and granted under such Collateral Document with respect to Collateral
with a value in excess of $100,000 for any individual Collateral or $1,000,000
in the aggregate (including a perfected first priority security interest in and
Lien on the Collateral thereunder (except as otherwise expressly provided in
such Collateral Document and the other Loan Documents)) in favor of the
Administrative Agent, or shall be asserted by the Borrower or any other Loan
Party not to be a valid, perfected, first priority (except as otherwise
expressly provided in this Agreement or such Collateral Document) security
interest in or Lien on the Collateral covered thereby;
          (l) any Loan Document or any material provisions thereof shall at any
time and for any reason be declared by a court of competent jurisdiction to be
null and void, or a proceeding shall be commenced by any Loan Party or any other
person, or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny any portion of its
liability or obligation for the Obligations;
          (m) there shall have occurred a Change in Control;
          (n) in addition to the preceding provisions of this Section 7.01 (and
such provisions shall not be deemed to otherwise limit the following), in
respect of the UK Guarantor: (i) the UK Guarantor stops or suspends or threatens
or announces an intention to stop or suspend payment of its debts or is for the
purpose of section 123(1) of the Insolvency Act 1986 of England and Wales (on
the basis that the words “proved to the satisfaction of the court” are deemed
omitted from section 123(1)(e)) or any other applicable law deemed to be unable
or shall admit in writing its inability to pay its debts as they fall due or
shall become insolvent or a moratorium is declared in respect of its
indebtedness; (ii) a petition is presented or meeting convened or application
made for the purpose of appointing an administrator or receiver or other similar
officer of, or for the making of an administration order in respect of, the UK
Guarantor and such petition or application is not discharged within 60 days;
(iii) the UK Guarantor convenes a meeting of its creditors generally or proposes
or makes any arrangement or composition with, or any assignment for the benefit
of, its creditors generally; (iv) the UK Guarantor passes any resolution for its
winding up; (v) a petition is presented for the winding-up of the UK Guarantor
(other than any petition which is contested on bona fide grounds and discharged
not more than 60 days after filing); or (vi) any order is made or resolution
passed or other action taken for the suspension of payments, protection from
creditors or bankruptcy of the UK Guarantor;
then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate forthwith
the Commitments and (ii) declare the Loans and Reimbursement Obligations then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans and Reimbursement Obligations so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued fees and
all other Obligations of the Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrower and the Subsidiary Guarantors, anything contained herein
or in any other Loan Document to the contrary notwithstanding; and in any event
with respect to the Borrower described in paragraph (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Loans and
Reimbursement Obligations then outstanding, together with accrued interest
thereon and any unpaid accrued fees and all other Obligations of the Borrower
accrued hereunder and under any other Loan Document, shall automatically become
due and payable, without presentment, demand, protest or

88



--------------------------------------------------------------------------------



 



any other notice of any kind, all of which are hereby expressly waived by the
Borrower and the Subsidiary Guarantors, anything contained herein or in any
other Loan Document to the contrary notwithstanding.
ARTICLE VIII
The Administrative Agent
          Each of the Lenders and the Issuing Bank hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.
          The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth in the Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by

89



--------------------------------------------------------------------------------



 



it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Bank and the Borrower.
Upon any such resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
          Except with respect to the exercise of setoff rights of any Lender, in
accordance with Section 9.08, the proceeds of which are applied in accordance
with this Agreement, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against the Borrower or with respect to
any Loan Document, without the prior written consent of the Required Lenders or,
as may be provided in this Agreement or the other Loan Documents, with the
consent of the Administrative Agent.
          The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

90



--------------------------------------------------------------------------------



 



          In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
New York Uniform Commercial Code. Each Lender authorizes the Administrative
Agent to enter into each of the Collateral Documents to which it is a party and
to take all action contemplated by such documents. Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents. In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 9.02(d);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto. Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days’
prior written request by the Borrower to the Administrative Agent, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens granted to the Administrative Agent for the benefit of the Secured Parties
herein or pursuant hereto upon the Collateral that was sold or transferred;
provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Borrower
or any Subsidiary in respect of) all interests retained by the Borrower or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.
          The Borrower, on its behalf and on behalf of its Subsidiaries, and
each Lender, on its behalf and on the behalf of its affiliated Secured Parties,
hereby irrevocably constitute the Administrative Agent as the holder of an
irrevocable power of attorney (fondé de pouvoir within the meaning of
Article 2692 of the Civil Code of Québec) in order to hold hypothecs and
security granted by the Borrower or any Subsidiary on property pursuant to the
laws of the Province of Quebec to secure obligations of the Borrower or any
Subsidiary under any bond, debenture or similar title of indebtedness issued by
the Borrower or any Subsidiary in connection with this Agreement, and agree that
the Administrative Agent may act as the bondholder and mandatary with respect to
any bond, debenture or similar title of indebtedness that may be issued by the
Borrower or any Subsidiary and pledged in favor of the Secured Parties in
connection with this Agreement. Notwithstanding the provisions of Section 32 of
the An Act respecting the special powers of legal persons (Quebec), JPMorgan
Chase Bank, N.A. as Administrative Agent may acquire and be the holder of any
bond issued by the Borrower or any Subsidiary in connection with this Agreement
(i.e., the fondé de pouvoir may acquire and hold the first bond issued under any
deed of hypothec by the Borrower or any Subsidiary).
          The Administrative Agent is hereby authorized to execute and deliver
any documents necessary or appropriate to create and perfect the rights of
pledge for the benefit of the Secured Parties including a right of pledge with
respect to the entitlements to profits, the balance left after winding up and
the voting rights of the Borrower as ultimate parent of any subsidiary of the
Borrower which is organized

91



--------------------------------------------------------------------------------



 



under the laws of the Netherlands and the Equity Interests of which are pledged
in connection herewith (a “Dutch Pledge”). Without prejudice to the provisions
of this Agreement and the other Loan Documents, the parties hereto acknowledge
and agree with the creation of parallel debt obligations of the Borrower or any
relevant Subsidiary as will be described in any Dutch Pledge (the “Parallel
Debt”), including that any payment received by the Administrative Agent in
respect of the Parallel Debt will — conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application — be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Obligations, and any payment to the Secured Parties
in satisfaction of the Obligations shall — conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application — be deemed as satisfaction of the corresponding amount of
the Parallel Debt. The parties hereto acknowledge and agree that, for purposes
of a Dutch Pledge, any resignation by the Administrative Agent is not effective
until its rights under the Parallel Debt are assigned to the successor
Administrative Agent.
          The parties hereto acknowledge and agree for the purposes of taking
and ensuring the continuing validity of German law governed pledges
(Pfandrechte) with the creation of parallel debt obligations of the Borrower and
its Subsidiaries as will be further described in a separate German law governed
parallel debt undertaking. The Administrative Agent shall (i) hold such parallel
debt undertaking as fiduciary agent (Treuhaender) and (ii) administer and hold
as fiduciary agent (Treuhaender) any pledge created under a German law governed
Collateral Document which is created in favor of any Secured Party or
transferred to any Secured Party due to its accessory nature (Akzessorietaet),
in each case in its own name and for the account of the Secured Parties. Each
Lender, on its own behalf and on behalf of its affiliated Secured Parties,
hereby authorizes the Administrative Agent to enter as its agent in its name and
on its behalf into any German law governed Collateral Document, to accept as its
agent in its name and on its behalf any pledge under such Collateral Document
and to agree to and execute as agent its in its name and on its behalf any
amendments, supplements and other alterations to any such Collateral Document
and to release any such Collateral Document and any pledge created under any
such Collateral Document in accordance with the provisions herein and/or the
provisions in any such Collateral Document.
ARTICLE IX
Miscellaneous
          SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
     (i) if to the Borrower, to it at 441 Vine Street, Suite 500, Cincinnati,
Ohio 45202, Attention of Anthony L. Forcellini (Telecopy No. (513) 763-7762;
Telephone No. (513) 763-1467);
     (ii) if to the Administrative Agent, (A) in the case of Borrowings
denominated in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn,
Chicago, Illinois 60603, Attention of Cheryl Lyons (Telecopy No. (888) 303-9732)
and (B) in the case of Borrowings denominated in Foreign Currencies, to J.P.
Morgan Chase London, 4th Floor Prestige Knowledge Park, Near Marathalli
Junction, Outer Ring Road, Kadabeesanahalli, Vathur Hobli, Banglore, 560087,
Attention of European Loan Operations (Telecopy No. 44 207 492 3297), and in
each case with a

92



--------------------------------------------------------------------------------



 



copy to JPMorgan Chase Bank, N.A., 8044 Montgomery Road, Suite 350, Cincinnati,
Ohio 45236, Attention of Jessica L. Zilliox (Telecopy No. (513) 985-5252);
     (iii) if to the Issuing Bank, (A) in the case of Letters of Credit
denominated in Dollars, to JPMorgan Chase Bank, N.A., 300 S. Riverside Plaza,
Mail Code IL1-0236, 2nd Floor, Chicago, Illinois 60603, Attention of Standby
Letter of Credit Unit, Cathy Moses (Telecopy (312) 233-2266) and (B) in the case
of Letters of Credit denominated in a Foreign Currency, to JPMorgan Chase Bank
N.A., Global Trade Solutions 365B, 1 Chaseside, Bournemouth, Dorset, BH7 70A,
United Kingdom, Attention of Guarantees Section (Telecopy 44 120 234 7707), and
in each case with a copy to JPMorgan Chase Bank, N.A. 8044 Montgomery Road,
Suite 350, Cincinnati, Ohio 45236, Attention of Jessica L. Zilliox (Telecopy No.
(513) 985-5252);
     (iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10
South Dearborn, Chicago, Illinois 60603, Attention of Cheryl Lyons (Telecopy No.
(888) 303-9732)1; and
     (v) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
          SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
the Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
          (b) Except as provided in Section 2.20 with respect to an increase of
the Commitments or an Incremental Term Loan Amendment, neither this Agreement
nor any provision hereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or by the Borrower and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby,
(iii) postpone the scheduled date of payment of

93



--------------------------------------------------------------------------------



 



the principal amount of any Loan or LC Disbursement, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.18(b) or (d) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender,
(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender (it being understood that, solely with the consent of the parties
prescribed by Section 2.20 to be parties to an Incremental Term Loan Amendment,
Incremental Term Loans may be included in the determination of Required Lenders
on substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date), (vi) release the Company or all or
substantially all of the Subsidiary Guarantors from their obligations under
Article X or the Subsidiary Guaranty without the written consent of each Lender,
or (vii) except as provided in clause (d) of this Section or in any Collateral
Document, release all or substantially all of the Collateral, without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, the Issuing Bank or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, the Issuing Bank or the Swingline
Lender, as the case may be.
          (c) Notwithstanding the foregoing, this Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrower to each relevant
Loan Document (x) to add one or more credit facilities (in addition to the
Incremental Term Loans pursuant to an Incremental Term Loan Amendment) to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans, Incremental Term Loans and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.
          (d) The Lenders hereby irrevocably authorize the Administrative Agent,
at its option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
the Administrative Agent, (ii) constituting property being sold or disposed of
if the Borrower certifies to the Administrative Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Borrower or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Section 7.01. Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.
          (e) If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrower may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to

94



--------------------------------------------------------------------------------



 



the Borrower and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.
          (f) Notwithstanding anything to the contrary herein the Administrative
Agent may, with the consent of the Borrower only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency.
          SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication and distribution (including, without limitation, via the
internet or through a service such as IntraLinks) of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement and any other Loan Document,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit; provided, however, that in no event shall the
Borrower be required to reimburse the Lenders for more than one counsel to the
Administrative Agent (and up to one local counsel to the Administrative Agent in
each applicable jurisdiction and regulatory counsel) and one counsel for all of
the other Lenders (and up to one local counsel in each applicable jurisdiction
and regulatory counsel), unless a Lender or its counsel determines that it is
impractical or inappropriate (or would create actual or potential conflicts of
interest) to not have individual counsel, in which case such Lender may have its
own counsel which shall be reimbursed in accordance with the foregoing.
          (b) The Borrower shall indemnify the Administrative Agent, the Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of any
Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its

95



--------------------------------------------------------------------------------



 



Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the material breach by any such
Indemnitee of its express obligations under the Loan Documents or the gross
negligence or willful misconduct of such Indemnitee.
          (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, the Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it being understood that the Borrower’s failure to pay any such
amount shall not relieve the Borrower of any default in the payment thereof);
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.
          (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet) other than damages determined by a court of competent
jurisdiction to have resulted from the material breach by any such Indemnitee of
its express obligations under the Loan Documents or the gross negligence or
willful misconduct of such Indemnitee, or (ii) on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof.
          (e) All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.
          SECTION 9.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
          (b)(i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

96



--------------------------------------------------------------------------------



 



          (A) the Borrower, provided that no consent of the Borrower shall be
required for (1) an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund and, in the case of any such assignment to another Lender or an
Affiliate of a Lender, without the consent of the Borrower, such assignment is
not reasonably expected to result in any increased costs or expenses to the Loan
Parties under Sections 2.15, 2.16 or 2.17 or (2) if an Event of Default has
occurred and is continuing, an assignment to any assignee;
          (B) the Administrative Agent; and
          (C) the Issuing Bank.
(ii) Assignments shall be subject to the following additional conditions:
          (A) except in the case of an assignment to a Lender or an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;
          (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
          (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and
          (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
          For the purposes of this Section 9.04(b), the term “Approved Fund” has
the following meaning:
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee

97



--------------------------------------------------------------------------------



 



thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
          (iv) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05(c),
2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
          (c) (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(d) as though it were a Lender.

98



--------------------------------------------------------------------------------



 



          (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.15, 2.16 or 2.17 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent. Without limiting the foregoing, a
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.17 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.17(e) as though it were a
Lender.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
          SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
          SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic imaging
shall be effective as delivery of a manually executed counterpart of this
Agreement.
          SECTION 9.07. Severability. Any provision of any Loan Document held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

99



--------------------------------------------------------------------------------



 



          SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final and in whatever currency denominated) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower or any Subsidiary Guarantor
against any of and all of the Secured Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured. The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
          SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          (b) Each of the Borrower, the Administrative Agent, the Issuing Bank
and each Lender hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Borrower, the Administrative Agent, the
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any other party
hereto or its properties in the courts of any jurisdiction.
          (c) Each of the Borrower, the Administrative Agent, the Issuing Bank
and each Lender hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
          SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS

100



--------------------------------------------------------------------------------



 



AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
          SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 9.12. Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies under
this Agreement or any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower or any other Loan Party. For the purposes
of this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrower. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
          SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies each Loan Party that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Act.
          SECTION 9.14. Appointment for Perfection. Each Lender hereby appoints
each other Lender as its agent for the purpose of perfecting Liens, for the
benefit of the Administrative Agent and the Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession. Should any Lender (other than the Administrative
Agent) obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

101



--------------------------------------------------------------------------------



 



ARTICLE X
Guarantee
          In order to induce the Lenders to extend credit to the Borrower
hereunder, the Borrower hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due of the
Guaranteed Obligations. The Borrower further agrees that the due and punctual
payment of such Guaranteed Obligations may be extended or renewed, in whole or
in part, without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any such extension or renewal
of any such Guaranteed Obligation.
          The Borrower waives presentment to, demand of payment from and protest
to any Loan Party of any of the Guaranteed Obligations, and also waives notice
of acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Borrower hereunder shall not be affected by (a) the failure
of the Administrative Agent, the Issuing Bank or any Lender to assert any claim
or demand or to enforce any right or remedy against any Loan Party under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Guaranteed Obligations; (c) any rescission,
waiver, amendment or modification of, or release from, any of the terms or
provisions of this Agreement, or any other Loan Document or agreement; (d) any
default, failure or delay, willful or otherwise, in the performance of any of
the Guaranteed Obligations; (e) the failure of the Administrative Agent to take
any steps to perfect and maintain any security interest in, or to preserve any
rights to, any security or collateral for the Guaranteed Obligations (including,
without limitation, the Collateral), if any; (f) any change in the corporate,
partnership or other existence, structure or ownership of any Loan Party or any
other guarantor of any of the Guaranteed Obligations; (g) the enforceability or
validity of the Guaranteed Obligations or any part thereof or the genuineness,
enforceability or validity of any agreement relating thereto or with respect to
any collateral securing the Guaranteed Obligations or any part thereof
(including, without limitation, the Collateral), or any other invalidity or
unenforceability relating to or against any Loan Party or any other guarantor of
any of the Guaranteed Obligations, for any reason related to this Agreement, any
Swap Agreement, any Banking Services Agreement, any other Loan Document, or any
provision of applicable law, decree, order or regulation of any jurisdiction
purporting to prohibit the payment by such Loan Party or any other guarantor of
the Guaranteed Obligations, of any of the Guaranteed Obligations or otherwise
affecting any term of any of the Guaranteed Obligations; or (h) any other act,
omission or delay to do any other act which may or might in any manner or to any
extent vary the risk of such Loan Party or otherwise operate as a discharge of a
guarantor as a matter of law or equity or which would impair or eliminate any
right of such Loan Party to subrogation.
          The Borrower further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Guaranteed
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Administrative
Agent, the Issuing Bank or any Lender to any balance of any deposit account or
credit on the books of the Administrative Agent, the Issuing Bank or any Lender
in favor of any Loan Party or any other Person.
          The obligations of the Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Guaranteed Obligations, any impossibility in the performance of any of
the Guaranteed Obligations or otherwise.
          The Borrower further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Guaranteed

102



--------------------------------------------------------------------------------



 



Obligation is rescinded or must otherwise be restored by the Administrative
Agent, the Issuing Bank or any Lender upon the bankruptcy or reorganization of
any Loan Party or otherwise.
          In furtherance of the foregoing and not in limitation of any other
right which the Administrative Agent, the Issuing Bank or any Lender may have at
law or in equity against any Loan Party by virtue hereof, upon the failure of
any other Loan Party to pay any Guaranteed Obligation when and as the same shall
become due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, the Borrower hereby promises to and will, upon receipt of written
demand by the Administrative Agent, the Issuing Bank or any Lender, forthwith
pay, or cause to be paid, to the Administrative Agent, the Issuing Bank or any
Lender in cash an amount equal to the unpaid principal amount of such Guaranteed
Obligations then due, together with accrued and unpaid interest thereon. If any
payment on the Guaranteed Obligations pursuant to this Article X shall be due on
a day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.
Notwithstanding the foregoing provisions of this Article X, if currency control
or exchange regulations are imposed in the country which issues the currency in
which any Guaranteed Obligation is denominated with the result that the type of
currency in which the Guaranteed Obligation was made (the “Original Currency”)
no longer exists or the Borrower is not able to make payment to the
Administrative Agent for the account of the Lenders in such Original Currency,
then all payments to be made by the Borrower hereunder in such currency shall
instead be made when due in Dollars in an amount equal to the Dollar Amount (as
of the date of repayment) of such payment due, it being the intention of the
parties hereto that the Borrower takes all risks of the imposition of any such
currency control or exchange regulations.
          Upon payment by the Borrower of any sums as provided above, all rights
of the Borrower against any Loan Party arising as a result thereof by way of
right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full in cash of
all the Guaranteed Obligations owed by such Loan Party to the Administrative
Agent, the Issuing Bank and the Lenders.
          The Borrower acknowledges that, without limiting the scope of the
foregoing or any other provision of this Agreement, including any provisions in
this Article X, the term Guaranteed Obligations in regard to each Subsidiary
includes, but is not limited to, any loss that any Secured Party may incur on
account of prohibitions or limitations that may exist under the laws or
regulations of the State Administration of Foreign Exchange or other regulatory
authorities in the Peoples Republic of China (“PRC”) regarding the conversion
into Renminbi (“RMB”) of Dollars that may be paid by the Borrower to the
applicable Secured Party to satisfy any of the Borrower’s obligations under this
Agreement in regard to any Subsidiary, in each case, to the extent that any such
Guaranteed Obligation is denominated in RMB.
          As to any Subsidiary for which JPMorgan Chase Bank (China) Company
Limited (through any of its offices, branches, facilities, or successors or
assigns) is providing or extending any Guaranteed Obligations to any Subsidiary,
the Borrower warrants and covenants with the Secured Parties that if any Secured
Party demands payment or other performance from the Borrower under this
Agreement as to that Subsidiary, or if any Secured Party should at any time
request, the Borrower shall immediately take, or cause to be taken, such steps
as may be necessary to ensure that the difference (the “Investment-Capital GAP”)
between (a) that Subsidiary’s registered capital and (b) the total investment in
that Subsidiary that is approved by the PRC, as stated in the applicable
Approval Certificate for Establishment of Enterprises with Foreign Investment in
the PRC, is sufficient to cover all sums that such Secured Party is demanding
under this Agreement as to that Subsidiary, or could demand under this Agreement
as to that Subsidiary if that Subsidiary were to be in default under any of the
Guaranteed Obligations, including but not limited to the Borrower’s making or
causing to be made capital injection

103



--------------------------------------------------------------------------------



 



into such Subsidiary. The Borrower shall provide the applicable Secured Party
such evidence as such Secured Party may request to show that it has complied
with the foregoing as to that Subsidiary.
          Nothing in the preceding paragraph shall be construed as modifying,
limiting, conditioning, or otherwise derogating either from any rights or
remedies that any Secured Party otherwise has or may have under this Agreement
or from any obligations or liabilities the Borrower otherwise has or may have
under this Agreement, including any provisions in this Article X. Each Secured
Party is free to enforce any rights or remedies it has under this Agreement, and
to demand payment or other performance from the Borrower, without first
requiring the Borrower to take any steps to ensure that the Investment-Capital
GAP is sufficient to cover all sums being sought by such Secured Party under
this Agreement.
          Nothing shall discharge or satisfy the liability of the Borrower
hereunder except the full performance and payment of the Guaranteed Obligations.
[Signature Pages Follow]

104



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            KENDLE INTERNATIONAL INC.,
as the Borrower
      By   /s/ Keith A. Cheesman       Name:   Keith A. Cheesman       Title:  
Senior Vice President and
Chief Financial Officer       JPMORGAN CHASE BANK, N.A., individually as
a Lender, as the Swingline Lender, as the Issuing
Bank and as Administrative Agent
      By   /s/ Richard B. Kuertz       Name:   Richard B. Kuertz       Title:  
Senior Vice President    

Signature Page to Credit Agreement
Kendle International Inc.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS

          LENDER   COMMITMENT
 
       
JPMORGAN CHASE BANK, N.A.
  $ 35,000,000  
 
       
AGGREGATE COMMITMENT
  $ 35,000,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.02
MANDATORY COST

1.   The Mandatory Cost is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.

2.   On the first day of each Interest Period (or as soon as possible
thereafter) the Administrative Agent shall calculate, as a percentage rate, a
rate (the “Associated Costs Rate”) for each Lender, in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the
Administrative Agent as a weighted average of the Lenders’ Associated Costs
Rates (weighted in proportion to the percentage participation of each Lender in
the relevant Loan) and will be expressed as a percentage rate per annum.

3.   The Associated Costs Rate for any Lender lending from a Facility Office in
a Participating Member State will be the percentage notified by that Lender to
the Administrative Agent. This percentage will be certified by that Lender in
its notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

4.   The Associated Costs Rate for any Lender lending from a Facility Office in
the United Kingdom will be calculated by the Administrative Agent as follows:

  (a)   in relation to a Loan in Pounds Sterling:

             
 
  AB + C (B – D) + E x 0.01   per cent. per annum    
 
  100 – (A + C)      

  (b)   in relation to a Loan in any currency other than Pounds Sterling:

             
 
  E x 0.01   per cent. per annum.    
 
  300      

  Where:

  A   is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.     B   is the percentage rate of interest
(excluding the Applicable Rate and the Mandatory Cost and, if the Loan is an
Unpaid Sum, the additional rate of interest specified in Section 2.13(c))
payable for the relevant Interest Period on the Loan.     C   is the percentage
(if any) of Eligible Liabilities which that Lender is required from time to time
to maintain as interest bearing Special Deposits with the Bank of England.

 



--------------------------------------------------------------------------------



 



  D   is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.     E   is designed
to compensate Lenders for amounts payable under the Fees Rules and is calculated
by the Administrative Agent as being the average of the most recent rates of
charge supplied by the Reference Banks to the Administrative Agent pursuant to
paragraph 7 below and expressed in pounds per £1,000,000.

5.   For the purposes of this Schedule:

  (a)   “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;     (b)   “Facility Office” means
the office or offices notified by a Lender to the Administrative Agent in
writing on or before the date it becomes a Lender (or, following that date, by
not less than five Business Days’ written notice) as the office or offices
through which it will perform its obligations under this Agreement.     (c)  
“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;     (d)   “Fee
Tariffs” means the fee tariffs specified in the Fees Rules under the activity
group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee required
pursuant to the Fees Rules but taking into account any applicable discount
rate);     (e)   “Participating Member State” means any member state of the
European Union that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Union relating to economic and
monetary union.     (f)   “Reference Banks” means, in relation to Mandatory
Cost, the principal London offices of JPMorgan Chase Bank, N.A.     (g)  
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.     (h)   “Unpaid Sum” means any sum due and
payable but unpaid by any the Borrower under the Loan Documents.

6.   In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

7.   If requested by the Administrative Agent, each Reference Bank shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent, the rate of

2



--------------------------------------------------------------------------------



 



    charge payable by that Reference Bank to the Financial Services Authority
pursuant to the Fees Rules in respect of the relevant financial year of the
Financial Services Authority (calculated for this purpose by that Reference Bank
as being the average of the Fee Tariffs applicable to that Reference Bank for
that financial year) and expressed in pounds per £1,000,000 of the Tariff Base
of that Reference Bank.

8.   Each Lender shall supply any information required by the Administrative
Agent for the purpose of calculating its Associated Costs Rate. In particular,
but without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

  (a)   the jurisdiction of its Facility Office; and     (b)   any other
information that the Administrative Agent may reasonably require for such
purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

9.   The percentages of each Lender for the purpose of A and C above and the
rates of charge of each Reference Bank for the purpose of E above shall be
determined by the Administrative Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Lender
notifies the Administrative Agent to the contrary, each Lender’s obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a Facility Office in
the same jurisdiction as its Facility Office.   10.   The Administrative Agent
shall have no liability to any person if such determination results in an
Associated Costs Rate which over or under compensates any Lender and shall be
entitled to assume that the information provided by any Lender or Reference Bank
pursuant to paragraphs 3, 7 and 8 above is true and correct in all respects.  
11.   The Administrative Agent shall distribute the additional amounts received
as a result of the Mandatory Cost to the Lenders on the basis of the Associated
Costs Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.   12.   Any
determination by the Administrative Agent pursuant to this Schedule in relation
to a formula, the Mandatory Cost, an Associated Costs Rate or any amount payable
to a Lender shall, in the absence of manifest error, be conclusive and binding
on all parties hereto.   13.   The Administrative Agent may from time to time,
after consultation with the Borrower and the relevant Lenders, determine and
notify to all parties hereto any amendments which are required to be made to
this Schedule 2.02 in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

3



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS TO THE DISCLOSURE SCHEDULES
          Reference is made to the Credit Agreement dated as of March 15, 2010
(the “Agreement”), among Kendle International Inc., an Ohio corporation
(“Borrower”), the Lenders and JPMorgan Chase Bank, N.A., as Administrative
Agent. The Disclosure Schedules attached hereto are delivered subject to the
following terms and conditions:
          1. Section references herein shall be deemed to refer to the Sections
in the Agreement and capitalized terms which are not otherwise defined herein
shall have the meanings set forth in the Agreement. All descriptions of
agreements or other matters appearing herein are summary in nature and are
qualified by express references to the complete document. The fact that a matter
appears in any of the Disclosure Schedules does not by itself mean that such
matter is material, and the inclusion of such matters in these Disclosure
Schedules does not imply a requirement that all other comparable matters that do
not meet such materiality thresholds are necessarily disclosed in these
Disclosure Schedules.
          2. The attachments to the Disclosure Schedules form an integral part
of these Disclosure Schedules and are incorporated by reference for all purposes
as if set forth fully herein.

 



--------------------------------------------------------------------------------



 



Schedule 3.03
Government Approvals; Compliance with Laws

1.   The filing of a periodic or current report on Form 8-K or 10-K, as
applicable, in accordance with the rules and regulations of the SEC reflecting
the execution and delivery of the Credit Agreement and the other Loan Documents.

2.   The filing of periodic or current reports on Form 8-K, 10-Q or 10-K, as
applicable, in accordance with the rules and regulations of the SEC reflecting
the execution and delivery of any amendment to any of the Loan Documents.

 



--------------------------------------------------------------------------------



 



Schedule 3.04(b)
Liabilities
None.

 



--------------------------------------------------------------------------------



 



Schedule 3.05(b)
Real Property

                          Landlord/ Owner if Company/ Subsidiary   Location
Address   Owned or Leased   Leased
 
            North America
 
           
Kendle International Inc.
  441 Vine Street,
Suite 500
Cincinnati, Ohio 45202   Leased   Carew Realty, Inc.
 
           
Kendle International Inc.
  55 Hatchetts Hill Road
Old Lyme, Connecticut
06371   Leased   Eastport, LLC
 
           
Kendle International Inc.
  6 Commerce Drive
Cranford, New Jersey
07016   Leased   Six Commerce Drive
Associates, LLC
 
           
Kendle International Inc.
  1525 Rancho Conejo
Boulevard, Thousand
Oaks, California 91320   Leased   Conejo Spectrum
Building Associates,
LLC
 
           
Kendle International Inc.
  315 East Eisenhower
Parkway
Suite 214
Ann Arbor, Michigan
48108   Leased   Burlington Property
LLC
 
           
Kendle International Inc.
  630 West Dundee Road
Northbrook, Illinois
60062   Leased   Edens Corporate
Center LLC
 
           
Kendle International CPU
LLC
  763 Chestnut Ridge Road
Morgantown, West
Virginia 26505   Leased   Steve Lorenze
 
           
Kendle International Inc.
  1011 Ashes Drive
Wilmington, North
Carolina 28405   Leased   First Capital Investment Group, Inc.
 
           
Kendle International Inc.
  4024 Stirrup Creek Drive
Suite 700
Durham, NC 27703   Leased   New Boston Batterymarch L.P.
 
           
AAC Consulting Group, Inc.
  7361 Calhoun Place
Metro Park North
Rockville, Maryland
20855   Leased   Metro Park V, LLC as
Overlandlord
 
            Europe
 
           
Kendle Clinical Development
Services Limited
  Alma Square Building
Lenneke Marelaan 2a
1932 Zeventem
Brussels, Belgium   Leased   Banimmo Real Estate

 



--------------------------------------------------------------------------------



 



                          Landlord/ Owner if Company/ Subsidiary   Location
Address   Owned or Leased   Leased
 
           
Kendle Clinical Development
Services Limited
  I Cadogan Square
Cadogan Street
Glasgow
G2 7HF
Scotland   Leased   Taylor Woodrow
Property Company
Limited
 
           
Kendle Clinical Development
Services Limited
  Grove Park White
Waltham
Maidenhead Berkshire
SL6 3LW United Kingdom   Leased   Taylor Woodrow
Property Company
Limited
 
           
Kendle Clinical Development
Services Limited
  Shabolovka 2
Moscow 119049
Russia   Leased   Limited Liability
Company LLC
 
            Asia/Pacific
 
           
Kendle International Inc.
  UOB Plaza 1
80 Raffles Place
Singapore 048624
Singapore   Leased   Regus Business Center

 



--------------------------------------------------------------------------------



 



Schedule 3.06(a)
Intellectual Property
Patents:
None.
Trademarks:

                  OWNER   TRADEMARK   REGISTRATION NUMBER   COUNTRY/STATE
Kendle International Inc.
  Design (Wedge)     2826777     United States
 
               
Kendle International Inc.
  KENDLE X Design     2077521     United States
 
               
Kendle International Inc.
  KENDLE COLLEGE     3351233     United States
 
               
Kendle International Inc.
  KENDLE CONNECT     3493352     United States
 
               
Kendle International Inc.
  REAL PEOPLE REAL RESULTS     2065270     United States
 
               
Kendle International Inc.
  TRIALBASE     2166126     United States
 
               
Kendle International Inc.
  TRIALLINE     2068391     United States
 
               
Kendle International Inc.
  TRIALMD     3735291     United States
 
               
Kendle International Inc.
  TRIALVIEW     2155148     United States
 
               
Kendle International Inc.
  TRIALWARE     2160751     United States
 
               
Kendle International Inc.
  TRIALWEB     2729538     United States
 
               
Kendle International Inc.
  KENDLE X Design     751529     European Community
 
               
Kendle International Inc.
  GENTE REAL. RESULTADOS REALES     36373     Mexico
 
               
Kendle International Inc.
  KENDLE & design     926680     Mexico
 
               
Kendle International Inc.
  REAL PEOPLE. REAL RESULTS.     36374     Mexico
 
               
Kendle International Inc.
  KENDLE     301139175     Hong Kong
 
               
Kendle International Inc.
  KENDLE     01371039     Taiwan

 



--------------------------------------------------------------------------------



 



Copyrights:

              OWNER   COPYRIGHT   REGISTRATION NUMBER   COUNTRY/STATE
Kendle International Inc.
  Kendle Aease form:
Kendle adverse event and safety evaluation form   Txu735960   United States

Trade Names:

        Legal Name of Company/ Subsidiary   Trade Names  
 
  Kendle  
 
     
Kendle International Inc.
  ACER  
 
     
 
  ACER/EXCEL  
 
     
 
  Gmi  
 
     
 
  U-Gene  
 
     
 
  HCC  
 
     
 
  Health Care Communications  
 
     
 
  Kendle International  
 
     
AAC Consulting Group, Inc.
  None.  
 
     
ACER/EXCEL Inc.
  None.  
 
     
Kendle Americas Holding Inc.
  None.  
 
     
Kendle Americas Investment Inc.
  None.  
 
     
Kendle Americas Management Inc.
  None.  
 
     
Kendle International CPU LLC
  None.  
 
     
Kendle Delaware LLC
  None.  
 
     
Kendle NC LLC
  None.  
 
     
Kendle Clinical Development
Services Limited
  None.  

Licenses:
None.

 



--------------------------------------------------------------------------------



 



Domain Names:
AACCONSULTINGGROUP.COM
AACGROUP.COM
AACSEMINARS.COM
AACUSAGENT.COM
APREGISTRY.COM
CLINRES.COM
CYMBALTAPREGNANCYREGISTRY.COM
EKENDLECOLLEGE.COM
EKENDLECOLLEGELIVE.COM
ETRANSMITWEB.COM
FOODREGISTRATION.COM
HERCEPTINPREGNANCYREGISTRY.COM
KCIQOQPQ.COM
KENDLE.COM
KENDLECOLLEGE.COM
KENDLECOLLEGELIVE.COM
KENDLECONNECT.COM
KENDLECONNECTADMIN.COM
KENDLECONNECTDEMO.COM
KENDLEFORMS.COM
KENDLELIVE.COM
KENDLEROOT.COM
KNDL.NET
PACESTUDY.COM
PORTAL-ICT.COM
SAVELLAPREGNANCYREGISTRY.COM
TRIAL-REPORTS.COM
TRIAL-WEB.COM
TRIALFAX.COM
TRIALINE.COM
WORLDWIDEWEDGE.COM

 



--------------------------------------------------------------------------------



 



Schedule 3.06(b)
Registrations
None.

 



--------------------------------------------------------------------------------



 



Schedule 3.06(c)
Violations or Proceedings
None.

 



--------------------------------------------------------------------------------



 



Schedule 3.07(a)
Equity Interests; Equity Interests Owned by the
Borrower or a Wholly Owned Subsidiary

                                  Foreign Electing                 Subsidiary/  
          Jurisdiction of   Material Foreign     Loan Party   Subsidiaries  
Organization   Subsidiary   Percentage Interest
Kendle International Inc.
  AAC Consulting Group, Inc.   Maryland         100 %
 
                   
 
  ACER/EXCEL INC.   New Jersey         100 %
 
                   
 
  Kendle Americas Holding Inc.   Ohio         100 %
 
                   
 
  Kendle International
CPU LLC   Ohio         100 %
 
                   
 
  Kendle Delaware LLC   Delaware         100 %
 
                   
 
  Kendle C.R.O. Thailand Co., Ltd.   Thailand         99.9 %
 
                   
 
  Kendle Data &
Technologies (India)
Private Limited   India         .01 %
 
                   
AAC Consulting Group, Inc.
  Kendle India Private
Limited   India         10 %
 
                   
 
  Kendle Peru S.R.L.   Peru         1 %
 
                   
ACER/EXCEL INC.
  Beijing Kendle Wits
Medical Consulting Co.,
Ltd.1   China       50% (remaining 50%
owned by Beijing
Acerwits Medical
Consulting Co.
Ltd.)
 
                   
Kendle Americas Holding Inc.
  Kendle Americas Investment Inc.   Ohio         100 %

 

1   Beijing Kendle Wits Medical Consulting Co., Ltd. is not a “Subsidiary” as
such term is defined in the Credit Agreement.

 



--------------------------------------------------------------------------------



 



                                  Foreign Electing                 Subsidiary/  
          Jurisdiction of   Material Foreign     Loan Party   Subsidiaries  
Organization   Subsidiary   Percentage Interest
 
  Kendle Americas Management Inc.   Ohio         100 %
 
                   
Kendle NC LLC
  Kendle Canada Inc.   Canada         100 %
 
                   
 
  Kendle India Private Limited   India         90 %
 
                   
 
  Kendle Peru S.R.L.   Peru         99 %
 
                   
 
  Kendle South Africa
(Proprietary) Limited   South Africa         100 %
 
                   
 
  Kendle Sweden AB   Sweden         100 %
 
                   
 
  Kendle International
SRO   Czech Republic         100 %
 
                   
 
  Kendle International
Israel Limited   Israel         .03 %
 
                   
 
  Kendle Clinical
Development Services
Limited   Scotland   Foreign Electing
Subsidiary

Material Foreign
Subsidiary     100 %
 
                   
 
  Kendle International Ltda.   Brazil         90 %
 
                   
Kendle Delaware LLC
  Kendle International Ltda.   Brazil         10 %
 
                   
 
  Kendle NC LLC   North Carolina         100 %
 
                   
 
  Kendle PTE. LTD.   Singapore         100 %
 
                   
Kendle Americas Investment Inc.
  Kendle Argentina S.R.L.   Argentina         5 %
 
                   
 
  Kendle Brasil Servicos
de Pesquisas Clinicas
Ltda.   Brazil         5 %

 



--------------------------------------------------------------------------------



 



                                  Foreign Electing                 Subsidiary/  
          Jurisdiction of   Material Foreign     Loan Party   Subsidiaries  
Organization   Subsidiary   Percentage Interest
 
  Kendle Chile Limitada   Chile         5 %
 
                   
 
  Kendle Colombia Ltda   Colombia         5 %
 
                   
Kendle Americas
Management Inc.
  Kendle Argentina S.R.L.   Argentina         95 %
 
                   
 
  Kendle Brasil Servicos de Pesquisas Clinicas Ltda.   Brazil         95 %
 
                   
 
  Kendle Chile Limitada   Chile         95 %
 
                   
 
  Kendle Colombia Ltda   Colombia         95 %
 
                   
Kendle Clinical
Development
Services Limited
  Kendle International
Israel Limited   Israel         99.97 %
 
                   
 
  Kendle International
SRL   Italy         11 %
 
                   
 
  Kendle International Sp. Zoo   Poland         .2 %
 
                   
 
  Kendle Clinical
Development Services, SL   Spain         2.1 %
 
                   
 
  Kendle International
Holdings Limited   United Kingdom         100 %
 
                   
 
  Kendle GmbH   Germany   Material Foreign
Subsidiary     100 %
 
                   
Kendle International
CPU LLC
  None   n/a   n/a     n/a  

Requires issuance of Equity Interests:

1.   Stockholder Rights Agreement dated August 14, 2009 between the Borrower and
American Stock Transfer & Trust Company, LLC, as Rights Agent.

 



--------------------------------------------------------------------------------



 



2.   3.375% Convertible Senior Notes Due 2012, Issued Pursuant to Indenture,
dated as of March 21, 2007, between Kendle International Inc. and LaSalle Bank
National Association, as Trustee, as supplemented (The current balance as of
February 26, 2010 is $154,500,000.00) (the “Notes”).

3.   Kendle International Inc. Nonqualified Deferred Compensation Plan,
effective as of January 1, 2008.

4.   Kendle International Inc. 2007 Stock Incentive Plan.

5.   Kendle International Inc. 2003 Directors’ Compensation Plan, effective as
of June 27, 2003.

6.   Kendle International Inc. 1997 Stock Option and Incentive Plan.

7.   Warrants sold to UBS AG, London Branch and JPMorgan Chase Bank, National
Association, London Branch warrants to acquire, subject to customary
anti-dilution adjustments, approximately 4.2 million shares of Common Stock at a
strike price of approximately $61.22 per share, in connection with the Notes.

 



--------------------------------------------------------------------------------



 



Schedule 3.07(a)(ii)
Existing Foreign Pledge Agreements
          Pursuant to a Pay-off Letter governed by New York law, as of the
Effective Date, UBS AG, Stamford Branch (as collateral agent under the Existing
Credit Agreement) has terminated and released its liens on and any all property
of the Borrower and its applicable subsidiaries. Pursuant to this Credit
Agreement, prior to June 30, 2010, the Borrower is required to cause the
termination and release of the pledge of Equity Interests in the UK Guarantor
and Kendle GmbH pursuant to the pledge agreements under the Existing Credit
Agreement that may not have been formally terminated under English law and
German law, respectively, on the Effective Date. Prior to such termination under
English law and German law, such pledge agreements could constitute Liens.

 



--------------------------------------------------------------------------------



 



Schedule 3.07(c)
Organizational Chart
Kendle International Inc. — Current Structure
(GRAPHIC) [l39024l3902403.gif]

 



--------------------------------------------------------------------------------



 



Schedule 3.08(b)
Litigation; Compliance with Laws
None.

 



--------------------------------------------------------------------------------



 



Schedule 3.18
Environmental Matters
The Company currently leases space at 1525 Rancho Conejo Boulevard, Thousand
Oaks, Ventura County, California. The Company has received notice that the
former owner of the site, Northrop Grumman, is responsible for the release of
volatile organic compounds. Northrop Grumman, under the direction of the
Regional Water Quality Control Board (“RWQCB”), has been in the process of
remediating the contamination since 1992. The RWQCB has provided in writing that
they will not look to future owners of the site for remedial requirements.
Further, the lease agreement between the Company and the current owner of the
site includes an indemnification provision with respect to this environmental
matter.



 



--------------------------------------------------------------------------------



 



Schedule 3.19
Insurance
See attached.

 



--------------------------------------------------------------------------------



 



Schedule 6.01(b)
Existing Indebtedness

1.   Existing Purchase Money Obligations and Attributable Indebtedness in the
amount of $86,000.

2.   Investments set forth on Schedule 6.04(b).

 



--------------------------------------------------------------------------------



 



Schedule 6.02(c)
Existing Liens
KENDLE INTERNATIONAL, INC.
filed with the Secretary of State of Ohio

                      TYPE OF             SECURED PARTY   FILING   DATE FILED  
FILE NUMBER   COLLATERAL
JPMorgan Chase Bank, N.A.
  UCC-1   20-May-2003   OH00064026646   Accounts, accounts receivable, chattel
paper, contract rights, documents and instruments, together with all proceeds in
whatever form   Termination   18-Jul-2006     Termination filed by KMK  
Continuation   6-Dec-2007         Amendment   6-Feb-2008     Secured Party
changed from Bank One, N.A.
 
               
Canon Financial Services, Inc.
  UCC-1   4-Aug-2004   OH00080214382   Leased copiers
 
               
Canon Financial Services
  UCC-1   23-Oct-2006   OH00107966105   All equipment leased, sold, or financed
by Secured Party and related general intangibles and accounts receivable [Lease
# 001-0081265-026 and Lease # 001-0081265-027]
 
               
General Electric Capital Corp.
  UCC-1   5-Nov-2007   OH00120854226   All equipment leased to or financed by
Secured Party under Equipment Lease Agreement No. 7521606-003 including all
accessories, accessions, replacements, proceeds, etc. [equipment not
specifically described]
 
               
General Electric Capital Corp.
  UCC-1   18-Jun-2008   OH00127567204   All equipment leased to or financed by
Secured Party under Equipment Lease Agreement No. 7521606-009 including all
accessories, accessions, replacements, proceeds, etc. [equipment not
specifically described]
 
               
Presidio Technology Capital,
LLC
  UCC-1   11-Dec-2008   OH00131542955   All property, goods, inventory and
equipment acquired pursuant to Master Lease dated November 9, 2008 and Quarterly
Addendum No. TG008-3217LAJRX
 
               
Presidio Technology Capital, LLC AND Key Equipment Finance Inc.
  UCC-1   2-Feb-2009   OH00132525536   Leased equipment pursuant to Schedule
No. 596895 to Master Lease Agreement dated November 9, 2008 [phone equipment]

 



--------------------------------------------------------------------------------



 



                      TYPE OF             SECURED PARTY   FILING   DATE FILED  
FILE NUMBER   COLLATERAL
General Electric Capital Corp.
  UCC-1   23-Feb-2009   OH00132931547   Leased equipment under FMV Lease
Agreement [No. redacted by filing office], includes accessories, accessions,
replacements, proceeds, etc.

ACER/EXCEL, INC.
filed with the New Jersey Department of Treasury/Commercial Recording

                          TYPE OF             CURRENT SECURED PARTY   FILING  
DATE FILED   FILE NUMBER   COLLATERAL
JPMorgan Chase Bank, N.A.
  UCC-1   16-Jul-2003     21697814     Accounts, accounts receivable, chattel
paper, contract rights, documents and instruments, together with all proceeds in
whatever form   Termination   18-Jul-2006               Continuation  
11-Feb-2008               Amendment   3-Mar-2008            

KENDLE INTERNATIONAL CPU LLC
filed with the Secretary of State of Ohio

                      TYPE OF             CURRENT SECURED PARTY   FILING   DATE
FILED   FILE NUMBER   COLLATERAL
JPMorgan Chase Bank, N.A.
  UCC-1   20-May-2003   OH00064027103   Accounts, accounts receivable, chattel
paper, contract rights, documents and instruments, together with all proceeds in
whatever form   Termination   18-Jul-2006     Termination filed by KMK  
Continuation   6-Dec-2007     Continuation filed by Bank One, N.A.   Amendment  
6-Feb-2008     Secured Party changed from Bank One, N.A., as Agent

 



--------------------------------------------------------------------------------



 



KENDLE DELAWARE INC.
filed with the Secretary of State of Delaware

                          TYPE OF             CURRENT SECURED PARTY   FILING  
DATE FILED   FILE NUMBER   COLLATERAL
JPMorgan Chace Bank, N.A.
  UCC-1   17-Oct-2005     53200194     In lieu for UCCs filed in Ohio in 2000,
no collateral description   Amendment   28-Oct-2005           Amended to change
list of original UCC-1 Financing Statements   Amendment   27-Jan-2006          
Add Collateral: pledged equity interests in unspecified entities, including
dividends, distributions, etc; unspecified “pledged debt’ and “intercompany
debt;” references “Pledge Agreement” without further description.

                          TYPE OF             SECURED PARTY   FILING   DATE
FILED   FILE NUMBER   COLLATERAL
JPMorgan Chase Bank, N.A., London Branch
  UCC-1   28-Oct-2005     53361434     In lieu for UCCs filed in Ohio in 2000,
no collateral description   Amendment   27-Jan-2006           Add Collateral:
pledged equity interests in unspecified entities, including dividends,
distributions, etc; unspecified “pledged debt’ and “intercompany debt;”
references “Pledge Agreement” dated October 13, 2000





--------------------------------------------------------------------------------



 



Schedule 6.04(b)
Existing Investments

1.   Advances by the following Loan Parties to the following Foreign
Subsidiaries:

              Loan Party   Foreign Subsidiary   Amount Kendle Clinical
Development Services Limited  
Kendle Clinical Development Services Limited (Belgium Branch)
  $ 2,454,178.57   Kendle International Inc.  
Kendle Brazil Servicios de Pesquisas Clinicas Ltda.
  $ 100,629.03   Kendle International Inc.  
Kendle India Private Limited
  $ 23,386.79   Kendle International Inc.  
Kendle Data and Technologies (India) Private Limited
  $ 234,932.36   Kendle Clinical Development Services Limited  
Kendle International Israel Ltd.
  $ 1,043,968.98   Kendle International Inc.  
Kendle CRO Malaysia Sdn. Bhd.
  $ 27,178.15   Kendle International Inc.  
Kendle CRO Philippines
  $ 22,094.11   Kendle International Inc.  
Kendle CRO Philippines
  $ 50,250.00   Kendle Clinical Development Services Limited  
Kendle Clinical Development Services Ltd. (Russia Branch)
  $ 2,113,979.93   Kendle International Inc.  
Kendle Pte. Ltd. (Singapore)
  $ 2,694,844.63   Kendle International Inc.  
Kendle South Africa (Proprietary) Limited
  $ 32,217.00   Kendle International Inc.  
Kendle South Africa (Proprietary) Limited
  $ 11,216.19   Kendle International Inc.  
Kendle Sweden AB
  $ 1,472,381.08   Kendle International Inc.  
Kendle C.R.O. (Thailand) Co., Ltd.
  $ 87,924.97      
 
           
TOTAL
  $ 10,369,181.79  

2.   Investments set forth on Schedule 6.04(f).   3.   In connection with the
Notes, on July 10, 2007, the Company also entered into convertible note hedge
transactions (the “Hedge Transactions”) with respect to its common stock, no par
value per share (the “Common Stock”), with UBS AG, London Branch, an affiliate
of the Underwriter, and JP Morgan Chase Bank, National Association, London
Branch. The Hedge Transactions covers, subject to customary anti-dilution
adjustments, approximately 4.2 million shares of Common Stock at a strike price
which corresponds to the initial conversion price of the Notes.

 



--------------------------------------------------------------------------------



 



Schedule 6.04(f)
Foreign Intercompany Notes

1.   A Promissory Note made payable by Kendle Clinical Development Services
Limited f/k/a Charles River Laboratories Clinical Services International Ltd) to
Kendle NC LLC (f/k/a Charles River Laboratories Clinical Services, Inc., in the
principal amount of £4.15 million.   2.   A Promissory Note made payable by
Kendle Clinical Development Services Limited f/k/a Charles River Laboratories
Clinical Services International Ltd) to Kendle NC LLC (f/k/a Charles River
Laboratories Clinical Services, Inc., in the principal amount of £11.6 million.
  3.   A Promissory Note made payable by Kendle International Holdings Limited
to Kendle International SRL, in the principal amount of €1.5 million.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ASSIGNMENT AND ASSUMPTION
          This Assignment and Assumption (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
          For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

         
1.
  Assignor:                                              
 
       
2.
  Assignee:                                              
 
      [and is an Affiliate/Approved Fund of [identify Lender]1]
 
       
3.
  the Borrower(s):   Kendle International Inc.
 
       
 
       
4.
  Administrative Agent:   JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement
 
       
5.
  Credit Agreement:   The Credit Agreement dated as of March 15, 2010 among
Kendle International Inc., the Lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, and the other agents parties thereto
 
       
6.
  Assigned Interest:    

 

1   Select as applicable.

 



--------------------------------------------------------------------------------



 



                  Aggregate Amount of   Amount of   Percentage Assigned
Commitment/Loans for all   Commitment/   of Lenders   Loans Assigned  
Commitment/Loans2
$
  $         %  
$
  $         %  
$
  $         %  

Effective Date:                                          , 20           [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE


[NAME OF ASSIGNEE]
      By:           Title:             

          Consented to and Accepted:

JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Issuing Bank
      By:           Title:                [Consented to:]3


KENDLE INTERNATIONAL INC.
      By:           Title:               

 

2   Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.   3   To be added only if the consent of the Borrower
is required by the terms of the Credit Agreement.

2



--------------------------------------------------------------------------------



 



ANNEX I
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and

 



--------------------------------------------------------------------------------



 



Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

2



--------------------------------------------------------------------------------



 



EXHIBIT B
OPINION OF COUNSEL FOR THE LOAN PARTIES
[Attached]

 



--------------------------------------------------------------------------------



 



March 15, 2010
To the Lenders and the
Administrative Agent Referred to Below
c/o JPMorgan Chase Bank, N.A.,
as Administrative Agent
10 South Dearborn
Chicago, Illinois 60603

         
 
  Re:   Credit Agreement dated as of March 15, 2010 among Kendle International,
Inc. (the “Borrower”), the Lenders party thereto, and JPMorgan Chase Bank, N.A.,
as Administrative Agent (the “Credit Agreement”)
 
       

Ladies and Gentlemen:
     We have acted as counsel to (a) the Borrower, (b) Kendle International CPU
LLC, Kendle Americas Holding Inc., Kendle Americas Investment Inc. and Kendle
Americas Management Inc. (each an “Ohio Guarantor” and collectively, the “Ohio
Guarantors”), (c) AAC Consulting Group, Inc. (“AAC”), ACER/EXCEL INC.
(“ACER/EXCEL”) and Kendle NC LLC (“Kendle NC”) and (d) Kendle Delaware LLC
(“Kendle Delaware” and together with the Ohio Guarantors, ACC, ACER/EXCEL and
Kendle NC, collectively, the “Guarantors”) in connection with the execution and
delivery of the Credit Agreement. Capitalized terms used in this opinion and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.
     We have examined:
          (a) the Credit Agreement;
          (b) the Pledge and Security Agreement dated as of March 15, 2010 among
the Borrower, the Subsidiary Guarantors party thereto and the Administrative
Agent;
          (c) the Guaranty dated as of March 15, 2010 executed by the Subsidiary
Guarantors party thereto in favor of the Administrative Agent (the “Guaranty”);
          (d) the Confirmatory Grant of Security Interest in United States
Copyright dated as of March 15, 2010 executed by the Borrower in favor of the
Administrative Agent (the “Copyright Security Agreement”);
          (e) the Confirmatory Grant of Security Interest in United States
Trademarks dated as of March 15, 2010 executed by the Borrower in favor of the
Administrative Agent (the “Trademark Security Agreement”);

 



--------------------------------------------------------------------------------



 



March 15, 2010
Page 2



          (f) Certificates of Good Standing or Certificates of Full Force and
Effect from the Secretary of State of the State of Ohio, each dated the date
indicated on Schedule 1 attached hereto, for the respective Ohio Guarantors
(each a “Good Standing Certificate ”);
          (g) (i) an unfiled UCC-1 financing statement naming the Borrower, as
debtor, and the Administrative Agent, as secured party, to be filed in the
Office of the Secretary of State of the State of Ohio (the “Filing Office”),
(ii) an unfiled UCC-1 financing statement naming Kendle International CPU LLC,
as debtor, and the Administrative Agent, as secured party, to be filed in the
Filing Office, (iii) an unfiled UCC-1 financing statement naming Kendle Americas
Holding Inc., as debtor, and the Administrative Agent, as secured party, to be
filed in the Filing Office, (iv) an unfiled UCC-1 financing statement naming
Kendle Americas Investment Inc., as debtor, and the Administrative Agent, as
secured party, to be filed in the Filing Office and (v) an unfiled UCC-1
financing statement naming Kendle Americas Management Inc., as debtor and the
Administrative Agent, as secured party, to be filed in the Filing Office
(collectively the “Financing Statements”); and
          (h) an unfiled UCC-1 financing statement naming Kendle Delaware, as
debtor, and the Administrative Agent, as secured party, to be filed in the
Office of the Secretary of State of the State of Delaware (the “Delaware
Financing Statement”).
     The agreements in clauses (a) through (e), inclusive above are collectively
referred to as the “Loan Documents”.
     In addition, we have examined the originals, or copies certified to our
satisfaction, of such corporate records of the Borrower and the Guarantors,
certificates of public officials and of officers of the Borrower and the
Guarantors, and made such review of applicable law, as we have deemed necessary
as a basis for the opinions hereinafter expressed. This opinion is furnished to
you pursuant to Section 4.01(b) of the Credit Agreement at the request of the
Borrower and the Guarantors.
     On the basis of the assumptions and subject to the qualifications and
limitations set forth below, we are of the opinion that:
     1. The Borrower (a) is validly existing under the laws of the State of Ohio
and, based solely on its Good Standing Certificate, in good standing in the
State of Ohio, and (b) has the corporate power and authority to enter into the
Credit Agreement and the other Loan Documents to which it is a party and perform
its obligations thereunder.
     2. Each Ohio Guarantor (a) is validly existing under the laws of the State
of Ohio and, based solely on its Good Standing Certificate, other than Kendle
International CPU LLC, in good standing in the State of Ohio, and as to Kendle
International CPU LLC, in full force and effect in the State of Ohio, and
(b) has the corporate or limited liability company, as applicable, power and
authority to enter into the Credit Agreement and the other Loan Documents to
which it is a party and perform its obligations thereunder.

 



--------------------------------------------------------------------------------



 



March 15, 2010
Page 3



     3. Kendle Delaware (a) is validly existing under the laws of the State of
Delaware and (b) has the corporate power and authority to enter into the Credit
Agreement and the other Loan Documents to which it is a party and perform its
obligations thereunder.
     4. The Loan Documents to which Borrower is a party have been duly
authorized, executed and delivered by Borrower.
     5. The Loan Documents to which each Ohio Guarantor is a party have been
duly authorized, executed and delivered by such Ohio Guarantor.
     6. The Loan Documents to which Kendle Delaware is a party have been duly
authorized, executed and delivered by Kendle Delaware.
     7. The execution, delivery and performance by the Borrower of each of the
Loan Documents to which it is a party (a) do not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority of the State of Ohio, the State of New York or the United States of
America, except (i) such as have been obtained or made and are in full force and
effect, (ii) filings necessary to perfect Liens created by the Loan Documents
and (iii) any other approval, registration or filing, or any other action
referred to in the Loan Documents, (b) will not violate the Articles of
Incorporation or Code of Regulations of the Borrower, (c) will not violate any
law, statute, rule or regulation of the State of Ohio, the State of New York or
the United States of America, or any judgment, decree or order of any
Governmental Authority of the State of Ohio, the State of New York or the United
States of America known to us to be applicable to the Borrower and (d) will not
violate or result in a default under or the creation of any Lien under any of
the agreements set forth on Schedule 2 to which the Borrower is a party.
     8. The execution, delivery and performance by each Ohio Guarantor of each
of the Loan Documents to which it is a party (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority of the State of Ohio, the State of New York or the United
States of America, except (i) such as have been obtained or made and are in full
force and effect, (ii) filings necessary to perfect Liens created by the Loan
Documents and (iii) any other approval, registration or filing, or any other
action referred to in the Loan Documents, (b) will not violate the Articles of
Incorporation or Organization or Code of Regulations or Operating Agreement of
such Ohio Guarantor, (c) will not violate any law, statute, rule or regulation
of the State of Ohio, the State of New York and the United States of America or
any judgment, decree or order of any Governmental Authority of the State of
Ohio, the State of New York or the United States of America known to us to be
applicable to such Ohio Guarantor and (d) will not violate or result in a
default under or the creation of any Lien under any of the agreements set forth
on Schedule 2 to which such Ohio Guarantor is a party.
     9. The execution, delivery and performance by Kendle Delaware of each Loan
Document to which it is a party (a) will not violate the Certificate of
Formation or Limited Liability Company Agreement of Kendle Delaware and (b) will
not violate the Delaware Limited Liability Company Act or require any consent or
approval under the Delaware Limited Liability Company Act except such as have
been obtained or made and are in full force and effect.



--------------------------------------------------------------------------------



 



March 15, 2010
Page 4




     10. The execution, delivery and performance by each Guarantor (other than
the Ohio Guarantors) of each Loan Document to which it is a party (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority of the State of Ohio, the State of New
York or the United States of America except (i) such as have been obtained or
made and are in full force and effect, (ii) filings necessary to perfect Liens
created by the Loan Documents and (iii) any other approval, registration or
filing, or any other action referred to in the Loan Documents, (b) will not
violate any law, statute, rule or regulation of the State of Ohio, the State of
New York and the United States of America or any judgment, decree or order of
any Governmental Authority of the State of Ohio, the State of New York or the
United States of America known to us to be applicable to such Guarantor and
(c) will not violate or result in a default under or the creation of any Lien
under any of the agreements set forth on Schedule 2 to which such Guarantor is a
party.
     11. (a) The Financing Statements are in proper form for filing in the
Filing Office, and upon the filing in such office and paying the applicable
filing fee, the security interest created by the Security Agreement in favor of
the Administrative Agent in that portion of the Collateral in which the Borrower
and each Ohio Guarantor has rights and which consists of (in each case as
defined in the Section 1309 of the Ohio Revised Code) accounts (other than
accounts described in Section 1309.102(A)(6)(b) of the Ohio Revised Code),
general intangibles, goods, chattel paper, negotiable documents, investment
property (other than investment property referred to in numbered paragraph 18 of
this opinion) and instruments will be perfected.
     (b) The Delaware Financing Statement is in proper form for filing in the
Office of the Secretary of State of Delaware, and upon the filing in such office
and paying the applicable filing fee, the security interest created by the
Security Agreement in favor of the Administrative Agent in that portion of the
Collateral in which Kendle Delaware has rights and which consists of (in each
case as defined in the Delaware Uniform Commercial Code (as defined below))
accounts (other than accounts described in Section 9-102(a)(6)(B) of the
Delaware Uniform Commercial Code), general intangibles, goods, chattel paper,
negotiable documents, investment property (other than investment property
referred to in numbered paragraph 18 of this opinion) and instruments will be
perfected.
     (c) Upon the filing of the Financing Statements as described in clauses
(a) and the filing of the Trademark Security Agreement with the United States
Patent and Trademark Office, the security interest created by the Security
Agreement in the trademarks described in the Trademark Security Agreement to the
extent such trademarks are registered trademarks with the United States Patent
and Trademark Office will be perfected. Upon the filing of the Financing
Statements as described in clause (a) and the filing of the Copyright Security
Agreement with the United States Copyright Office, the security interest created
by the Security Agreement in the copyrights described in the Copyright Security
Agreement to the extent such copyrights are registered copyrights with the
United States Copyright Office will be perfected.
     12. We are not representing the Borrower or any Guarantor in any action,
suit or proceeding in which any pleading requests as relief that any of the
obligations of the Borrower or any Guarantor, or any of the rights of the
Administrative Agent or the Lenders, under the Loan Documents be declared
invalid or subordinated or their performance or exercise be enjoined.



--------------------------------------------------------------------------------



 



March 15, 2010
Page 5



     13. Each Loan Document to which the Borrower is a party constitutes the
valid and legally binding agreement of Borrower, enforceable against Borrower in
accordance with its terms.
     14. Each Loan Document to which a Guarantor is a party constitutes the
valid and legally binding agreement of such Guarantor, enforceable against such
Guarantor in accordance with its terms.
     15. The Borrower is not an “investment company”, or a company “controlled”
by an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.
     16. None of the Guarantors is an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.
     17. The security interest created by the Security Agreement, is a valid and
enforceable security interest in favor of the Administrative Agent for the
benefit of the Secured Parties in the Collateral described therein, to the
extent such a security interest in such Collateral can be created under the New
York Uniform Commercial Code.
     18. The delivery to the Administrative Agent in the State of New York of
the certificates evidencing the securities identified on Schedule 3, together
with related stock powers executed in blank, will be effective to perfect the
security interest created under the Security Agreement in such securities and
the security interest in such securities will be free of any adverse claim as
defined in New York Uniform Commercial Code Section 8-102(a)(1).
     Our opinion is subject to the following qualifications and limitations:
          (a) Our opinions in numbered paragraphs 1, 2, 4, 5, 7(b), 8(b), 11(a),
11(c) and 12 of this opinion are limited to the laws of the State of Ohio and
federal laws of the United States; our opinions in numbered paragraphs 13, 14,
17 and 18 of this opinion are limited to the laws of the State of New York and
federal laws of the United States; our opinions in numbered paragraphs 7(a) and
(c), 8(a) and (c) and 10 of this opinion are limited to the laws of the State of
Ohio, the State of New York and federal laws of the United States; our opinions
in numbered paragraphs 15 and 16 of this opinion are limited to the federal laws
of the United States; our opinions in numbered paragraphs 3, 6 and 9 are limited
to the Delaware Limited Liability Company Act; and our opinion in numbered
paragraph 11(b) is based solely on our review of the Uniform Commercial Code as
enacted in the State of Delaware as reported by Thomson/West (the “Delaware
Uniform Commercial Code”). We have assumed that such laws are in effect on the
date hereof and that such laws have not been modified in any respect by any
statute, regulation or decision. As it relates to the Delaware Uniform
Commercial Code, we have not reviewed the common law of the State of Delaware or
any judicial decision of any court interpreting the law of the State of Delaware
and express no opinion as to how any court would interpret such provisions.



--------------------------------------------------------------------------------



 



March 15, 2010
Page 6



          (b) Our opinion is subject to the effect of (i) applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance and other similar laws
affecting creditors’ rights generally, (ii) general equitable principles,
(iii) requirements of reasonableness, good faith and fair dealing, and
(iv) additionally in the case of (A) waivers, New York Uniform Commercial Code
Section 9-602 and (B) indemnities, waivers and exculpatory provisions, public
policy. Our opinions with respect to the enforceability of the Guaranty and with
respect to the enforceability of the guaranty set forth in Article X of the
Credit Agreement are subject to the further qualification that any Guarantor, in
the case of the Guaranty, or the Borrower, in the case of the guaranty set forth
in Article X of the Credit Agreement, may be exonerated if the Administrative
Agent or any Lender fails to inform such Guarantor or the Borrower, as
applicable, of material adverse information known to it and not to such
Guarantor or the Borrower, as applicable, concerning the Borrower, any Guarantor
or any collateral.
          (c) Except to the extent set forth in numbered paragraphs 15 and 16 of
this opinion, we express no opinion with respect to the provisions of federal
and state securities laws or federal banking laws, or any related act or law.
          (d) We express no opinion with respect to the enforceability of any
provisions of the Loan Documents which purport to require payment or
reimbursement of attorneys’ fees, litigation, court costs and other expenses and
costs paid or incurred by the Agents or any Lender in connection with any of its
rights or Borrower’s or any Guarantor’s obligations under such Loan Documents.
          (e) Certain remedial provisions of the Loan Documents may be
unenforceable in whole or in part but the inclusion of such provisions does not
effect the validity of the balance of such Loan Documents and the practical
realization of the benefits created by such Loan Documents as a whole will not
be materially impaired by the enforceability of those particular provisions. In
addition certain remedial provisions may be subject to additional procedural
requirements not set forth therein.
          (f) No security interest will be enforceable (i) with respect to, or
attach to, any collateral until value has been given and the Borrower or a
Guarantor, as applicable, has rights in such collateral and (ii) against the
competing interest of those third parties who would, in accordance with the
provisions of applicable law, take free of, or have priority over, the security
interest, notwithstanding its perfection.
          (g) We express no opinion with respect to (i) the Borrower’s or any
Guarantor’s right in, title to or legal or beneficial ownership of any
Collateral, whether now owned or hereafter acquired, (ii) other than as set
forth in numbered paragraph 18 of this opinion, the priority of any security
interest, (iii) the effect of perfection or non-perfection of any security
interest in any collateral of the type referred to in Section 1309.301(C) of the
Ohio Revised Code that is not located in the State of Ohio or of the type
referred to in New York Uniform Commercial Code Section 9-301(c), (ii) any
collateral that is (A) not governed by Article 8 or Article 9 of the New York
Uniform Commercial Code, or (B) subject to Section 1309.501(A)(1) of the Ohio
Revised Code (other than collateral constituting goods which are or are to
become fixtures assuming the Financing Statements do not constitute a fixture
filing as defined in



--------------------------------------------------------------------------------



 



March 15, 2010
Page 7



Section 1309.102(A)(40) of the Ohio Revised Code) or subject to
Section 9-501(a)(1) of the Delaware Uniform Commercial Code (other than
collateral constituting goods which are or are to become fixtures assuming the
Delaware Financing Statement does not constitute a fixture filing as defined in
Section 9-102(a)(40) of the Delaware Uniform Commercial Code).
          (h) For purposes of our opinion in numbered paragraph 18 of this
opinion, we have assumed that (i) the securities listed on Schedule 3 are
certificated securities as defined in New York Uniform Commercial Code
Section 8-102(a)(4), (ii) the Administrative Agent (on behalf of the Lenders and
the other Secured Parties) holds such securities (A) within the State of New
York and (B) without “notice of any adverse claim” within the meaning of New
York Uniform Commercial Code Section 8-105 and (iii) the Administrative Agent
complies with the provisions of, and continuously holds such securities for the
benefit of the Secured Parties in the manner provided for in, the Loan
Documents.
          (i) We express no opinion with respect to (i) Section 9.09(b) of the
Credit Agreement, Section 8.16 of the Security Agreement Section 13(b) of the
Guaranty and similar provisions of the other Loan Documents relating to the
jurisdiction of specified courts to hear disputes relating to the Loan
Documents, in each case, insofar as such Sections relate to federal courts or
(ii) Section 9.10 of the Credit Agreement, Section 8.16 of the Security
Agreement Section 13 of the Guaranty and similar provisions of the other Loan
Documents relating to the waiver of trial by jury insofar as such provisions are
sought to be enforced in federal court.
          (j) We express no opinion with respect to any section or provision of
the Loan Documents which, to the extent contemplated by New York Uniform
Commercial Code Section 9-408, purports to limit the right of the Borrower to
assign its rights under the Loan Documents or which purports to make any
attempted assignment a “Default” or “Event of Default”.
          (k) We express no opinion with respect to the enforceability of a
security interest in any other Collateral (as defined in the Security Agreement)
insofar as the Security Agreement purports to make the Other Collateral part of
the “Collateral” (as defined in the Security Agreement).
     In rendering our opinion:
          (i) We have, without independent verification, relied, with respect to
factual matters, statements and conclusions, on certificates and statements of
governmental officials and officials of the Borrower and each Guarantor. Our
opinions in (a) numbered paragraph 1 of this opinion as to the valid existence
of the Borrower and (b) numbered paragraph 2 of this opinion as to the valid
existence of each Ohio Guarantor is based solely on the Good Standing
Certificates. Our opinion in numbered paragraph 3 of this opinion as to the
valid existence of Kendle Delaware is based solely on the certificates of the
Secretary of State of Delaware obtained in connection with the transactions
contemplated by the Loan Documents.
          (ii) We have assumed the accuracy and completeness of all, and the
authenticity of all, original certificates, agreements, documents, records and
other materials



--------------------------------------------------------------------------------



 



March 15, 2010
Page 8



submitted to us, the conformity with the originals of all copies submitted to
us, the genuineness of all signatures and the legal capacity of all natural
persons.
          (iii) To the extent any of the Collateral constitutes trademarks or
service marks, we have assumed that the assignment under the Security Agreement
will be deemed to an assignment of the trademark or service marks together with
the goodwill of the business in connection with which each such trademark or
service mark is used and not an assignment “in gross”.
          (iv) We have assumed that each of the Borrower and each Guarantor is
primarily engaged, directly or through a wholly-owned subsidiary or
subsidiaries, in a business or businesses other than investing, reinvesting,
owning, holding or trading in securities.
          (v) Without limiting the other provisions of this opinion, including
numbered paragraphs 4, 5, 6, 7, 8 and 9, we have assumed for purposes of the
opinions in numbered paragraphs 13 and 14 that the execution and delivery of,
and the performance of its obligations under, the Loan Documents by the
Borrower, each Ohio Guarantor and Kendle Delaware do not and will not
(A) require any consent or approval of or registration or filing with, or any
other action by, any Governmental Authority or (B) violate or conflict with,
result in a breach of, or constitute a default under (1) any agreement or
instrument to which the Borrower, any Ohio Guarantor, Kendle Delaware or any of
their respective affiliates is a party or by which the Borrower, any Ohio
Guarantor, Kendle Delaware or any of their respective affiliates or any of their
respective properties may be bound, (2) any approval of, or registration with,
any Governmental Authority that may be applicable to the Borrower, any Ohio
Guarantor, Kendle Delaware or any of their respective affiliates or any of their
respective properties, (3) any judgment, decree or order that may be applicable
to Borrower, any Ohio Guarantor, Kendle Delaware or any of their respective
affiliates or any of their respective properties or (4) any law.
          (vi) Without limiting the other provisions of this opinion, including
numbered paragraph 8, we have assumed for purposes of the opinion in numbered
paragraph 14 that (A) each of the AAC, ACER/EXCEL and Kendle NC (1) is duly
incorporated or organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation or organization, (2) has corporate power
and has taken all necessary action (including any necessary stockholder action)
to authorize it to execute and deliver and to perform its obligations under, and
has duly executed and delivered each of the Loan Documents to which it is a
party and (B) the execution and delivery of, and the performance of its
obligations under, the Loan Documents by each of AAC, ACER/EXCEL and Kendle NC
do not and will not (1) require any consent or approval of or registration or
filing with, or any other action by, any Governmental Authority or (2) violate
or conflict with, result in a breach of, or constitute a default under (w) any
agreement or instrument to which such Guarantor or any of its affiliates or any
of their respective properties may be bound, (x) any approval of, or
registration with, any Governmental Authority that may be applicable to such
Guarantor, or any of its affiliates or any of their respective properties,
(y) any judgment, decree or order that may be applicable to such Guarantor or
any of its affiliates or any of their respective properties or (z) any law.



--------------------------------------------------------------------------------



 



March 15, 2010
Page 9



          (vii) We have assumed that the Loan Documents constitute the valid,
legally binding and enforceable agreements of each party thereto other than the
Borrower and the Guarantors under all applicable laws.
          (viii) We have assumed that the incurrence of obligations under the
Loan Documents by each of the Borrower and each Guarantor is in furtherance of
its corporate purposes.
          (ix) We have relied on all representations and warranties contained in
the Loan Documents insofar as they relate to matters of fact not within our
knowledge.
     This opinion is delivered solely to the addressees hereof in connection
with the transactions contemplated by the Loan Documents and no other person or
entity is entitled to rely on this opinion without our express consent. We
assume no obligation to update or supplement this opinion if any applicable laws
change after the date of this opinion, or if we become aware of any facts that
might change the opinions expressed above after the date of this opinion. At
your request, we hereby consent to reliance on this opinion by any future
successor or assignee of your interest in the Credit Agreement to the extent
such assignment is expressly permitted by the Credit Agreement; provided that
this opinion is subject to the limitations and qualifications contained herein
and is only applicable as of the date hereof and that we have no obligation to
update or supplement this opinion.
Very truly yours,



--------------------------------------------------------------------------------



 



SCHEDULE 1
GOOD STANDING CERTIFICATES

      Name   Certificate Date
Kendle International Inc., an Ohio corporation
  March 5, 2010
Kendle Americas Holding Inc., an Ohio corporation
  March 5, 2010
Kendle Americas Investment Inc., an Ohio corporation
  March 5, 2010
Kendle Americas Management Inc., an Ohio corporation
  March 5, 2010
Kendle International CPU LLC, an Ohio limited liability company
  March 5, 2010



--------------------------------------------------------------------------------



 



 
SCHEDULE 2
AGREEMENTS

1.   Underwriting Agreement, dated as of July 10, 2007, between Kendle
International Inc., an Ohio corporation, and UBS Securities, LLC.   2.  
Indenture, dated as of March 21, 2007, between Kendle International Inc., an
Ohio corporation, and LaSalle Bank National Association, a national banking
association.   3.   Supplemental Indenture No. 1, dated as of March 21, 2007,
between Kendle International Inc., an Ohio corporation, and LaSalle Bank
National Association, a national banking association.



--------------------------------------------------------------------------------



 



 
SCHEDULE 3
CERTIFICATED SECURITIES

                  Record Owner   Current Legal Entities Owned     Certificate
No.  
Kendle International Inc.
  AAC Consulting Group, Inc.     14, 15  
 
  ACER/EXCEL INC.     12  
 
  Kendle Americas Holding Inc.     1  
 
  Kendle Delaware LLC     1  
Kendle Americas Holding Inc.
  Kendle Americas Investment Inc.     1  
 
  Kendle Americas Management Inc.     1  
Kendle Delaware LLC
  Kendle NC LLC     1  

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF INCREASING LENDER SUPPLEMENT
          INCREASING LENDER SUPPLEMENT, dated                     , 20          
(this “Supplement”), by and among each of the signatories hereto, to the Credit
Agreement, dated as of March 15, 2010 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Kendle
International Inc. (the “the Borrower”), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).
WITNESSETH
          WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the
Borrower has the right, subject to the terms and conditions thereof, to
effectuate from time to time an increase in the Aggregate Commitment and/or one
or more tranches of Incremental Term Loans under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Commitment and/or
to participate in such a tranche;
          WHEREAS, the Borrower has given notice to the Administrative Agent of
its intention to [increase the Aggregate Commitment] [and] [enter into a tranche
of Incremental Term Loans] pursuant to such Section 2.20; and
          WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the
undersigned Increasing Lender now desires to [increase the amount of its
Commitment] [and] [participate in a tranche of Incremental Term Loans] under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;
          NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
          1. The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
[have its Commitment increased by $[                    ], thereby making the
aggregate amount of its total Commitments equal to $[                    ]]
[and] [participate in a tranche of Incremental Term Loans with a commitment
amount equal to $[                    ] with respect thereto].
          2. The Borrower hereby represents and warrants that no Default or
Event of Default has occurred and is continuing on and as of the date hereof.
          3. Terms defined in the Credit Agreement shall have their defined
meanings when used herein.
          4. This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.
          5. This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned has caused this Supplement
to be executed and delivered by a duly authorized officer on the date first
above written.

            [INSERT NAME OF INCREASING LENDER]
      By:           Name:           Title:        

          Accepted and agreed to as of the date first written above:


KENDLE INTERNATIONAL INC.
      By:           Name:           Title:           Acknowledged as of the date
first written above:


JPMORGAN CHASE BANK, N.A.
as Administrative Agent
      By:           Name:           Title:        

2



--------------------------------------------------------------------------------



 



         

EXHIBIT D
FORM OF AUGMENTING LENDER SUPPLEMENT
          AUGMENTING LENDER SUPPLEMENT, dated                     , 20          
(this “Supplement”), to the Credit Agreement, dated as of March 15, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Kendle International Inc. (the “the Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).
WITNESSETH
          WHEREAS, the Credit Agreement provides in Section 2.20 thereof that
any bank, financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Borrower and the Administrative Agent, by
executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and
          WHEREAS, the undersigned Augmenting Lender was not an original party
to the Credit Agreement but now desires to become a party thereto;
          NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
          1. The undersigned Augmenting Lender agrees to be bound by the
provisions of the Credit Agreement and agrees that it shall, on the date of this
Supplement, become a Lender for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with a [Commitment with respect to
Revolving Loans of $[                    ]] [and] [a commitment with respect to
Incremental Term Loans of $[                    ]].
          2. The undersigned Augmenting Lender (a) represents and warrants that
it is legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto; (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender.
          3. The undersigned’s address for notices for the purposes of the
Credit Agreement is as follows:
               [                    ]
          4. The Borrower hereby represents and warrants that no Default or
Event of Default has occurred and is continuing on and as of the date hereof.

 



--------------------------------------------------------------------------------



 



          5. Terms defined in the Credit Agreement shall have their defined
meanings when used herein.
          6. This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.
          7. This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[remainder of this page intentionally left blank]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned has caused this Supplement
to be executed and delivered by a duly authorized officer on the date first
above written.

            [INSERT NAME OF AUGMENTING LENDER]
      By:           Name:           Title:        

          Accepted and agreed to as of the date first written above:


KENDLE INTERNATIONAL INC.
      By:           Name:           Title:           Acknowledged as of the date
first written above:


JPMORGAN CHASE BANK, N.A.
as Administrative Agent
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



         

EXHIBIT E
LIST OF CLOSING DOCUMENTS
KENDLE INTERNATIONAL INC.
CREDIT FACILITIES
March 15, 2010
LIST OF CLOSING DOCUMENTS1
A. LOAN DOCUMENTS

1.   Credit Agreement (the “Credit Agreement”) by and among Kendle International
Inc., an Ohio corporation (the “Borrower”), the institutions from time to time
parties thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for itself and the other Lenders (the
“Administrative Agent”), evidencing a revolving credit facility to the Borrower
from the Lenders in an initial aggregate principal amount of $35,000,000.

SCHEDULES

             
 
  Schedule 2.01   —   Commitments
 
  Schedule 2.02   —   Mandatory Cost
 
  Schedule 3.03   —   Government Approvals; Compliance with Laws
 
  Schedule 3.04(b)   —   Liabilities
 
  Schedule 3.05(b)   —   Real Property
 
  Schedule 3.06(a)   —   Intellectual Property
 
  Schedule 3.06(b)   —   Registrations
 
  Schedule 3.06(c)   —   Violations or Proceedings
 
  Schedule 3.07(a)   —   Equity Interests; Equity Interests Note Owned by the
Borrower or a Wholly Owned Subsidiary
 
  Schedule 3.07(a)(ii)   —   Existing foreign pledge agreements
 
  Schedule 3.07(c)   —   Organizational Chart
 
  Schedule 3.08(b)   —   Litigation; Compliance with Laws
 
  Schedule 3.18   —   Environmental Matters
 
  Schedule 3.19   —   Insurance
 
  Schedule 6.01(b)   —   Existing Indebtedness
 
  Schedule 6.02(c)   —   Existing Liens
 
  Schedule 6.04(b)   —   Existing Investments
 
  Schedule 6.04(f)   —   Foreign Intercompany Notes

 

1   Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or the Borrower’s counsel.

 



--------------------------------------------------------------------------------



 



EXHIBITS

             
 
  Exhibit A   —   Form of Assignment and Assumption
 
  Exhibit B   —   Form of Opinion of Loan Parties’ Counsel
 
  Exhibit C   —   Form of Increasing Lender Supplement
 
  Exhibit D   —   Form of Augmenting Lender Supplement
 
  Exhibit E   —   List of Closing Documents
 
  Exhibit F   —   Form of Intercompany Note

2.   Guaranty executed by the initial Subsidiary Guarantors (other than the UK
Guarantor) (collectively with the Borrower, the “Loan Parties”) in favor of the
Administrative Agent.   3.   Pledge and Security Agreement executed by the Loan
Parties, together with pledged instruments and allonges, stock certificates,
stock powers executed in blank, pledge instructions and acknowledgments, as
appropriate.

             
 
  Exhibit A   —   Legal and Prior Names; Principal Place of Business and Chief
Executive Office; Properties Leased by the Grantors; Properties Owned by the
Grantors; Public Warehouses or Other Locations
 
  Exhibit B   —   Aircraft/Engines, Ships, Railcars and Other Vehicles Governed
by Federal Statute; Patents, Copyrights and Trademarks Protected under Federal
Law
 
  Exhibit C   —   County and Street Address of Property on which Fixtures are
located
 
  Exhibit D   —   List of Instruments, Pledged Securities and other Investment
Property
 
  Exhibit E   —   UCC Financing Statement Filing Locations
 
  Exhibit F   —   Commercial Tort Claims
 
  Exhibit G   —   Grantors; FEIN; State Organization Number and Jurisdiction of
Incorporation
 
  Exhibit H   —   Deposit Accounts; Security Accounts

4.   Confirmatory Grant of Security Interest in United States Trademarks made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.

             
 
  Schedule A   —   Registered Trademarks; Trademark and Service Mark
Applications; Other Trademarks
 
  Schedule B   —   License Agreements

5.   Confirmatory Grant of Security Interest in United States Copyrights made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.

             
 
  Schedule A   —   Registered Copyrights; Copyright Applications; Other
Copyrights
 
  Schedule B   —   License Agreements

6.   Certificates of Insurance listing the Administrative Agent as (x) lender
loss payee for the property, casualty and business interruption insurance
policies of the Initial Loan Parties, together with long-form lender loss
payable endorsements, as appropriate, and (y) additional insured with respect to
the liability insurance of the Loan Parties, together with additional insured
endorsements.

B. UCC DOCUMENTS

7.   UCC, tax lien and name variation search reports naming each Loan Party from
the appropriate offices in relevant jurisdictions.

 



--------------------------------------------------------------------------------



 



8.   UCC financing statements naming each Loan Party as debtor and the
Administrative Agent as secured party as filed with the appropriate offices in
applicable jurisdictions.

C. CORPORATE DOCUMENTS

9.   Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of such Loan Party as
in effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of such Loan Party authorizing the execution,
delivery and performance of each Loan Document to which it is a party, and
(iv) the names and true signatures of the incumbent officers of each Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of the Borrower) authorized to request a Borrowing or the issuance of a Letter
of Credit under the Credit Agreement.   10.   Good Standing Certificate (or
analogous documentation if applicable) for each Loan Party from the Secretary of
State (or analogous governmental entity) of the jurisdiction of its
organization, to the extent generally available in such jurisdiction.

D. OPINIONS

11.   Opinion of Keating Muething & Klekamp PLL, counsel for the Loan Parties.

E. CLOSING CERTIFICATES AND MISCELLANEOUS

12.   A Certificate signed by the President, a Vice President or a Financial
Officer of the Borrower certifying the following: (i) all of the representations
and warranties of the Borrower set forth in the Credit Agreement are true and
correct and (ii) no Default has occurred and is then continuing.   13.   A
Certificate of the chief financial officer of the Borrower in form and substance
satisfactory to the Administrative Agent supporting the conclusions that, after
giving effect to the Transactions, the Borrower and its Subsidiaries, taken as a
whole, are solvent and will be solvent subsequent to incurring the indebtedness
in connection with the Transactions.   14.   Payoff documentation providing
evidence satisfactory to the Administrative Agent that the Existing Credit
Agreement has been terminated and cancelled (along with all of the agreements,
documents and instruments delivered in connection therewith) and all
Indebtedness owing thereunder has been repaid and any and all liens thereunder
have been terminated.

F. POST-CLOSING DOCUMENTS

15.   Foreign law governed pledge agreements and related instruments.

 



--------------------------------------------------------------------------------



 



16.   Guaranty by UK Guarantor.   17.   Foreign pledge and guaranty opinions.

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF INTERCOMPANY NOTE
[Borrower to provide for review from Existing Credit Agreement]

 